Exhibit 10.14

 

JAMESTOWN PREMIER 245 FIRST, LLC
c/o Jamestown
675 Ponce de Leon Avenue, 7th Floor
Atlanta, GA 30308

 

July 29, 2016

 

Horizon Discovery Inc.
245 First Street
Cambridge, MA 02142
Attn: Jeb Ledell

 

Compass Therapeutics LLC
245 First Street
Cambridge, MA 02142
Attn: Errik B. Anderson

 

Foley Hoag LLP
155 Seaport Boulevard
Boston, MA 02210
Attn: Robert L. Birnbaum Esq.

 

RE:CONSENT TO SUBLEASE

 

  “Building”: As defined in the Lease         “Premises”: As defined in the
Lease         “Landlord”: Jamestown Premier 245 First, LLC,     a Delaware
limited liability company         “Tenant”: Horizon Discovery Inc.,     a
Delaware corporation         “Subtenant”: Compass Therapeutics LLC,     a
Delaware limited liability company         “Lease”: Lease dated November 9, 2015
        “Sublease”: Sublease annexed hereto as Exhibit A and incorporated herein
by this reference, as same may hereafter be amended, modified, extended or
restated from time to time, as may be permitted hereunder

 

 

 

 

Ladies and Gentlemen:

 

You have requested our consent to the Sublease. Such consent is hereby granted
on the terms and conditions, and in reliance upon the representations and
warranties, set forth in this letter agreement (this “Agreement”).

 

1.Tenant represents and warrants that, as of the date of this Agreement, (a) the
Lease is in full force and effect; (b) the Lease has not been assigned,
encumbered, amended, modified, extended or supplemented; (c) Tenant knows of no
defense or counterclaim to the enforcement of the obligations of the Tenant
under the Lease; (d) Tenant is not entitled to any reduction, offset or
abatement of the rent payable under the Lease; (e) a true and complete copy of
the Sublease is attached hereto as Exhibit A, and the Sublease constitutes the
entire agreement between Tenant and Subtenant with respect to the subject matter
thereof; and (f) Tenant is not in default of any of its obligations or
covenants, and has not breached any of its representations or warranties under
the Lease beyond any applicable notice and cure periods.

 

2.The Sublease shall be subject and subordinate to the Lease and all of its
provisions. Neither Tenant nor Subtenant shall take, permit or suffer any action
which would violate the provisions of the Lease or this Agreement.

 

3.Landlord’s obligations to Tenant are governed only by the Lease and this
Agreement. Landlord shall not be bound or estopped by any provision of the
Sublease, including any provision purporting to impose any obligations upon
Landlord. Without limiting the foregoing, and notwithstanding anything to the
contrary contained in Section 22 of the Sublease, in no event shall Landlord be
deemed to have waived any claim which Landlord has against Subtenant on account
of lost profit, damage to or loss of business, or any form of special, indirect
or consequential damages. Nothing contained herein shall be construed as a
consent to, approval of, or ratification by Landlord of, any of the particular
provisions of the Sublease, or any plan or drawing referred to or contained
therein. Tenant expressly acknowledges that Landlord has not approved any
provision of the Sublease. Any and all alterations, additions and improvements
in or to the Premises shall be subject to the prior written approval of the
Landlord in accordance with the terms and provisions of the Lease. Subtenant
shall name Landlord as an additional insured party under any liability insurance
policy maintained by Subtenant with respect to the Premises, and prior to taking
possession of the Premises shall deliver a certificate evidencing said insurance
to Landlord. Notwithstanding anything herein to the contrary, Subtenant shall
have the benefit of all of Section 3, Section 4, and Section 5 of the Sublease.

 

4.If Tenant or Subtenant violates any of the terms of this Agreement, or if any
representation by Tenant or Subtenant in this Agreement is untrue in any
material respect, or if Subtenant takes any action which would constitute a
default under the Lease, then Landlord may declare the Lease to be in default
and avail itself of all remedies provided at law or equity or in the Lease with
respect to defaults after any applicable notice and cure periods.

 

-2-

 

 

5.If the Lease is terminated prior to the stated expiration date provided in the
Lease, the Sublease shall likewise terminate on the date of such termination. In
connection with such termination, Subtenant, at its sole expense, shall
surrender the Premises to Landlord in the manner provided for in the Lease,
including the removal of all its personal property from the Premises and from
the Building, and repair all resulting damage to the Premises and the Building.
Except as otherwise provided in the Lease, Landlord shall have the right to
retain any property and personal effects which remain in the Premises or the
Building after the date of termination of the Sublease, without any obligation
or liability to Tenant or Subtenant, and to retain any net proceeds realized
from the sale thereof, without waiving Landlord’s rights with respect to any
default by Tenant under the Lease or Subtenant under the foregoing provisions of
this paragraph and the provisions of the Lease and Sublease. If Subtenant shall
fail to vacate and surrender the Premises in accordance with the provisions of
this paragraph, Landlord shall be entitled to all of the rights and remedies
which are available to a landlord against a tenant holding over after the
expiration of a term, and any such holding over shall be deemed a default under
the Lease. In addition, Subtenant agrees that it will not seek, and it expressly
waives any right to seek, any stay of the prosecution of, or the execution of
any judgment awarded in, any action by Landlord to recover possession of the
Premises. Subtenant may not vacate the Premises on a Sunday or holiday. If the
Sublease terminates on a Sunday or holiday, Subtenant must comply with this
paragraph by the end of the preceding Saturday or business day. This paragraph
shall survive the expiration or earlier termination of the Lease and/or the
Sublease.

 

6.Tenant and Subtenant each agrees:

 

(i)notwithstanding any provision contained in this Agreement to the contrary,
the liability of the Landlord for its obligations (whether under the Lease, this
Agreement, or otherwise) shall be limited to the interests of Landlord in the
Building. In no event shall any partner, member, manager, shareholder, director,
officer, principal, employee, agent, or owner of Landlord, direct or indirect,
disclosed or undisclosed, be personally liable for any debts, liabilities or
obligations of Landlord, or for any claims against Landlord, arising out of or
resulting from the Lease, the Premises, or this Agreement. Any such debts,
obligations, liabilities or claims shall be satisfied solely out of the
interests of Landlord in the Building. In no event shall any personal judgment
be sought or obtained against any partner, member, manager, shareholder,
director, officer, principal, employee, agent, or owner of Landlord, direct or
indirect, disclosed or undisclosed; and (ii) the obligations of Landlord under
this Agreement and the Lease shall not be binding upon Landlord after the sale,
conveyance, assignment or transfer by Landlord of its interest in the Real
Property, and Tenant and Subtenant shall look solely to the transferee for the
satisfaction of such obligations. Any such transferee shall be deemed to have
assumed all of Landlord’s obligations under this Agreement.

 

-3-

 

 

7.Tenant and Subtenant each represents and warrants that no rent or other
consideration is being paid or is payable to Tenant by Subtenant for the right
to use or occupy the Premises or for the use, sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property in excess of the pro-rata portion of the fixed rent and any additional
rent payable pursuant to the Lease except as set forth in the Sublease.

 

8.The Lease and this Agreement constitute the entire agreement of the parties
with respect to Landlord’s consent to the Sublease. This Agreement may not be
amended, modified, altered or changed except in writing signed by the Landlord.

 

9.Copies of all notices or other written communications sent pursuant to the
Sublease shall be sent to the Landlord concurrently, and all statements, notices
and other communications given pursuant to this Agreement must be in writing and
must be delivered personally with receipt acknowledged, or sent by a nationally
recognized reputable overnight courier (against a receipt of delivery), or by
registered mail, return receipt requested, addressed to the parties at their
addresses set forth above, or, if to Subtenant, at the Building, or at such
other address as any party may designate upon not less than 10 days’ prior
notice given in accordance with this paragraph. Any such communication shall be
deemed delivered when personally delivered, or on the date received or rejected
as indicated by the receipt if sent by overnight courier or by the return
receipt if sent by mail.

 

10.This Agreement shall be construed and governed by the laws of the
Commonwealth of Massachusetts, without regard to principles of conflicts of
laws.

 

11.Landlord’s rights and remedies under this Agreement shall be in addition to
every other right or remedy available to it under the Lease, at law, in equity
or otherwise, and Landlord shall be able to assert its rights and remedies at
the same time as, before, or after its assertion of any other right or remedy to
which it is entitled without in any way diminishing such other rights or
remedies. Nothing contained herein shall be deemed to diminish or relieve the
Tenant of its primary responsibility and liability under the Lease. The
invalidity or unenforceability of any provision of this Agreement shall not
impair the validity and enforceability of any other provision of this Agreement.

 

12.This Agreement shall bind and inure to the benefit of the parties and their
respective successors and assigns, except as provided in Paragraph 6 (ii) above
and except that it shall not inure to the benefit of any successor or assign of
Tenant or Subtenant whose status was acquired in violation of the Lease and/or
this Agreement.

 

-4-

 

 

13.Tenant and Subtenant each represents that it is duly authorized to execute
and deliver this Agreement, and that it has full power and authority to enter
into this Agreement.

 

14.Tenant and Subtenant, jointly and severally, indemnify Landlord against, and
hold it harmless from, all costs, damages and expenses, including reasonable
attorneys’ fees and disbursements, arising out of any claims for brokerage
commissions, finders’ fees or other compensation in connection with the Sublease
or procuring possession of the Premises. Tenant and Subtenant, at their sole
expense, may defend any such claim with counsel reasonably acceptable to
Landlord and settle any such claim at their expense; however, any stipulation,
settlement agreement, consent order, judgment or decree entered into in
connection therewith (collectively, “Settlement Agreements”) shall be subject to
the prior written approval of the Landlord in all respects, which approval shall
not be unreasonably withheld, conditioned or delayed, so long as the Settlement
Agreements do not impose any obligations or liability on the part of Landlord.
The provisions of this paragraph 14 shall survive the expiration or earlier
termination of the Lease and/or the Sublease.

 

15.Tenant and Subtenant, jointly and severally, indemnify Landlord against, and
hold it harmless from any and all losses, costs, expenses, claims and
liabilities including, but not limited to, reasonable counsel fees, arising from
the use, occupancy, conduct or management of the Premises by Subtenant, or its
agents, employees, contractors, representatives, invitees or visitors, or
Subtenant’s business activities therein. If any action or proceeding is brought
against Landlord by reason of any such claim, Subtenant and/or Tenant, upon
written notice from Landlord, shall, at Tenant’s or Subtenant’s sole cost and
expense, as the case may be, resist or defend such action or proceeding using
counsel reasonably approved by Landlord; however, the Settlement Agreements
entered into in connection therewith shall be subject to the prior written
approval of the Landlord in all respects, which approval shall not be
unreasonably withheld, conditioned or delayed, so long as the Settlement
Agreements do not impose any obligations or liability on the part of Landlord.
The provisions of this paragraph 15 shall survive the expiration or earlier
termination of the Term of the Sublease and/or the Lease. The indemnity and any
right granted to Landlord pursuant to this paragraph shall be in addition to,
and not in limitation of, Landlord’s rights under the Lease.

 

16.In no event shall the Sublease be modified, amended or supplemented, or shall
the Sublease or the rights of Subtenant thereunder be assigned or sub-sublet,
without the prior written consent of the Landlord in each instance. If Tenant or
Subtenant desires Landlord’s consent to any such action it must specifically and
separately request such consent. Tenant shall give Landlord prompt written
notice if the Sublease terminates prior to the expiration of its stated Term.

 

17.Neither the execution and delivery of this Agreement or the Sublease, nor any
acceptance of rent or other consideration from Subtenant by Landlord or
Landlord’s agent shall operate to waive, modify, impair, release or in any
manner affect Tenant’s liabilities and obligations under the Lease or
Subtenant’s liabilities and obligations under the Sublease.

 

-5-

 

 

18.If there shall be any conflict or inconsistency between the terms, covenants
and conditions of this Agreement and the Sublease, then the terms, covenants and
conditions of this Agreement shall prevail. If there shall be any conflict or
inconsistency between the terms, covenants and conditions of this Agreement and
the Lease, then the provisions of this Agreement shall prevail.

 

19.Each of the parties hereby irrevocably and unconditionally waives its right
to a jury trial in any cause of action arising out of, or relating to, this
Agreement. All disputes arising, directly or indirectly, out of or relating to
this Agreement, and all actions to enforce this Agreement, shall be dealt with
and adjudicated in the state courts of the Commonwealth of Massachusetts or the
federal courts for the Commonwealth of Massachusetts and for that purpose each
party hereby expressly and irrevocably submits itself to the jurisdiction of
such courts. To the maximum extent permitted under applicable law, this consent
to personal jurisdiction shall be self-operative and no further instrument or
action, shall be necessary in order to confer jurisdiction upon it in any such
court

 

20.Tenant agrees to pay, upon demand, Landlord’s reasonable out-of-pocket fees
and disbursements incurred in connection with and related to the preparation and
execution of this Agreement.

 

21.Signage. Reference is hereby made to the following:

 

(a)Monument Signage.

 

(i)The last sentence of Section 12.2 of the Lease, which states:

 

“The right to the Monument Sign granted pursuant to this Section 12.2 is
personal to Tenant, and may not be exercised by any occupant, subtenant, or
other assignee of Tenant, other than an Affiliated Entity”; and

 

(ii)Section 23 of the Sublease, which states:

 

“Subject to the consent of Overlandlord, during the Term, Subtenant shall be
allowed to list its name or logo on all listings currently listing the name or
logo of Sublandlord (including, without limitation, the Monument Sign), at
Subtenant’s sole cost and expense; provided, however, that Sublandlord shall
bear the cost of restoring Sublandlord’s name and logo at the end of the Term.”

 

-6-

 

 

Notwithstanding the provisions of Section 12.2 of the Lease, Landlord hereby
agrees that, upon written request from Tenant, Landlord will, during the Term of
the Sublease, replace Tenant’s signage on the Monument Sign with signage
identifying Subtenant, subject to the following: (x) such replacement signage
shall be subject to Landlord’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed, provided that Subtenant’s Monument Sign is
similar to Tenant’s existing Monument Sign, (y) Landlord shall have the right,
upon ten (10) business days’ prior written notice to Tenant and Subtenant and
for any reason, to deny Subtenant the right to replace Tenant’s signage on the
Monument Sign, in which event, Landlord shall, upon commencement of the term of
the Sublease, remove Tenant’s Monument Sign (if Landlord gives such notice prior
to the installation of Subtenant’s Monument Sign), or Landlord shall, within ten
(10) business days’ of such notice, remove Subtenant’s Monument Sign (if
Landlord gives such notice after the installation of Subtenant’s Monument Sign),
and (z) Tenant and Subtenant shall be jointly responsible for the cost of any
such removal and/or replacement of Tenant’s and/or Subtenant’s Monument Signage
and shall, within thirty (30) days of demand, pay such cost to Landlord.

 

(b)Other Signage. Subject to the consent of Landlord, during the Term of the
Sublease, Landlord shall, at Subtenant’s sole cost and expense, replace Tenant’s
currently existing signage in the common areas of the Building, other than the
Monument Signage, with similar signage identifying Subtenant; provided, however
that Tenant shall bear the cost of restoring Tenant’s name and logo on such
signage at the end of the Term of the Sublease.

 

22.Reference is made to Sections 2 through 6 of Exhibit 3 to the Lease. Landlord
agrees that the provisions of Exhibit 3 to the Lease (including, without
limitation, payment of the Allowance) shall apply to the Initial Alterations to
be performed by Subtenant under the same terms and conditions as if the Initial
Alterations were being performed by Tenant, provided that Landlord shall have no
obligation to deal directly with Subtenant or its contractors in connection with
the payment of the Allowance, the parties hereby agreeing and acknowledging that
Landlord shall make payments on account of the Allowance directly to Tenant, who
then shall be required to pay to Subtenant any such amounts received by Tenant
from Landlord.

 

23.This Agreement may be executed in counterparts, each of which shall be deemed
an original, and all such counterparts shall together constitute one and the
same instrument. This Agreement shall be effective upon execution and delivery
by all of the parties hereto.

 

Executed as an instrument under seal as of the date and year set forth above.

 

[Signatures on the following two pages]

 

-7-

 

 

Please acknowledge your agreement to the terms and conditions of this Agreement
by signing this Agreement where indicated below and returning it to the
Landlord.

 

Very truly yours,       JAMESTOWN PREMIER 245 FIRST, LLC,   a Delaware limited
liability company       By: /s/ Renee T. Bergerun     Name:  Renee T. Bergerun  
  Title: VP           HORIZON DISCOVERY INC.,   a Delaware corporation       By:
/s/ Jeb Ledell     Name: Jeb Ledell     Title:  COO     Hereunto duly authorized
          COMPASS THERAPEUTICS LLC,   a Delaware limited liability company      
By: /s/ Errik Anderson     Name: Errik Anderson     Title: President + COO    
Hereunto duly authorized  

 

-8-

 

 

CONFIRMATION OF GUARANTY

 

The undersigned, as Guarantor of the above-referenced Lease pursuant to a
Guaranty dated as of November 9, 2015, hereby acknowledges and agrees that the
term “Lease” as defined in said Guaranty shall mean the above-referenced Lease,
and hereby consents to the Sublease and confirms and agrees that said Guaranty
shall remain in full force and effect in accordance with the terms thereof with
respect to the Lease and the Sublease.

 

EXECUTED UNDER SEAL as of the date first above written.

 

  HORIZON DISCOVERY GROUP, PLC,   a United Kingdom corporation         By: /s/
Jeb Ledell     Name:  Jeb Ledell     Title: COO     Hereunto duly authorized

 

-9-

 

 

Exhibit A

 

Sublease

 

See attached.

 

 

 

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (this “Sublease”), made as of the 27th day of July,
2016, by and between HORIZON DISCOVERY INC., a Delaware corporation, as
sublandlord (hereinafter referred to as “Sublandlord”), and COMPASS THERAPEUTICS
LLC, a Delaware limited liability company, as subtenant (hereinafter referred to
as “Subtenant”);

 

W I T N E S S E T H:

 

WHEREAS, by an Indenture of Lease, dated November 9, 2015 (the “Overlease”).
JAMESTOWN PREMIER 245 FIRST, LLC, a Delaware limited liability company
(hereinafter referred to as “Overlandlord”) leased to Sublandlord, as lessee,
(i) the space containing approximately 22,581 rentable square feet of space on
the third floor of the Science Building (as defined in the Overlease) and
defined in the Overlease as the “Principal Premises” and having an address at
245 First Street, Cambridge, Massachusetts 02142, (ii) the space containing
approximately 4,339 rentable square feet of storage space on the third floor of
the Science Building and defined in the Overlease as the “Storage Premises”, and
(iii) the space containing approximately 160 rentable square feet of space on
the first floor of the Science Building and defined in the Overlease as the “PH
System Premises”, each as more specifically described in the Overlease
(collectively, the “Lease Premises”), upon and subject to the terms and
conditions set forth in the Overlease; and

 

WHEREAS, effective on February 1, 2017 (the “Commencement Date”), Subtenant
desires to sublet the entire Lease Premises (the “Sublease Premises”) from
Sublandlord and Sublandlord desires to sublet the entire Sublease Premises to
Subtenant upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

 

1. Capitalized Terms. Any capitalized terms not otherwise defined in this
Sublease shall have the respective meanings ascribed thereto in the Overlease.

 

2. Demise. Effective on the Commencement Date, Sublandlord does hereby sublease
to Subtenant, and Subtenant does hereby sublease from Sublandlord, for the Term
(as defined below) and upon the conditions hereinafter provided, the Sublease
Premises. Subtenant shall have the right as appurtenant to the Sublease Premises
to use the Common Areas as set forth in and subject to Section 1.3(a) of the
Overlease.

 

3. Rooftop Premises and Equipment. During the Term, Subtenant shall have the
right to use the Rooftop Premises for the installation of certain equipment
purchased and installed by, or on behalf of, Subtenant in accordance with the
terms of the Overlease (any equipment installed within the Rooftop Premises by
Subtenant, as the same may be modified, altered or replaced during the Term, is
collectively referred to herein as “Subtenant’s Rooftop Equipment”). Subtenant’s
Rooftop Equipment may include supplemental HVAC equipment, antennas, satellite
dishes and equipment related thereto. Subtenant’s use of the Rooftop Premises
and installation of Subtenant’s Rooftop Equipment shall be subject to the terms
and conditions set forth in Section 1.3(c) of the Overlease, including without
limitation Overlandlord’s approval rights with respect to Subtenant’s Rooftop
Equipment.

 

 

 

 

4. Generator. Subtenant shall have the right to use the Generator throughout the
Term, on the terms and conditions set forth in Section 1.3(d) of the Overlease
(as incorporated herein by reference).

 

5. Parking. Subtenant shall have the right to use the Parking Spaces throughout
the Term, on the terms and conditions set forth in Section 1.3(b) of the
Overlease (as incorporated herein by reference). Notwithstanding anything in
Section 1.3(b) of the Overlease (as incorporated herein by reference) to the
contrary, Subtenant shall have no right to hypothecate, encumber, sublet, assign
or otherwise transfer the Parking Spaces other than to employees of Subtenant
occupying the Sublease Premises without Sublandlord’s consent, which may be
withheld in Sublandlord’s sole and absolute discretion.

 

6. Condition of the Sublease Premises. Subtenant represents that it has
thoroughly examined the Sublease Premises and that, on the Commencement Date,
the same shall be accepted by Subtenant in their “as-is”, “where-is” condition
existing on the Commencement Date.

 

7. FF&E. During the Term, Sublandlord shall provide Subtenant the use of the
existing furniture, fixtures and equipment owned by Sublandlord, located in the
Sublease Premises and described in Exhibit A attached hereto (the “FF&E”),
without additional charge. Such FF&E shall be delivered to Subtenant in its then
“as-is” condition, without representation of warranty or merchantability.
Sublandlord has no obligation to perform any work or maintenance thereon.
Subtenant shall not remove such FF&E from the Sublease Premises without the
approval of Sublandlord, in its sole and absolute discretion, and shall
surrender such FF&E in its condition as of the Commencement Date, reasonable
wear and tear excepted, to Sublandlord at the end of the Term with the Sublease
Premises. Subtenant shall maintain the FF&E at all times in good working order
and in substantially the manner in which such FF&E is maintained by Sublandlord
as of the Commencement Date, including without limitation by timely performing,
at Subtenant’s cost, all inspections and scheduled maintenance thereof as may be
required or reasonably necessary. Subtenant shall keep in force throughout the
Term insurance coverage protecting such FF&E against loss or damage in an amount
equal to the full replacement value thereof.

 

2

 

 

8. Term and Surrender. The term of this Sublease (“Term”) shall commence on the
Commencement Date and shall end on January 31, 2019, or on such earlier date
upon which said Term may expire or be terminated pursuant to any of the
conditions or limitations or other provisions of this Sublease or pursuant to
law (which date for the termination of the term hereof shall hereafter be called
the “Termination Date”). Upon the expiration or earlier termination of the Term,
Subtenant shall (i) peaceably quit and surrender to Sublandlord the Sublease
Premises (including without limitation all fixed lab benches, fume hoods,
electric, plumbing, heating and sprinkling systems, fixtures and outlets,
vaults, paneling, molding, shelving, radiator enclosures, cork, rubber, linoleum
and composition floors, ventilating, silencing, air conditioning, cooling
equipment, Alterations (unless (A) Sublandlord has conditioned its approval of
the same upon Subtenant’s removing the same from the Sublease Premises upon the
expiration or earlier termination of the Term), or (B) Overlandlord has
conditioned its approval of the same upon Sublandlord’s removing the same from
the Lease Premises upon the expiration or earlier Termination of the term of the
Overlease, any such Alterations described in this parenthetical, the “Removal
Alterations”), Tenant’s Work, Tenant’s Property and FF&E therein) broom clear,
in good order, repair and condition (but not a lesser condition than existing as
of the Commencement Date) excepting only ordinary wear and tear and damaged by
fire or other insured Casualty, (ii) remove all of Subtenant’s furniture,
equipment, fixtures, Subtenant’s Rooftop Equipment, Removal Alterations and
property of every kind, nature and description related to or arising out of
Subtenant’s subleasehold estate hereunder which may be in or upon the Sublease
Premises or the Building (collectively, “Subtenant’s Property”), and (iii)
repair any damages to the Sublease Premises or the Building caused by the
installation or removal of Subtenant’s Property, ordinary wear and tear
excepted. Subtenant shall (i) prior to the expiration of this Sublease (or
within thirty (30) days after any earlier termination), clean all interior
surfaces (including without limitation floors, walls, ceilings, and counters),
piping, supply lines, waste lines, acid neutralization systems and plumbing in
and/or exclusively serving the Sublease Premises, and all exhaust or other
ductwork in and/or exclusively serving the Sublease Premises, in each case which
has carried or released or been contacted by any Hazardous Materials or other
chemical or biological materials used in the operation of the Sublease Premises,
and shall otherwise clean the Sublease Premises so as to permit the Surrender
Plan to be issued, and (ii) at least thirty (30) days prior to the expiration of
the Term (or, if applicable, within five (5) business days after any earlier
termination of this Sublease based upon Subtenant’s default or ten (10) business
days after any earlier termination of this Sublease for any reason other than
Subtenant’s default), deliver to Sublandlord a Surrender Plan, as described and
upon the terms and conditions set forth in Section 21.1(b) of the Overlease.
Subtenant shall further, upon Sublandlord’s election, perform with respect to
the Sublease Premises any decommissioning activities set forth in Section 21 of
the Overlease. Subtenant’s obligations under this paragraph 8 shall survive the
Term.

 

9. Subtenant Obligations:

 

(a) From and after the Commencement Date and for the duration of the Term,
except to the extent expressly provided herein to the contrary, Subtenant shall
assume all of the liabilities and perform all of the obligations of the “Tenant”
under or in connection with the Overlease arising or accruing on or after the
Commencement Date and during the duration of the Term (collectively, the
“Assumed Liabilities”), including without limitation (i) satisfaction of any
other financial obligations of “Tenant” under the Overlease, including without
limitation payment of Base Rent (Premises), Base Rent (Storage Premises), Base
Rent (PH System Premises) (collectively, “Base Rent”), parking fees, Property
Management Fee Rent and all Additional Rent (all of the foregoing financial
obligations, including without limitation Base Rent, collectively, “Rent”),
Subtenant to pay all Rent to Sublandlord in cash or other immediately available
funds pursuant to such instructions as Sublandlord may furnish from time to
time, no later than three (3) business days before payment of any such amounts
is due under the Overlease, unless and until Sublandlord instructs Subtenant
otherwise in writing), (ii) maintenance of the Sublease Premises and any
improvements constructed thereon, (iii) indemnifications and other obligations
with respect to environmental conditions in, on or about the Sublease Premises,
arising on or after the Commencement Date (and, to the extent arising out of
Subtenant’s use or occupancy of the Lease Premises prior to the Commencement
Date, before the Commencement Date), and (iv) obtaining and maintaining all
insurance types and coverages required of the “Tenant” under the Overlease (all
insurance policies to name Overlandlord and Sublandlord as additional insureds
thereunder). Without limitation of the foregoing, beginning on the Commencement
Date, Subtenant will, at its own expense, pay and discharge all costs and
charges for electricity, gas, water, sewer and garbage collection, telephone
furnished and all other utilities in connection with or for the use of the
Sublease Premises, or any part of it, during the Term including the making of
deposits with the proper authorities or persons in order to secure such
services. As of the Commencement Date, if any utility services are being
furnished to the Sublease Premises from accounts that are in the name of
Sublandlord, Subtenant shall promptly commence, and use its best efforts, to
change such service accounts with the proper authorities or persons into the
name of Subtenant. Subject to the immediately preceding sentence, within ten
(10) business days after written demand by Sublandlord, Subtenant shall promptly
furnish Sublandlord with satisfactory evidence of the timely and proper payment
and discharge of all such utility fees and charges. Notwithstanding anything to
the contrary in this Sublease, if for any reason any of the utilities referenced
above are unavailable, discontinued, terminated, broken or the like, it shall
not be a default by Sublandlord under this Sublease, nor shall Sublandlord be
liable to Subtenant for any damages, costs, or expenses in connection therewith,
nor shall Tenant be allowed to reduce, withhold, or abate any payment of Rent.

 

3

 

 

(b) Subtenant shall indemnify, defend and hold harmless Sublandlord from and
against any claims, actions, damages, liabilities or expenses, including without
limitation injury to or death of any person or damage to any property and any
reasonable attorney’s fees and court costs, arising from, by reason of or out of
the Assumed Liabilities or otherwise in connection with Subtenant’s use or
occupancy of the Property (whether before, on or after the Commencement Date),
including without limitation any claim of any kind whatsoever by reason of any
alleged or actual breach or default of Sublandlord under the Overlease.
Subtenant shall also pay all costs, expenses and legal fees that may be incurred
or paid by Sublandlord in enforcing the terms, covenants and conditions of this
Sublease.

 

(c) If Subtenant holds over (which term shall include, without limitation, the
failure of Subtenant to surrender the Sublease Premises in the condition
required by paragraph 8 of this Sublease) after the end of the Term, Subtenant
shall be deemed a tenant-at-sufferance subject to the provisions of this
Sublease; provided that, whether or not Sublandlord has previously accepted
payments of Rent from Sublandlord, (i) Subtenant shall pay at the Hold Over
Percentage of the Base Rent, at the highest rate of Base Rent payable during the
Term, (ii) Subtenant shall continue to pay to Sublandlord all Additional Rent,
and (iii) Subtenant shall be liable for all damages, including without
limitation lost business and consequential damages, incurred by Sublandlord as a
result of such holding over, Subtenant acknowledging that the damages which
Sublandlord may suffer as the result of Subtenant’s holding over cannot be
determined as of the date of this Sublease. Nothing contained herein shall grant
Subtenant the right to hold over after the Term.

 

(d) If it is determined pursuant to an audit or reconciliation of Overlandlord’s
books and records by Overlandlord and/or Sublandlord that any amount of
Additional Rent billed to or paid by Subtenant was incorrect, (x) if the
determination is that Subtenant underpaid the amount of Additional Rent,
Subtenant shall pay Sublandlord the deficiency within five (5) days after
Sublandlord provides written notice of such determination, or (y) if the
determination is that Subtenant overpaid the amount of Additional Rent,
Sublandlord shall refund or credit such overpayment (less Sublandlord’s costs
incurred in connection with such audit) to Subtenant within five (5) days after
and to the extent that Sublandlord receives the same from Overlandlord.
Sublandlord agrees to enforce any such audit rights under the Overlease at the
request and expense of Subtenant.

 

4

 

 

10. Terms of Overlease.

 

(a) Except as expressly otherwise provided in this Sublease and except to the
extent that they are otherwise expressly modified or eliminated by the terms of
this Sublease, as between the parties hereto, all of the terms, provisions,
covenants and conditions of the Overlease are incorporated herein by reference
and hereby made a part of this Sublease. However, for purposes of such
incorporation by reference, all references to Landlord and Tenant shall be
deemed references to Sublandlord and Subtenant, respectively, (provided,
however, that “Landlord” shall not be deemed to refer to Sublandlord where the
context requires “Landlord” to refer to Overlandlord and not Sublandlord in
order to be consistent with the express terms and conditions of this Sublease,
including without limitation with respect to provision of the services described
in Section 9 of the Overlease), all references to the Premises, the Principal
Premises the Storage Premises and/or the PH Systems Premises shall be deemed
references to the Sublease Premises hereunder, all references to the term of the
Overlease shall be deemed references to the Term of this Sublease and all
references to “Exhibit 7” shall be deemed references to Exhibit C attached
hereto. Sublandlord shall give Subtenant, within two (2) business days following
Sublandlord’s receipt of the same, written notices of any kind, including
default notices, received by Sublandlord with respect to the Sublease Premises.
Subtenant shall be entitled to the same notice and cure periods as Sublandlord
is afforded under the Overlease; provided, that, in the event Subtenant receives
from Sublandlord any notice to cure any non-monetary default hereunder or under
the Overlease for which Subtenant is responsible, which notice is based on a
notice sent to Sublandlord by Overlandlord pursuant to the Overlease, Subtenant
shall cure such condition on or prior to the later of (a) seven (7) days
following Subtenant’s receipt of notice from Sublandlord; or (b) three (3) days
prior to the time required of Sublandlord by Overlandlord for the cure thereof.
For all monetary defaults hereunder or under the Overlease for which Subtenant
is responsible and for which Subtenant has received notice regarding such
default, Subtenant shall cure such condition on or prior to three (3) days
following receipt of notice. Sublandlord shall have all of the rights of the
Overlandlord under the Overlease as against Subtenant and, as between the
parties hereto, Subtenant agrees to observe and perform all of the terms,
covenants and conditions on Sublandlord’s part to be observed and performed
under the Overlease to the extent incorporated herein. Any right of Overlandlord
of access or inspection and any right of Overlandlord to do work in the Lease
Premises demised under the Overlease or in the Science Building and any right of
Overlandlord in respect of changing the name and/or address of the Science
Building and any right of Overlandlord in respect of rules and regulations shall
be deemed to inure to the benefit of Sublandlord, Overlandlord, and any other
person intended to be benefited by said provision, for the purpose of
incorporation by reference in this Sublease. Sublandlord hereby agrees that
without first obtaining Subtenant’s written consent thereto, Sublandlord shall
not enter into any modification of the Overlease or breach, default or fail to
perform any obligation of Sublandlord under the Overlease (except for such
obligations assumed by Subtenant hereunder or for which Sublandlord has
otherwise been relieved of responsibility pursuant to this Sublease) which would
result in a change in the rights, obligations and liabilities of, and/or
services provided to Subtenant hereunder, or any termination of the Overlease.

 

5

 

 

(b) The following provisions of the Overlease are expressly not incorporated
into this Sublease: Section 1.2, the first sentence of the second paragraph of
Section 1.3(b) (only commencing with “other than to” until the end of the
sentence), the last sentence of Section 1.5, Section 2.2, Section 3, the second
sentence of Section 5.3, Section 7.6, the second sentence of Section 9.2
(provided, however, that, at Subtenant’s request, Sublandlord shall request the
back-up documentation described in Section 9.2 from Overlandlord), Section 9.5,
the first sentence of Section 9.6, Section 9.7, Section 10.2, Section 13.1,
Section 13.3 the second sentence of Section 13.6, Section 13.7, Section 14.7,
Section 15.1, Section 15.2(b), any right of Subtenant to terminate this Sublease
that would arise out of the incorporation of Section 15.2(c), the last sentence
of Section 19.1, Section 20.4, Section 20.9, Section 21.3, Section 21.1(a),
Section 21.1(b), Section 22.1, Section 25.3, the first sentence of Section 25.9,
any provision of Section 25.9 that would limit Subtenant’s liability for
consequential or incidental damages or for lost profits in connection with this
Sublease to the extent that Subtenant may be liable for consequential or
incidental damages or for lost profits pursuant to the express terms of the
Overlease (as incorporated herein by reference) or this Sublease, Exhibit 3,
Exhibit 5, Exhibit 7, Exhibit 11 and Exhibit 12. Any references to “Base Rent”
in the included provisions are for definitional purposes only and nothing
contained herein shall obligate Subtenant to pay both the Base Rent as under the
Overlease documents, and as required in this Sublease. Subtenant acknowledges
that it has reviewed the Overlease attached hereto and made a part hereof as
Exhibit B, and that it is familiar with the contents thereof.

 

(c) Subtenant covenants and agrees that it shall neither do nor permit anything
to be done which would cause a default under the Overlease, or termination or
forfeiture by reason of any right of termination or forfeiture, reserved or
vested in the Overlandlord under the Overlease, and Subtenant shall indemnify,
defend and hold Sublandlord harmless from and against all claims of any kind
whatsoever by reason of breach or default on the part of Subtenant, or
termination or forfeiture which is the consequence of any such breach or
default.

 

(d) Notwithstanding anything to the contrary set forth in Section 4.4 of the
Overlease, as incorporated herein by reference, Sublandlord shall use
commercially reasonable efforts to afford Subtenant the benefit of any MWRA
Permit previously secured by Overlandlord or Sublandlord in connection with the
Lease Premises to the fullest extent permitted by applicable law; provided,
however, that Subtenant shall, on and after February 1, 2018 and for the
duration of the Term, be required to obtain and maintain an MWRA Permit with
respect to the Sublease Premises issued to Subtenant.

 

6

 

 

11. Tenant’s Work and Allowance. Subtenant shall promptly develop plans for
completion of the Tenant’s Work (“Subtenant’s Plans”), as more particularly
described in Exhibit 3 of the Overlease, and shall, on or before April 30, 2017,
submit Subtenant’s Plans to Sublandlord for its consent (“Sublandlord’s
Consent”), which may be withheld in Sublandlord’s sole and absolute discretion,
and to Overlandlord for its consent in accordance with the Overlease. Subject to
receipt of Sublandlord’s Consent, prior to February 1, 2018, Subtenant shall
perform to completion the Tenant’s Work in accordance with the Overlease and
Subtenant’s Plans (as approved by Sub landlord). Subtenant acknowledges that its
failure to complete Subtenant’s Plans prior to February 1,2018, will result in
Subtenant’s and Sublandlord’s forfeiture of their rights to use the Allowance,
whether set forth in the Overlease or in this Sublease. Sublandlord’s sole
obligations in connection with completion of the Tenant’s Work shall be to,
following Subtenant’s request and following Subtenant’s submission of a
Requisition to Sublandlord and Overlandlord and completion of any and all other
prerequisites to Sublandlord’s receiving any disbursement of the Allowance set
forth in Exhibit 3 to the Overlease, (i) exercise its right to receive the
portion of the Allowance corresponding to such Requisition, and (ii) assign to
Subtenant for the purpose of completing the Tenant’s Work such portion of the
Allowance as Sublandlord receives from Overlandlord. Sublandlord shall have the
right, from time to time and upon reasonable notice to Subtenant, to enter into
the Sublease Premises for the purposes of inspecting the Tenant’s Work and
evaluating whether Subtenant is performing the Tenant’s Work in accordance with
its obligations set forth herein and in the Overlease; provided, however, that
Sublandlord shall not unreasonably interfere with Subtenant’s business or
performance of the Tenant’s Work when undertaking such inspections and
evaluations.

 

12. Letter of Credit. Within five (5) business days after Subtenant and
Sublandlord’s receipt of Overlandlord’s consent to this Sublease as set forth in
Paragraph 25, Subtenant shall deliver a letter of credit to the Sublandlord on
the same terms and conditions set forth in Section 7 of the Overlease; provided,
however, that (i) such letter of credit delivered by Subtenant pursuant to this
Sublease shall be in the amount of One Hundred Twelve Thousand Forty-Six and
92/100 Dollars ($112,046.92) for the duration of the Term, (ii) shall name
Sublandlord as the beneficiary, and (iii) notwithstanding anything in Section of
the Overlease (as incorporated herein by reference) to the contrary, Subtenant
shall not have any right to deliver to Sublandlord cash as a security deposit in
satisfaction of its obligations set forth in this paragraph 12.

 

13. Overlandlord’s Services and Obligations under the Overlease. Notwithstanding
anything in this Sublease to the contrary, Subtenant agrees that Sublandlord
shall not be obligated to furnish for Subtenant any services of any nature
whatsoever, including, without limitation, climate control, elevator service,
cleaning services, security, electrical energy and miscellaneous power services,
water and other public utilities and construction of any improvements at the
Sublease Premises, or to perform any of Overlandlord’s obligations under the
Overlease. Should Overlandlord default on Overlandlord’s obligations as under
the Overlease, any recovery obtained against Overlandlord in connection with
Overlandlord’s default under the Overlease or any abatement, credit, set-off or
offset, to the extent it relates to an obligation of Overlandlord accruing
during the Term (but not before or after) which is, by the provisions of this
Sublease, intended to benefit Tenant and/or the Sublease Premises, shall be the
property of Subtenant and Subtenant shall have the right to any such abatement,
credit, set-off or offset to the extent paid over to Sublandlord by
Overlandlord. If at any time during the Term Overlandlord shall default in any
of its obligations under the Overlease to furnish facilities, services or
utilities or to make repairs to the Sublease Premises, then, upon Sublandlord’s
receipt of written notice from Subtenant specifying such default, Sublandlord
shall, at Subtenant’s sole cost and expense, use its reasonable efforts to cause
Overlandlord to cure such default. Upon the written request of Subtenant,
Sublandlord shall make a written demand upon Overlandlord to fulfill its
obligations under the Overlease, which shall constitute reasonable efforts to
cause Overlandlord to cure such default. If following the making of such demand
and the expiration of any grace period expressly granted to Overlandlord under
the Overlease, if any, Overlandlord shall fail to perform its obligations under
the Overlease, then Subtenant shall have the right to require Sublandlord to
bring an action or proceeding against Overlandlord to enforce such rights;
provided, however, any action or proceeding instituted by Sublandlord against
Overlandlord to enforce such rights shall be conducted solely at the expense of
Subtenant which expenses shall be payable in advance upon account and subject to
Subtenant’s prior written approval, and Subtenant shall indemnify, defend and
hold harmless Sublandlord from and against any and all costs arising out of or
in connection with such action or proceeding.

 

7

 

 

14. Sublandlord’s Approval of the Subtenant’s Alterations and Improvements.
Notwithstanding anything to the contrary set forth in the Overlease as
incorporated herein by reference, except as otherwise explicitly set forth
herein, Subtenant shall not make any alterations, installments, removals,
additions or improvements to any part of the Sublease Premises without
Sublandlord’s consent, which may be withheld in Sublandlord’s sole and absolute
discretion, whether or not Overlandlord has granted its approval. Nothing in
this Sublease shall be construed as an agreement that Sublandlord has any
obligation to perform any alterations, installments, removals, additions or
improvements for Subtenant whatsoever.

 

15. Assigning and Subletting. Subtenant covenants and agrees that neither this
Sublease nor the Term hereof and leasehold hereby granted, nor any interest
herein or therein, will be assigned, mortgaged, pledged, encumbered or otherwise
transferred, voluntarily, by operation of law or otherwise, and that neither the
Sublease Premises, nor any part thereof will be encumbered in any manner by
reason of any act or omission on the part of Subtenant, or used or occupied, or
permitted to be used or occupied, or utilized for desk space or for mailing
privileges, by anyone other than Subtenant, or for any use or purposes other
than as permitted hereunder, or be sublet or offered or advertised for
subletting (any of the foregoing transfers set forth in this paragraph 15, a
“Transfer”! without the prior written consent of Sublandlord, which consent may
be withheld in Sublandlord’s sole and absolute discretion, and Overlandlord, in
each instance. A transfer or series of transfers whereby fifty percent (50%) or
more of the equity interests of Subtenant are, or voting control is, transferred
from a person or persons or entity or entities which were owners thereof upon
the date hereof to persons or entities who were not owners of such equity
interests of Subtenant upon the date hereof shall constitute a
Transfer-requiring Sublandlord’s consent as set forth in this paragraph 15.

 

16. Notice. Any and all communications delivered hereunder shall be in writing
and delivered or served in accordance with Section 24 of the Overlease addressed
as follows: if to Overlandlord: as provided in the Overlease; if to Sublandlord:
Horizon Discovery Inc., 8100 Cambridge Research Park, Waterbeach, Cambridge,
CB25 9TL, United Kingdom, Attention: Corporate Counsel; and if to Subtenant:
Compass Therapeutics LLC, 245 First Street, Third Floor, Cambridge, MA 02142,
Attention: Errik B. Anderson, COO and President, with a copy to Foley Hoag LLP,
155 Seaport Boulevard, Boston, Massachusetts 02210, Attn: Robert L. Birnbaum,
Esq., or to such other address and attention as any of the above shall notify
the others in writing.

 

17. Successors and Assigns. This Sublease and everything herein contained shall
extend to and bind and inure to the benefit of Sublandlord and its successors
and assigns and Subtenant and its heirs, executors, administrators and permitted
successors and assigns. No rights shall inure to the benefit of any assignee,
subtenant or occupant unless the provisions of Section 13 of the Overlease and
paragraph 15 of this Sublease are complied with.

 

8

 

 

18. Miscellaneous. Neither Sublandlord nor any agent or representative of
Sublandlord has made or is making, and Subtenant in executing and delivering
this Sublease is not relying upon, any warranties, representations, promises or
statements whatsoever, except to the extent expressly set forth in this
Sublease. All understandings and agreements, if any, heretofore had between the
parties are merged into this Sublease, which alone fully and completely
expresses the agreement of the parties. No surrender of possession of the
Sublease Premises or of any part thereof or of any remainder of the term of this
Sublease shall release Subtenant from any of its obligations hereunder unless
accepted by Sublandlord in writing. The receipt and retention by Sublandlord of
Rent from anyone other than Subtenant shall not be deemed a waiver of the breach
by Subtenant of any covenant, agreement, term or provision of this Sublease, or
as the acceptance of such other person as a tenant, or as a release of Subtenant
from the covenants, agreements, terms, provisions and conditions herein
contained. The receipt and retention by Sublandlord of Rent with knowledge of
the breach of any covenant, agreement, term, provision or condition herein
contained shall not be deemed a waiver of such breach. This Sublease shall be
governed by, and construed in accordance with the laws of the Commonwealth of
Massachusetts. This Sublease may not be extended, renewed, terminated (except as
specifically provided in this Sublease), or otherwise modified except by an
instrument in writing signed by the parties hereto and upon receipt of written
consent of Overlandlord.

 

19. Quiet Enjoyment. So long as Subtenant is not in default (beyond any
applicable notice and cure period) under this Sublease, its quiet enjoyment of
the Sublease Premises shall not be disturbed or interfered with by Sublandlord
or anyone claiming by, through or under Sublandlord.

 

20. Sublandlord’s and Overlandlord’s Consent. Whenever Sublandlord’s consent is
required under this Sublease, Sublandlord’s rejection of a request made by
Subtenant shall not be deemed unreasonable, in any case, if such rejection is
based on Overlandlord’s rejection of such request.

 

21. Brokers. Sublandlord and Subtenant each hereby represent and warrant that it
has not dealt with any broker in connection with this Sublease for the Sublease
Premises. Each party shall indemnify the other against any cost or liability
resulting from the indemnifying party’s breach of the foregoing representation
and warranty.

 

22. Limitation of Damages. No officer, director, employee or other related party
of Sublandlord and no officer, director, employee or other related party of
Subtenant shall be personally liable for any judgment or deficiency hereunder.
In no event shall Sublandlord be liable to Subtenant for any lost profit, damage
to or loss of business or any form of special, indirect or consequential damage
hereunder. In no event shall Subtenant be liable to Sublandlord for any lost
profit, damage to or loss of business or any form of special, indirect or
consequential damage hereunder. Before filing suit for an alleged default by
Sublandlord, Subtenant shall give Sublandlord and the Mortgagee(s) whom
Subtenant has been notified hold mortgages, notice and reasonable time to cure
the alleged default. Without limiting the foregoing, in no event shall
Sublandlord or any Mortgagees or Sublandlord related parties ever be liable for
any consequential or incidental damages or any lost profits of Subtenant.

 

9

 

 

23. Signage. Subject to the consent of Overlandlord, during the Term, Subtenant
shall be allowed to list its name or logo on all listings currently listing the
name or logo of Sub landlord (including, without limitation, the Monument Sign),
at Subtenant’s sole cost and expense; provided, however, that Sublandlord shall
bear the cost of restoring Sublandlord’s name and logo at the end of the Term.

 

24. Sublandlord Representations and Warranties. Sublandlord hereby represents
and warrants to Subtenant that: (i) the Overlease is in full force and effect;
(ii) the copy of the Overlease delivered to Subtenant by Sublandlord and
attached hereto as Exhibit B is a true, correct and complete copy of the
Overlease, and the Overlease has not been amended or otherwise modified; (iii)
Sublandlord has not entered into any other contracts assigning or subleasing to
any other party its rights with respect to the Premises; and (iv) Sublandlord
has not received any notice of any default by the Sublandlord under the
Overlease, which default remains uncured.

 

25. Overlandlord Consent. This Sublease is subject to the approval of the
Overlandlord pursuant to the Overlease Following the execution and delivery
hereof, Sublandlord will promptly submit this Sublease to Overlandlord for such
consent. If such consent is not received by Sublandlord within sixty (60) days
after the date hereof, Sublandlord shall promptly notify Subtenant of that fact,
whereupon either Sublandlord or Subtenant may by written notice given within
five (5) days of Sublandlord’s notice, cancel this Sublease by notice to the
other and, if such consent has not been received prior to the cancellation date
specified in such notice, this Sublease and the Term shall terminate and expire
on the cancellation date set forth in said notice, and neither party shall have
any further obligation or liability to the other party. The Overlandlord’s
consent must include the modification of the Overlease such that Subtenant shall
have the benefit of all of paragraph 3, paragraph 4, paragraph 5, paragraph
10(d), paragraph 11 and paragraph 20 hereof, and Section 9.6, Section 10.2 and
Section 14.5 of the Overlease and must be otherwise reasonably satisfactory in
form and substance to Sublandlord and Subtenant.

 

[Signatures on the following page; remainder of page left intentionally blank]

 

10

 

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease,
as an instrument under seal, as of the day and year first above written.

 

  SUBLANDLORD:       HORIZON DISCOVERY INC.       By: /s/ Jeb Ledell     Name:
Jeb Ledell     Title: COO           SUBTENANT:       COMPASS THERAPEUTICS LLC  
    By: /s/ Errik Anderson     Name: Errik Anderson     Title: President + COO

 

[Signature Page to Sublease]

 

 

 

 

EXHIBIT A

 

FF&E

 

Furniture:

 

LOCATION   AREA   ASSET NO. OR SERIAL   DESCRIPTION (Fixture, fitting or
equipment description) Office   Cubes   1 though 5   6,x6, cube with 6,x6, L
desk top, overhead cabinets, 1 rolling 2 drawer cab Office   Cubes   6-14,
16-19, 21, 22, 25-28, 30, 31   5'x6' cube with 5' desktop and built in cabinets
and drawers, 1 rolling 2 drawer cabinet Office   Cubes   20,29   5'7'6" cube
with 6'x5' L desktop and built in cabinets and drawers, and 1 rolling 2 drawer
cabinet Office   Cubes   23, 32   9'x6' cube with 6' desktop, built in cabinets
and drawers and 1 4 drawer file cabinet Office   Cubes   24, 15   12' desktop,
shared, 1 rolling 2 drawer cabinet Office   Cubes   33-40   7'x9' cube with
7'x9' L desktop, 9' overhead cabinets, 2 rolling 2 drawer cabinets Office  
Cubes   41   7'x9' cube with 7'x9' L desktop, 9' overhead cabinets, 2 rolling 2
drawer cabinets Office   Offices   301, 2, 5, 7, 8, and 9   6'x6' L desktop, 2
rolling 2 drawer cabinets, 36" overhead cabinets 4'x4' white board Office  
Offices   303   6' desk top, 2 36"x30" 2 drawer cabs, 1 3' diameter table, 3
office chairs Office   Offices   304   6' desk top, 2 36"x30" 2 drawer cabs, 3
office chairs Office   Offices   306   5'x8' L desk, 2 6' 4 drawer cabinets,
4'x4' white board, 36" overhead cabinets Office   Hydrogen Conference room      
4 2'x6' tables, 1 3'x4' table, 1 lecturn, 1 pull down projector screen, 1 NEC
NP1200 projector, 1 auto screen Office   Sodium Conference room       1 3'x4'
table, 1 wall mount monitor, Samsung LN46C530F1FXZA Office   Oxygen Conference
room       1 6'x2' table, 1 wall mount monitor, Samsung LN46C530F1FXZA Office  
Carbon Conference room       1 3'x8' table, 1 Jabra speaker, 1 wall mount
monitor, Samsung LN46C530F1FXZA

 

[Signature Page to Sublease]

 

 

 

 

Office   Calcium Conference Room       1 12'3' table, 1 pull down projector
screen, 1 Sanyo ProXtra projector, 1 wall mount monitor, Samsung LN46C530F1FXZA,
1 4'x8' white board Office   Common areas       5 4 drawer file cabinets, 1
Canon !PF8100 wide format printer, 1 Galanz dorm fridge, 2 HP 4700N laser
printers Office   Common areas       22' of wall cabinets, 22' base cabinets,
22' solid surface counter tops Office   Kitchen       1 KitchenAid SS french
door fridge, 1 KitchenAid SS dishwasher, 1 KitchenAid SS undercabinet fridge
Office   Kitchen       2 4 slice toasters, 2 Keurig brewers, 2 microwaves, 1
Samsung LN46C530F1FXZA Office   Kitchen       5 4' diameter café tables, 20 café
chairs, 44' overhead cabinets, 24' base cabinets, 38' solid surface countertop
Storage   Back area       10 rolling 2 drawer cabs, 40' desk top, 2 3' diameter
tables, 8 carol dividers, 12 desk chairs, 6 36" file cabs, 2 48" cabs, 1 6' cab
Office   Server room       5 racks, 3 36" 2 drawer cabinets, 1 UPS Lab   Main
Lab       162' of counter top, 162' of base cabinet, 100' of overhead shelving
Lab   Main Lab       4 lab sinks, 3 hand sinks Lab   TC suites       30' counter
top, 30' of base cabinet, 30' of wall mounted shelving Lab   TC suites       2
lab sinks Lab   Main Lab       5 tables at 30"x60", 4 tables at 3'x4', 3 tables
at 30"x48" Lab   Back Lab       150' of countertop, 150' of base cabinet, 50'
head shelving Lab   Back Lab       4 lab sinks, 1 hand sink

 

[Signature Page to Sublease]

 

 

 

 

Equipment:

 

Fixture   Description   Manufacturer   Model Number   Serial Number   Location
MAN   CO2 Manifold   Concoa   5395002-01-001   14COV7F3   Tank Room Cold room  
Compressor   Russell   RLS300H22-E   W06L36256001001   6th floor roof Cold room
  Condenser   Russell   RLS300H22-E   W06L36256001001   Cold room Server room
AC#1   Condenser   Mitsubishi   PUY-A36NHA4   35U11012C   4th floor roof Server
room AC#1   Heat Pump   Mitsubishi   PKA-A36KA4   36M 0 1955   Server room
Server room AC #2   Condenser   Sanyo   C3672R   0007411   4th floor roof Server
room AC #2   Server room AC   Sanyo   KHS3672R   59672   Server room Autoclave  
Autoclave   Tutenauer           MLC Exhaust   Office exhaust   New York Blower  
General purpose fan   B00074 100   4th floor roof Exhaust   Lab exhaust  
Strobic   TS3L250C12   8777   6th floor roof Generator   OSP generator   Kohler
  125RZG   2085096   4th floor roof Ice maker   Ice Maker   Scottsman  
AFE424A-1A   1.20713E+13   RM 348 Fume Hood   Hood   Kewaunee   H05   329-1  
MLC Fume Hood   Hood   Kewaunee             RO   Under cab   Quench   10 L      
MLN RO   Under cab   Quench   10L       MLS RO   Under cab   Quench   10L      
Kitchen Local alarm   CO2 sensor               Gas room Local alarm   02 sensor
              Gas room ATS   ATS               Electric room BMS   ENE          
    Server room Dishwasher       Kitchenaid           Kitchen Protected water
heater                   Mechanical room Domestic water heater                  
Mechanical room Air dryer                   Mechanical room Lighting control
panel                   Electric room Gas manifold                   Old tank
room Gas manifold                   Old tank room Gas                   Old tank
room manifold                     APCUPS   025   UPS   APC   SUVTF30KB4F  
PS0603145027

 

[Signature Page to Sublease]

 

 

 

 

EXHIBIT B

 

OVERLEASE

 

 

 

 

[Signature Page to Sublease]

 

 

 

 

EXECUTION VERSION

 

THE CAMBRIDGE SCIENCE CENTER
245 FIRST STREET
CAMBRIDGE, MASSACHUSETTS 02142

 

LEASE SUMMARY SHEET

 

Execution Date:   November 9, 2015       Tenant:   Horizon Discovery Inc.,
a Delaware corporation       Tenant Parties:   Tenant and its agents, employees,
contractors, representatives or affiliates.       Tenant’s Mailing Address Prior
to Occupancy:   245 First Street
Cambridge, MA 02142
Attn: Jeb Ledell, COO       Landlord:   Jamestown Premier 245 First, LLC,
a Delaware limited liability company       Landlord Parties:   Landlord and its
agents, employees, contractors, representatives or affiliates.       Guarantor:
  Horizon Discovery Group, PLC, a United Kingdom corporation. Concurrent with
Tenant’s execution and delivery of this Lease, Tenant shall cause Guarantor, if
any, to execute and deliver a guaranty in favor of Landlord on the form attached
hereto as Exhibit 12.       Buildings:   The two buildings located at 245 First
Street, Cambridge, Massachusetts 02142, and commonly known as the “Cambridge
Science Center”, with the first building being the science building (the
“Building” or the “Science Building”) and the second building being the office
building (the “Office Building”). “Rentable Square Footage of the Buildings” is
deemed to be 297,632 square feet. “Rentable Square Footage of the Science
Building” is deemed to be 132,928 square feet, and “Rentable Square Footage of
the Office Building” is deemed to be 164,704 square feet. The land on which the
Buildings are located (the “Land”) is more particularly described in Exhibit 2
attached hereto and made a part hereof (such Land, together with the Buildings,
are hereinafter collectively referred to as the “Property”).

 

1

 

 

Premises:   Approximately 22,581 rentable square feet of space on the third
(3rd) floor of the Science Building, as more particularly shown as cross-hatched
on the plan attached hereto as Exhibit 1 and made a part hereof (the “Lease
Plan”). Such space is sometimes referred to herein as the “Principal Premises”.
A portion of the Principal Premises is used for laboratory purposes and a
portion of the Principal Premises is used for office use.       Storage
Premises;   Approximately 4,339 rentable square feet of storage space on the
third (3rd) floor of the Science Building, as more particularly shown as
cross-hatched on the attached Lease Plan.       PH System Premises:  
Approximately 160 rentable square feet of space on the first floor of the
Science Building. The PH System Premises are located in a larger area (“PH
System Room”), as shown on Exhibit 1-1, attached hereto and incorporated herein.
The PH System Room contains the PH systems of other tenants, including Tenant.  
    Term Commencement Date;   February 1,2017.       Rent Commencement Date:  
February 1, 2017.       Expiration Date;   January 31,2024.

 

Permitted Uses:   Office Portion of the Principal Premises:   Subject to Legal
Requirements, general office and administrative use.               Lab Portion
of the Principal Premises   Subject to Legal Requirements, research, development
and laboratory use, and other ancillary uses related to all the foregoing, In
addition, notwithstanding Section 11 of the Rules and Regulations set forth on
Exhibit 8. Tenant may, subject to Section 4.6, use the lab portion of the
Principal Premises for the keeping of laboratory animals - such as, but without
limitation, mice, rats, rabbits, and guinea pigs.               Storage
Premises:   Subject to Legal Requirements, storage of business related items and
materials used in with respect to Tenant's business in the Premises.

 

2

 

 

    PH System Premises:   Subject to Legal Requirements, the operation and
maintenance of an Acid Neutralization Tank in accordance with Section 4.3

 

Base Rent (Premises)  Period  Annual Rate Per Square Foot   Monthly Base Rent 
   2/1/17-1/31/18  $68.00   $127,959.00     2/1/18-1/31/19  $70.04  
$131,797.77     2/1/19-1/31/20  $72.14   $135,749.45     2/1/20-1/31/21 
$74.30   $139,814.03     2/1/21-1/31/22  $76.53   $144,010.33    
2/1/22-1/31/23  $78.83   $148,338.35     2/1/23-1/31/24  $81.19   $152,779.28 

 

Base Rent (Storage Premises):               2/1/17-1/31/18  $15.00   $5,423.75 
   2/1/18-1/31/19  $15.00   $5,423.75     2/1/19-1/31/20  $15.00   $5,423.75    
2/1/20-1/31/21  $17.00   $6,146.92     2/1/21-1/31/22  $17.00   $6,146.92    
2/1/22- 1/31/23  $17.00   $6,146.92     2/1/23-1/31/24  $17.00   $6,146.92 

 

Base Rent (PH System Premises):               2/1/17-1/31/18  $68.00   $906.67 
   2/1/18-1/31/19  $70.04   $933.87     2/1/19-1/31/20  $72.14   $961.87    
2/1/20-1/31/21  $74.30   $990.67     2/1/21-1/31/22  $76.53   $1,020.40    
2/1/22-1/31/23  $78.83   $1,051.07     2/1/23-1/31/24  $81.19   $1,082.53 

 

Operating Costs:   Not Applicable       Taxes:   See Section 5.3       Tenant's
Building Share:   A fraction, the numerator of which is the rentable area of the
Principal Premises and the denominator of which of which is the Rentable Square
Footage of the Science Building (i.e., 16.99% as of the Execution Date)

 

3

 

 

Tenant’s Share:   A fraction, the numerator of which is the rentable area of the
Principal Premises and the denominator of which of which is the Rentable Square
Footage of the Buildings (i.e., 7.59% as of the Execution Date)       Security
Deposit/ Letter of Credit:   $560,234.61, subject to reduction as set forth in
Section 7 hereof.       Allowances:   $338,715.00

 

EXHIBIT 1   LEASE PLAN EXHIBIT 1-1   PH SYSTEM PREMISES PLAN EXHIBIT 1-2  
MATTERS OF RECORD EXHIBIT 2   LEGAL DESCRIPTION EXHIBIT 3   TENANT’S WORK
EXHIBIT 4   INTENTIONALLY OMITTED EXHIBIT 5   FORM OF LETTER OF CREDIT EXHIBIT 6
  INTENTIONALLY OMITTED EXHIBIT 7   TENANT’S HAZARDOUS MATERIALS EXHIBIT 8  
RULES AND REGULATIONS EXHIBIT 9   TENANT WORK INSURANCE SCHEDULE EXHIBIT 10  
GENERATOR AREA EXHIBIT 11   FORM OF SNDA EXHIBIT 12   FORM OF GUARANTY

 

4

 

 

EXECUTION VERSION

 

TABLE OF CONTENTS

 

1. LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS 1 1.1   Lease Grant 1 1.2  
Extension Term 1 1.3   Appurtenant Rights 2 1.4   Tenant’s Access 6 1.5   No
recording; Notice of Lease 6 1.6   Exclusions 6 2. RIGHTS RESERVED TO LANDLORD 6
2.1   Additions and Alterations 6 2.2   Additions to the Property 7 2.3   Name
and Address of Building 8 2.4   Landlord’s Access 8 2.5   Pipes, Ducts and
Conduits 9 2.6   Minimize Interference 9 3. CONDITION OF PREMISES; CONSTRUCTION.
9 3.1   Condition of Premises 9 3.2   Tenant’s Work 9 3.3   Allowance 9 4. USE
OF PREMISES 9 4.1   Permitted Uses 9 4.2   Prohibited Uses 10 4.3   Acid
Neutralization Tank 10 4.4   Chemical Safety Program 11 4.5   Parking and
Traffic Demand Management Plan 11 4.6   Transportation of Animals 11 5. RENT;
ADDITIONAL RENT 12 5.1   Base Rent 12 5.2   Management Fee Rent 12 5.3   Taxes
12 5.4   Late Payments 13 5.5   No Offset; Independent Covenants; Waiver 14 5.6
  Survival 15 6. INTENTIONALLY OMITTED. 15 7. SECURITY DEPOSIT; LETTER OF CREDIT
15 7.1   Amount 15 7.2   Application of Proceeds of Letter of Credit 16 7.3  
Transfer of Letter of Credit 16 7.4   Cash Proceeds of Letter of Credit 16 7.5  
Return of Security Deposit or Letter of Credit 16 7.6   Reduction in Security
Deposit or Letter of Credit 17 8. INTENTIONALLY OMITTED 17

 

i

 

 

9. UTILITIES, LANDLORD’S SERVICES 17 9.1   Electricity 17 9.2   Water 18 9.3  
Gas 18 9.4   Other Utilities 18 9.5   Interruption or Curtailment of Utilities
18 9.6   Landlord’s Services 19 9.7   Tenant’s Remedies in the Event of Service
Interruption 19 9.8   Tenant Right to Request Back-Up for Utility Costs 20 10.
MAINTENANCE AND REPAIRS 20 10.1   Maintenance and Repairs by Tenant 20 10.2  
Maintenance and Repairs by Landlord 21 10.3   Accidents to Sanitary and Other
Systems 21 10.4   Floor Load—Heavy Equipment 21 10.5   Premises Cleaning 22 10.6
  Pest Control 22 11. ALTERATIONS AND IMPROVEMENTS BY TENANT 22 11.1  
Landlord’s Consent Required 22 11.2   After-Hours 23 11.3   Harmonious Relations
23 11.4   Liens 23 11.5   General Requirements 23 12. SIGNAGE 24 12.1  
Restrictions 24 12.2   Monument Signage 24 12.3   Building Directory 24 13.
ASSIGNMENT, MORTGAGING AND SUBLETTING 25 13.1   Landlord’s Consent Required 25
13.2   Landlord’s Recapture Right 25 13.3   Standard of Consent to Transfer 26
13.4   INTENTIONALLY OMITTED 26 13.5   Profits In Connection with Transfers 26
13.6   Conditions to Transfers 26 13.7   Exceptions to Requirement for Consent
27 14. INSURANCE; INDEMNIFICATION; EXCULPATION 27 14.1   Tenant’s Insurance 27
14.2   Indemnification 29 14.3   Property of Tenant 29 14.4   Limitation of
Landlord’s Liability for Damage or Injury 30 14.5   Waiver of Subrogation;
Mutual Release 30 14.6   Tenant’s Acts—Effect on Insurance 30 14.7   Landlord’s
Insurance 31 15. CASUALTY; TAKING 31 15.1   Damage 31 15.2   Termination Rights
32 15.3   Taking for Temporary Use 33 15.4   Disposition of Awards 33 16.
ESTOPPEL CERTIFICATE. 33

 

ii

 

 

17. HAZARDOUS MATERIALS 34 17.1   Prohibition 34 17.2   Environmental Laws 34
17.3   Hazardous Material Defined 34 17.4   Testing 35 17.5   Indemnity;
Remediation 35 17.6   Disclosures 36 17.7   Removal 36 18. RULES AND
REGULATIONS. 37 18.1   Rules and Regulations 37 18.2   Energy Conservation 37
18.3   Recycling 37 19. LAWS AND PERMITS. 38 19.1   Legal Requirements 38 20.
DEFAULT 38 20.1   Events of Default 38 20.2   Remedies 40 20.3   Damages -
Termination 40 20.4   Landlord’s Self-Help; Fees and Expenses 42 20.5   Waiver
of Redemption, Statutory Notice and Grace Periods 42 20.6   Remedies Not
Exclusive 42 20.7   No Waiver 42 20.8   Restrictions on Tenant’s Rights 43 20.9
  Landlord Default 43 21. SURRENDER; ABANDONED PROPERTY; HOLD-OVER 43 21.1  
Surrender 43 21.2   Abandoned Property 45 21.3   Holdover 45 21.4   Warranties
46 22. MORTGAGEE RIGHTS 46 22.1   Subordination 46 22.2   Notices 46 22.3  
Mortgagee Consent 46 22.4   Mortgagee Liability 46 23. QUIET ENJOYMENT. 47 24.
NOTICES. 47 25. MISCELLANEOUS 48 25.1   Separability 48 25.2   Captions 48 25.3
  Broker 48 25.4   Entire Agreement 48 25.5   Governing Law 48 25.6  
Representation of Authority 49 25.7   Expenses Incurred by Landlord upon Tenant
Requests 49 25.8   Survival 49 25.9   Limitation of Liability 49 25.10   Binding
Effect 49 25.11   Landlord Obligations upon Transfer 50 25.12   No Grant of
Interest 50 25.13   Financial Information 50 25.14   OFAC Certificate and
Indemnity 50 25.15   Confidentiality 51

 

iii

 

 

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant,

 

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. AH capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

 

1. LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

 

1.1 Lease Grant. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises upon and subject to terms and conditions of this Lease,
for a term of years commencing on the Term Commencement Date and, unless earlier
terminated pursuant to the terms hereof, ending on the Expiration Date (the
“Initial Term”; the Initial Term and any duly exercised Extension Terms are
hereinafter collectively referred to as the “Term”).

 

1.2 Extension Term.

 

(a) Provided that the following conditions, which may be waived by Landlord in
its sole discretion, are satisfied (i) Tenant, an Affiliated Entity (hereinafter
defined) and/or a Successor (hereinafter defined) is/are then occupying one
hundred percent (100%) of the Premises; and (ii) no Event of Default nor an
event which with the passage of time and/or the giving of notice would
constitute an Event of Default has occurred (A) as of the date of the Extension
Notice (hereinafter defined) and (B) at the commencement of the Extension Term
(hereinafter defined), Tenant shall have the option to extend the Term for one
(1) additional term of five (5) years (the “Extension Term”), commencing as of
February 1,2024 and expiring as of January 31, 2029. Tenant must exercise such
option to extend, if at all, by giving Landlord written notice (the “Extension
Notice”) on or before February 1, 2023, time being of the essence. Upon the
timely giving of such notice, the Term shall be deemed extended upon all of the
terms and conditions of this Lease, except that Base Rent during the Extension
Term shall be calculated in accordance with this Section 1.2 below, Landlord
shall have no obligation to construct or renovate the Premises and Tenant shall
have no further right to extend the Term, If Tenant fails to give timely notice,
as aforesaid, Tenant shall have no further right to extend the Term.
Notwithstanding the fact that Tenant’s proper and timely exercise of such option
to extend the Term shall be self-executing, the parties shall promptly execute a
lease amendment confirming such Extension Term after Tenant exercises such
option. The execution of such lease amendment shall not be deemed to waive any
of the conditions to Tenant’s exercise of its rights under this Section 1.2.

 

(b) The Base Rent during the Extension Term (the “Extension Term Base Rent”)
shall be determined in accordance with the process described hereafter.
Extension Term Base Rent shall be the fair market rental value of the Premises
then demised to Tenant as of the commencement of the Extension Term as
determined in accordance with the process described below, for renewals of
combination laboratory and office space in the vicinity of equivalent quality,
size, utility and location, with the length of the Extension Term, the credit
standing of Tenant, the condition of the Property, Premises, Storage Premises
and PH System Premises, and all other relevant factors to be taken into account,
Within thirty (30) days after receipt of the Extension Notice, Landlord shall
deliver to Tenant written notice of its determination of the Extension Term Base
Rent for the Extension Term. Tenant shall, within thirty (30) days after receipt
of such notice, notify Landlord in writing whether Tenant accepts or rejects
Landlord’s determination of the Extension Term Base Rent (“Tenant’s Response
Notice”). If Tenant fails timely to deliver Tenant’s Response Notice, Landlord’s
determination of the Extension Term Base Rent shall be binding on Tenant,

 

PAGE 1

 

 

(c) If and only if Tenant’s Response Notice is timely delivered to Landlord and
indicates both that Tenant rejects Landlord’s determination of the Extension
Term Base Rent and desires to submit the matter to arbitration, then the
Extension Term Base Rent shall be determined in accordance with the procedure
set forth in this Section 1.2(c). In such event, within ten (10) days after
receipt by Landlord of Tenant’s Response Notice indicating Tenant’s desire to
submit the determination of the Extension Term Base Rent to arbitration, Tenant
and Landlord shall each notify the other, in writing, of their respective
selections of an appraiser (respectively, “Landlord’s Appraiser” and “Tenant’s
Appraiser”). Landlord’s Appraiser and Tenant’s Appraiser shall then jointly
select a third appraiser (the “Third Appraiser”) within ten (10) days of their
appointment. All of the appraisers selected shall be individuals with at least
five (5) consecutive years’ commercial appraisal experience in the area in which
the Premises are located, shall be members of the Appraisal Institute (M.A.I.),
and, in the case of the Third Appraiser, shall not have acted in any capacity
for either Landlord or Tenant or any affiliate of Landlord or Tenant within five
(5) years of his or her selection. The three appraisers shall determine the
Extension Term Base Rent in accordance with the requirements and criteria set
forth in Section 1.2(b) above, employing the method commonly known as “Baseball
Arbitration”, whereby Landlord’s Appraiser and Tenant’s Appraiser each sets
forth its determination of the Extension Term Base Rent as defined above, and
the Third Appraiser must select one or the other (it being understood that the
Third Appraiser shall be expressly prohibited from selecting a compromise
figure). Landlord’s Appraiser and Tenant’s Appraiser shall deliver their
determinations of the Extension Term Base Rent to the Third Appraiser within
five (5) days of the appointment of the Third Appraiser and the Third Appraiser
shall render his or her decision within ten (10) days after receipt of both of
the other two determinations of the Extension Term Base Rent. The Third
Appraiser’s decision shall be binding on both Landlord and Tenant. Each party
shall bear the cost of its own appraiser and the cost of the Third Appraiser
shall be paid by the party whose determination is not selected.

 

1.3 Appurtenant Rights.

 

(a) Common Areas. Subject to the terms of this Lease and the Rules and
Regulations (hereinafter defined), Tenant shall have, as appurtenant to the
Premises, rights to use in common with others entitled thereto the following
areas (such areas are hereinafter referred to as the “Common Areas”): (i) the
common freight elevators, loading docks and hallways of the Buildings serving
the Premises, (ii) common walkways and driveways necessary for access to the
Buildings, (iii) the common areas of the PH System Room, as shown on Exhibit 1-1
for the purposes of access and egress to Tenant’s PH System Premises, and (iv)
other areas and facilities designated by Landlord from time to time for the
common use of tenants of the Building; and no other appurtenant rights or
easements.

 

PAGE 2

 

 

(b) Parking. During the Term, Landlord shall, subject to the terms hereof, make
available up to twenty (20) parking spaces for Tenant’s use in the parking
garage attached to the Buildings: (i) 17 unreserved parking spaces, and (ii) 3
reserved parking spaces, The number of parking spaces in the garage used by
Tenant are hereinafter referred to as the “Parking Spaces.” Subject to
Landlord’s right to reserve parking spaces for other tenants in the Building,
use of unreserved Parking Spaces shall be on an unassigned, first-come, first
served basis. While said reserved Parking Spaces shall be marked to identify
Tenant, Landlord shall have no obligation to police the use of said reserved
spaces. Tenant shall pay for such unreserved Parking Spaces and reserved Parking
Spaces at the prevailing monthly rates from time to time charged by the operator
or operators of the Garage, whether or not such operator is an affiliate of
Landlord, for unreserved and reserved Parking Spaces, as the case may be. As of
the date of this Lease, the current monthly rate for unreserved spaces is
$280.00 per unreserved space per month, and the current monthly rate for
reserved spaces is $340.00 per reserved space per month, Such monthly parking
charges for Parking Spaces shall constitute Additional Rent and shall be payable
monthly as directed by Landlord upon billing therefor by Landlord or such
operator. Tenant acknowledges that said monthly charges to be paid under this
Section 1.3(b) are for the use by Tenant of the Parking Spaces referred to
herein, and not for any other service.

 

Tenant shall have no right to hypothecate or encumber the Parking Spaces, and
shall not sublet, assign, or otherwise transfer the Parking Spaces other than to
employees of Tenant occupying the Premises or to a Successor (hereinafter
defined), an Affiliated Entity (hereinafter defined) or a transferee pursuant to
an approved Transfer under Section 13 of this Lease. Use of said Parking Spaces
shall be subject to such reasonable rules and regulations as may be in effect
for the general use by Building occupants and visitors of the parking areas from
time to time. Reserved and handicap parking spaces must be honored.

 

(c) Rooftop Premises. During the Term, Tenant shall have the right to use a
portion of the rooftop of the Building designated by Landlord (the “Rooftop
Premises”) for the installation of certain equipment approved by Landlord and
purchased and installed by, or on behalf of, Tenant in accordance with the terms
of this Lease (any equipment installed within the Rooftop Premises, as the same
may be modified, altered or replaced during the Term, is collectively referred
to herein as “Tenant’s Rooftop Equipment”). Tenant’s Rooftop Equipment may
include supplemental HVAC equipment, antennas, satellite dishes, and equipment
related thereto. Landlord’s approval of such equipment shall not be unreasonably
withheld, conditioned or delayed provided Tenant demonstrates to Landlord’s
reasonable satisfaction that the proposed equipment (i) does not interfere with
any base building equipment operated by Landlord on the roof; (ii) will not
affect the structural integrity of the Building or negatively impact the roof or
the roof membrane in any manner; (iii) shall be adequately screened so as to
minimize the visibility of such equipment; and (iv) shall be adequately
sound-proofed to meet all requirements of Legal Requirements and Landlord’s
specified maximum decibel levels for equipment operations. Tenant shall not
install or operate Tenant’s Rooftop Equipment until Tenant has obtained and
submitted to Landlord copies of all required governmental permits, licenses, and
authorizations necessary for the installation and operation thereof. In
addition, Tenant shall comply with all reasonable construction rules and
regulations promulgated by Landlord in connection with the installation,
maintenance and operation of Tenant’s Rooftop Equipment, Landlord shall have no
obligation to provide any services including, without limitation, electric
current or gas service, to the Rooftop Premises or to Tenant’s Rooftop
Equipment. Tenant shall be responsible for the cost of repairing and maintaining
Tenant’s Rooftop Equipment and the cost of repairing any damage to the Building,
or the cost of any necessary improvements to the Building, caused by or as a
result of the installation, replacement and/or removal of Tenant’s Rooftop
Equipment. Landlord makes no warranties or representations to Tenant as to the
suitability of the Rooftop Premises for the installation and operation of
Tenant’s Rooftop Equipment. In the event that at any time during the Term,
Landlord determines, in its sole but bona fide and reasonable business judgment,
that the operation and/or periodic testing of Tenant’s Rooftop Equipment
interferes with the operation of the Building or the business operations of any
of the occupants of the Building, then Tenant shall, upon notice from Landlord,
cause all further testing of Tenant’s Rooftop Equipment to occur after normal
business hours (hereinafter defined in Section 2.4).

 

PAGE 3

 

 

(d) Tenant’s Generator.

 

(1) As of the Execution Date of this Lease, Tenant is using a supplemental
generator (the “Generator”) which can provide emergency additional electrical
capacity to the Premises, and Tenant shall have the right to use such Generator
during the Term. The Generator is located in the area outlined on Exhibit 10
attached hereto and made a part hereof (the “Generator Area”). Tenant shall have
the right to use the Generator throughout the Term, subject to the provisions of
this Section. Tenant shall be solely responsible for obtaining and maintaining
all necessary governmental and regulatory approvals for the operation of the
Generator and for the cost of operating, maintaining and removing of the
Generator. In addition to, and without limiting Tenant’s obligations under this
Lease, Tenant shall comply with all applicable environmental and fire prevention
laws and Legal Requirements pertaining to Tenant’s use of the Generator Area.
Tenant shall also be responsible for the cost of all utilities consumed in the
operation of the Generator.

 

(2) Tenant shall be responsible for assuring that the installation, maintenance,
operation and removal of the Generator shall in no way damage any portion of the
Building or Property. To the maximum extent permitted by the Legal Requirements
the Generator and all appurtenances in the Generator Area shall be at the sole
risk of Tenant, and Landlord shall have no liability to Tenant if the Generator
or any appurtenant installations are damaged for any reason, except, subject to
the limitations of Landlord’s liability as set forth in this Lease, as the
result of the negligence or willful misconduct of any Landlord Parties. Tenant
agrees to be responsible for any damage caused to the Building or Property in
connection with the installation, maintenance, operation or removal of the
Generator, except damage resulting from the negligence or willful misconduct of
any of the Landlord Parties, and, in accordance with the terms of Article 14 of
the Lease, to indemnify, defend and hold Landlord and the Landlord Parties
harmless Rom all liabilities, obligations, damages, penalties, claims, costs,
charges and expenses, including, without limitation, reasonable architects’ and
attorneys’ fees (if and to the extent permitted by Legal Requirements), which
may be imposed upon, incurred by, or asserted against Landlord or any of the
Landlord Parties in connection with the installation, maintenance, operation or
removal of the Generator, including, without limitation, any environmental and
hazardous materials claims, except to the extent that such liabilities,
obligations, damages, penalties, claims, costs, charges and expenses result from
the negligence or willful misconduct of any of the Landlord Parties,

 

PAGE 4

 

 

(3) Tenant shall be responsible for the operation, cleanliness, maintenance and
removal of the Generator and appurtenances, all of which shall remain the
personal property of Tenant, and shall be removed by Tenant at its own expense
at the expiration or earlier termination of the Lease. Tenant shall repair any
damage caused by such removal, including the patching of any holes to match, as
closely as possible, the color surrounding the area where the Generator and
appurtenances were attached. Such maintenance and operation shall be performed
in a manner to avoid any unreasonable interference with any other tenants or
Landlord. Tenant shall take the Generator Area “as is” in the condition in which
the Generator Area is in as of the Term Commencement Date under the Lease,
without any obligation on the part of Landlord to prepare or construct the
Generator Area for Tenant’s use or occupancy. Without limiting the foregoing,
Landlord makes no warranties or representations to Tenant as to the suitability
of the Generator Area for the installation and operation of the Generator.
Tenant shall have no right to make any changes, alterations, additions,
decorations or other improvements to the Generator Area without Landlord’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed, provided, however, that with respect to aesthetic matters Landlord may
withhold consent in its sole, but bona fide, business judgment. Tenant agrees to
maintain the Generator, including without limitation, any enclosure installed
around the Generator in good condition and repair. Tenant shall be responsible
for performing any maintenance and improvements to any enclosure surrounding the
Generator so as to keep such enclosure in good condition.

 

(4) Tenant, upon prior notice to Landlord and subject to the reasonable rules
and regulations enacted by Landlord, shall have access to the Generator and its
surrounding area for the purpose of repairing, maintaining and removing said
Generator.

 

(5) Unless otherwise required by Legal Requirements, Tenant shall only test the
Generator to ensure proper functioning before or after normal business hours and
at a time mutually agreed to in writing by Landlord and Tenant in advance.
Tenant shall be permitted to use the Generator Area solely for the maintenance
and operation of the Generator, and the Generator and Generator Area are solely
for the benefit of Tenant. All electricity generated by the Generator may only
be consumed by Tenant in the Premises.

 

(6) Landlord shall have no obligation to provide any services, including,
without limitation, electric current, to the Generator Area.

 

(7) Tenant shall have no right to sublet the Generator Area or to assign its
interest hereunder; provided that Tenant shall have the right to participate in
demand response programs and capacity markets offered by the local electric
utility, competitive energy retailers, and/or the New England Independent System
Operator (ISO-NE).

 

(8) Notwithstanding anything to the contrary contained herein, if at any time
during the Term Landlord determines in its sole but bona fide reasonable
business judgment, that the Generator and/or any appurtenances interfere with
the operations of the Building or the operations of any of the occupants of the
Building, then Tenant shall, upon notice from Landlord, cease any further
operation of the Generator, From and after such notice by Landlord, Tenant shall
have no further right to operate the Generator unless and until Tenant shall
have redesigned and modified the Generator and/or installations in a manner
approved by Landlord in the exercise of its reasonable discretion, provided
however, that Landlord’s approval of such redesign and modification shall
constitute the mere permission to operate the Generator, which permission shall
in no event be construed to abrogate or diminish Landlord’s rights or Tenant’s
obligations under this Section 1.3(d) or the Lease.

 

PAGE 5

 

 

1.4 Tenant’s Access. From and after the Term Commencement Date and until the end
of the Term, Tenant shall have access to the Premises twenty-four (24) hours a
day, seven (7) days a week, subject to Legal Requirements, the Rules and
Regulations, the terms of this Lease, and the matters of record listed on
Exhibit 1-2. The parties acknowledge that (i) security is provided at a manned
security station in the lobby and is staffed twenty-four (24) hours a day, seven
(7) days a week and (ii) the Building currently has an electronic card access
security system to allow Tenant and its authorized employees access to the
Building during non-business hours. Tenant shall comply with all reasonable
security measures from time to time established by Landlord for the Building,

 

1.5 No recording; Notice of Lease. Tenant shall not record this lease or any
portion hereof, a memorandum of this Lease and/or a notice of this Lease.
Neither party shall record this Lease, but each of the parties hereto agrees to
join in the execution, in recordable form, of a statutory notice of lease and/or
written declaration in which shall be stated the Term Commencement Date, the
Rent Commencement Date, the number and length of the Extension Term(s) and the
Expiration Date, which notice of lease may be recorded by Tenant with the
Middlesex South Registry of Deeds and/or filed with the Middlesex South Registry
District of the Land Court, as appropriate (alternatively and collectively, the
“Registry”) at Tenant’s sole cost and expense. If a notice of lease was
previously recorded with the Registry, upon the expiration or earlier
termination of this Lease, Landlord shall deliver to Tenant a notice of
termination of lease and Tenant shall promptly execute, acknowledge, and deliver
the same (together with any other instrument(s) that may be necessary in order
to record and/or file same with the Registry) to Landlord for Landlord’s
execution and recordation with the Registry, which obligation shall survive the
expiration or earlier termination of the Lease.

 

1.6 Exclusions. The following are expressly excluded from the Premises and
reserved to Landlord; all the perimeter walls of the Premises (except the inner
surfaces thereof), the Common Areas, and any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, wires and appurtenant
fixtures, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use of all of the foregoing, except as expressly permitted
pursuant to Section 1.3(d) above.

 

2. RIGHTS RESERVED TO LANDLORD

 

2.1 Additions and Alterations. Landlord reserves the right, at any time and from
time to time, to make such changes, alterations, additions, improvements,
repairs or replacements in or to the Property (including the Premises but, with
respect to the Premises, only for purposes of repairs, maintenance, replacements
and the exercise of any other rights expressly reserved to Landlord herein) and
the fixtures and equipment therein, as well as in or to the street entrances
and/or the Common Areas, as it may deem necessary or desirable, provided,
however, that there be no material obstruction of permanent access to, or
material interference with the use and enjoyment of, the Premises by Tenant.
Subject to the foregoing, Landlord expressly reserves the right to temporarily
close all, or any portion, of the Common Areas for the purpose of making repairs
or changes thereto.

 

PAGE 6

 

 

2.2 Additions to the Property.

 

(a) Landlord may at any time or from time to time (i) construct additional
improvements and related site improvements (collectively, “Future Development”)
in all or any part of the Property and/or (ii) change the location or
arrangement of any improvement outside the Building in or on the Property or all
or any part of the Common Areas, or add or deduct any land to or from the
Property; provided that there shall be no increase in Tenant’s obligations other
than in a de minimis manner or interference with Tenant’s rights under this
Lease other than in a de minimis manner in connection with the exercise of the
foregoing reserved rights.

 

(b) Landlord and Tenant each hereby acknowledges and agrees that, in connection
with any Future Development, (i) Landlord shall have the right to subject the
Land and the improvements located now or in the future located thereon to a
commercial condominium regime (“Condominium”) on terms and conditions consistent
with first class office and laboratory buildings; (ii) upon Landlord’s request
in connection with the recording of the Master Deed for the Condominium and the
Unit Deed for the Building, Tenant shall execute a reasonable instrument in
recordable form making this Lease subject and subordinate to the Master Deed and
other documents evidencing the Condominium (collectively, the “Condo Documents”)
provided that such Condo Documents continue to provide Tenant with all of the
rights and obligations contained in this Lease (e.g. the appurtenant right to
use all Common Areas) and the Condo Documents comply with the provisions of this
Section 2.2; (iii) Landlord shall have the right to enter into, and subject the
Property to the terms and conditions of, a reciprocal easement agreement with
any one or more of the neighboring property owners in order to create a
commercial campus-like setting (“REA”) provided that such REA continues to
provide Tenant with all of the rights and obligations contained in this Lease as
of the Execution Date (e.g. the appurtenant right to use all Common Areas) and
the REA complies with the provisions of this Section 2.2; (iv) Landlord shall
submit to Tenant for Tenant’s approval drafts of the Condo Documents and the REA
(and any amendments thereto) prior to their execution; (v) Tenant shall have the
right to notify Landlord within twenty (20) days after receipt of the draft
Condo Documents and/or REA (or any amendments thereto) of Tenant’s objection(s)
thereto, but only to the extent such draft(s) (A) materially adversely affect
Tenant’s use of, or access to, the Premises, (B) materially adversely affect the
operation of Tenant’s business from the Premises in accordance with the terms of
this Lease, or Tenant’s rights under and pursuant to the terms of this Lease,
including without limitation Tenant’s rights with respect to the Common Areas,
and/or (C) result in any increase in Tenant’s payment or other obligations under
this Lease in more than a de minimis manner; (vi) upon Landlord’s request in
connection with the recording of the REA, Tenant shall execute a commercially
reasonable instrument in recordable form making this Lease subject and
subordinate to the REA; (vii) Landlord shall have the right to subdivide the
Property so long as Tenant continues to have all of the rights and obligations
contained in this Lease (e.g. the appurtenant right to use all Common Areas);
and (vii) Tenant shall execute such reasonable documents (which may be in
recordable form) evidencing the foregoing promptly upon Landlord’s request.

 

PAGE 7

 

 

(c) In case any excavation shall be made for building or improvements or for any
other purpose upon the land adjacent to or near the Premises, Tenant will afford
without charge to Landlord, or the person or persons, firms or corporations
causing or making such excavation, license to enter upon the Premises for the
purpose of doing such work as Landlord or such person or persons, firms or
corporation shall deem to be necessary to preserve the walls or structures of
the building from injury, and to protect tire building by proper securing of
foundations.

 

2.3 Name and Address of Building. Landlord reserves the right at any time and
from time to time to change the name or address of the Building and/or the
Property, provided Landlord gives Tenant at least three (3) months’ prior
written notice thereof.

 

2.4 Landlord’s Access. Subject to the terms hereof, Tenant shall (a) upon as
much advance notice as is practical under the circumstances, and in any event at
least twenty-four (24) hours’ prior written notice (except that no notice shall
be required in emergency situations), permit Landlord and any holder of a
Mortgage (hereinafter defined) (each such holder, a “Mortgagee”), and the
agents, representatives, employees and contractors of each of them, to have
reasonable access to the Premises at all reasonable hours for the purposes of
inspection, making repairs, replacements or improvements in or to the Premises
or the Building or equipment therein (including, without limitation, sanitary,
electrical, heating, air conditioning or other systems), complying with all
applicable laws, ordinances, rules, regulations, statutes, by-laws, court
decisions and orders and requirements of all public authorities (collectively,
“Legal Requirements”), or exercising any right reserved to Landlord under this
Lease (including without limitation the right to take upon or through, or to
keep and store within the Premises all necessary materials, tools and
equipment); (b) permit Landlord and its agents and employees, at reasonable
times, upon reasonable advance notice, to show the Premises during “normal
business hours” (i.e., Monday - Friday, 8 A.M. - 6 P.M.; Saturday, 8 A.M. - 1
P.M., excluding holidays) to any prospective Mortgagee or purchaser of the
Building and/or the Property or of the interest of Landlord therein, and, during
the last twelve (12) months of the Term, prospective tenants; and (c) upon
reasonable prior written notice from Landlord, permit Landlord and its agents,
at Landlord’s sole cost and expense, to perform environmental audits,
environmental site investigations and environmental site assessments (“Site
Assessments”) in, on, under and at the Premises and the Land, it being
understood that Landlord shall repair any damage arising as a result of the Site
Assessments, and such Site Assessments may include both above and below the
ground testing and such other tests as may be necessary or appropriate to
conduct the Site Assessments. In addition, to the extent that it is necessary to
enter the Premises in order to access any area that serves any portion of the
Building outside the Premises, then Tenant shall, upon as much advance notice as
is practical under the circumstances, and in any event at least twenty-four (24)
hours’ prior written notice (except that no notice shall be required in
emergency situations), permit contractors engaged by other occupants of the
Building to pass through the Premises in order to access such areas but only if
accompanied by a representative of Landlord. The parties agree and acknowledge
that, despite reasonable and customary precautions (which Landlord agrees it
shall exercise), any property or equipment in the Premises of a delicate,
fragile or vulnerable nature may nevertheless be damaged in the course of
performing Landlord’s obligations. Accordingly, Tenant shall take reasonable
protective precautions with unusually fragile, vulnerable or sensitive property
and equipment.

 

PAGE 8

 

 

2.5 Pipes, Ducts and Conduits. Tenant shall permit Landlord to erect, use,
maintain and relocate pipes, ducts and conduits in and through the Premises,
provided the same do not materially reduce the floor area or materially
adversely affect the appearance thereof.

 

2.6 Minimize Interference. Except in the event of an emergency, Landlord shall
use commercially reasonable efforts to minimize any interference with Tenant’s
business operations and use and occupancy of the Premises in connection with the
exercise any of the foregoing rights under this Section 2.

 

3. CONDITION OF PREMISES; CONSTRUCTION.

 

3.1 Condition of Premises. Reference is made to the fact that, as of the
Execution Date of this Lease, Tenant is in possession of the Premises under a
sublease with Zalicus, Inc., dated June 2, 2014 (the “Sublease”). Therefore: (i)
Tenant acknowledges that it has inspected the Premises and the Building, and
(ii) the Premises are accepted by Tenant in their “AS IS,” “WHERE IS” condition
and with all faults on the Execution Date, without any representations or
warranties by Landlord, express or implied, in fact or by law, of any kind, and
without recourse to Landlord, and Landlord shall have no obligation to prepare
the Premises for Tenant’s occupancy.

 

3.2 Tenant’s Work. Tenant, at Tenant’s sole cost and expense, but subject to
Tenant’s right to receive the Allowance, shall, if it so elects, perform the
work (“Tenant’s Work”) more particularly described in Exhibit 3 attached hereto.
The Tenant’s Work shall be performed in accordance with the provisions of
Article 11 hereof.

 

3.3 Allowance. Provided Tenant is not then in default, Landlord agrees to
contribute up to $338,715.00 (the “Allowance”) toward the cost of performing the
Tenant’s Work, in accordance with the terms and conditions set forth in Exhibit
3 of this Lease.

 

4. USE OF PREMISES

 

4.1 Permitted Uses. During the Term, Tenant shall use the Premises only for the
Permitted Uses and for no other purposes. Service and utility areas (whether or
not a part of the Premises) shall be used only for the particular purpose for
which they are designed. Tenant shall keep the Premises equipped with
appropriate safety appliances to the extent required by Legal Requirements or
insurance requirements.

 

PAGE 9

 

 

4.2 Prohibited Uses.

 

(a) Notwithstanding any other provision of this Lease, Tenant shall not use the
Premises or the Building, or any part thereof, or suffer or permit the use or
occupancy of the Premises or the Building or any part thereof by any of the
Tenant Parties (i) in a manner which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or otherwise
applicable to or binding upon the Premises; (ii) for any unlawful purposes or in
any unlawful manner; (iii) which, in the reasonable judgment of Landlord (taking
into account the use of the Building as a combination laboratory, research and
development and office building and the Permitted Uses) shall (a) impair the
appearance or reputation of the Building; (b) impair, interfere with or
otherwise diminish the quality of any of the Building services or the proper and
economic heating, cleaning, ventilating, air conditioning or other servicing of
the Building or Premises, or the use or occupancy of any of the Common Areas;
(c) occasion discomfort, inconvenience or annoyance in any material respect (and
Tenant shall not install or use any electrical or other equipment of any kind
which, in the reasonable judgment of Landlord, will cause any such impairment,
interference, discomfort, inconvenience, annoyance or injury), or cause any
injury or damage to any occupants of the Premises or other tenants or occupants
of the Building or their property; or (d) cause air emissions not permitted by
Legal Requirements, laboratory odors or noises or any unusual or other
objectionable odors, noises or emissions to emanate from the Premises; (iv) in a
manner which is inconsistent with the operation and/or maintenance of the
Building as a first-class combination office, research, development and
laboratory facility; (v) for any fermentation processes whatsoever; or (vi) in a
manner which shall increase such insurance premiums on the Building or on
property located therein over that applicable when Tenant first took occupancy
of the Premises hereunder, unless Tenant pays for such increase.

 

(b) With respect to the use and occupancy of the Premises and the Common Areas,
Tenant will not: (i) place or maintain any signage (except as set forth in
Section 12.2 below), trash, refuse or other articles in any vestibule or entry
of the Premises, on the footwalks or corridors adjacent thereto or elsewhere on
the exterior of the Premises, nor obstruct any driveway, corridor, footwalk,
parking area, mall or any other Common Areas; (ii) permit undue accumulations of
or burn garbage, trash, rubbish or other refuse within or without the Premises;
(iii) permit the parking of vehicles so as to interfere with the use of any
driveway, corridor, footwalk, parking area, or other Common Areas; (iv) receive
or ship articles of any kind outside of those areas reasonably designated by
Landlord; (v) conduct or permit to be conducted any auction, going out of
business sale, bankruptcy sale (unless directed by court order), or other
similar type sale in or connected with the Premises; (vi) use the name of
Landlord, or any of Landlord’s affiliates in any publicity, promotion, trailer,
press release, advertising, printed, or display materials without Landlord’s
prior written consent; or (vii) except in connection with Alterations
(hereinafter defined) approved by Landlord or the Tenant’s Work, cause or permit
any hole to be drilled or made in any part of the Building.

 

4.3 Acid Neutralization Tank. As of the Execution Date, Tenant is using an acid
neutralization tank (the “Acid Neutralization Tank”) that is located in the PH
System Premises and connected to the Premises. Tenant shall have the right,
throughout the Term of the Lease, to use the Acid Neutralization Tank in
accordance with applicable laws. Tenant shall obtain, and maintain, all
governmental permits and approvals necessary for the operation and maintenance
of the Acid Neutralization Tank. Tenant shall be responsible for al! costs,
charges and expenses incurred from time to time in connection with or arising
out of the operation, use, maintenance, repair or refurbishment of the Acid
Neutralization Tank, including all clean-up costs relating to the Acid
Neutralization Tank (collectively, “Tank Costs”), except to the extent such
costs are caused by the negligence or willful misconduct of any of the Landlord
Parties. Tenant shall indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any and all Claims, including (a) diminution in value
of the Premises or any portion thereof, (b) damages for the loss or restriction
on use of rentable or usable space of the Premises, (c) damages arising from any
adverse impact on marketing of space in the Premises or any portion thereof and
(d) sums paid in settlement of Claims that arise during or after the Term as a
result of Tenant’s improper use of the Acid Neutralization Tank, except to the
extent such Claims result from the negligence or willful misconduct of any of
the Landlord Parties. This indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up,
remediation, removal or restoration required by any governmental authority
caused by Tenant’s improper use of the Acid Neutralization Tank.

 

PAGE 10

 

  

4.4 Chemical Safety Program. Tenant shall establish and maintain a chemical
safety program administered by a licensed, qualified individual in accordance
with the requirements of the Massachusetts Water Resources Authority (“MWRA”)
and any other applicable governmental authority. Tenant shall be solely
responsible for all costs incurred in connection with such chemical safety
program, and Tenant shall provide Landlord with such documentation as Landlord
may reasonably require evidencing Tenant’s compliance with the requirements of
(a) the MWRA and any other applicable governmental authority with respect to
such chemical safety program and (b) this Section 4,4. Tenant shall provide all
such information regarding Tenant’s activities in the Premises as may reasonably
be necessary in order for Landlord to obtain and maintain during the Term (i)
any permit required by the MWRA (“MWRA Permit”) and (ii) a wastewater treatment
operator license from the Commonwealth of Massachusetts with respect to Tenant’s
use of any acid neutralization tank serving the Building, Tenant shall not
introduce anything into the Acid Neutralization Tank serving the Building (x) in
violation of the terms of the MWRA Permit, (y) in violation of Legal
Requirements or (z) that would interfere with the proper functioning of any such
acid neutralization tank.

 

4.5 Parking and Traffic Demand Management Plan. In the event during the Term of
this Lease, the Property becomes subject to a Parking and Traffic Demand
Management Plan with the City of Cambridge (as the same may be amended from time
to time, the “PTDM”), Tenant agrees, at its sole expense, to comply with the
requirements of the PTDM, insofar as they apply to the Premises and/or Tenant’s
use and occupancy thereof.

 

4.6 Transportation of Animals.

 

(a) No animals, animal waste, food or supplies relating to the animals
maintained from time to time in the animal storage areas of the Premises shall
be transported within the Building except as provided in this Section 4.6. All
deliveries of animals or animal food or supplies to Tenant at the Building shall
be made prior to 11:00 a.m. No transportation of animals, animal waste, food or
supplies within the Building shall occur between the hours of 11:00 a.m. and
1:00 p.m. At all times that animals are transported within the Common Areas,
they shall be transported in an appropriate cage or other container. At no time
shall any animals, animal waste, food or supplies relating to the animals be
brought into, transported through, or delivered to the lobby of the Building or
be transported within the Building in elevators other than the freight elevator.

 

(b) Tenant shall be responsible, at its sole expense, for the operations of the
vivarium in accordance with all Legal Requirements and with standard industry
practices. Without limiting the general application of the foregoing, Tenant
shall separately dispose of all waste products from the operation of the
vivarium, including, without limitation, dead animals, strictly in accordance
with Legal Requirements.

 

PAGE 11

 

 

5. RENT; ADDITIONAL RENT

 

5.1 Base Rent. During the Term, Tenant shall pay to Landlord Base Rent in equal
monthly installments, in advance and without demand on the first day of each
month for and with respect to such month. Unless otherwise expressly provided
herein, the payment of Base Rent and Additional Rent (collectively, “Rent”)
shall commence on the Rent Commencement Date, and shall be prorated for any
partial months, Rent shall be payable to Landlord or, if Landlord shall so
direct in writing, to Landlord’s agent or nominee, in lawful money of the United
States which shall be legal tender for payment of all debts and dues, public and
private, at the time of payment. All other charges and amounts payable by or due
from Tenant to Landlord under this Lease shall be deemed to be “Additional
Rent”.

 

5.2 Management Fee Rent. Tenant shall pay to Landlord, as Additional Rent, a
“Property Management Fee Rent” equal to three percent (3%) of each payment of
monthly Base Rent due under the Lease. The Property Management Fee Rent shall be
paid monthly to Landlord in the same manner and at the same time as the monthly
Base Rent.

 

5.3 Taxes.

 

(a) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the Land, and upon any personal
property of Landlord used in the operation thereof, or on Landlord’s interest
therein or such personal property; charges, fees and assessments for transit,
housing, police, fire or other services or purported benefits to the Building
and the Land (including without limitation any community preservation
assessments); service or user payments in lieu of taxes; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operation, use or occupancy of the Building and the Land or based upon
rentals derived therefrom, which are or shall be imposed by federal, state,
county, municipal or other governmental authorities. From and after substantial
completion of any occupiable improvements constructed as part of a Future
Development, if such improvements are not separately assessed, Landlord shall
reasonably allocate Taxes between the Building and such improvements and the
land area associated with the same. Taxes shall not include any inheritance,
estate, succession, gift, franchise, rental, income or profit tax, capital stock
tax, capital levy or excise, or any income taxes arising out of or related to
the ownership and operation of the Building and the Land, or similar taxes,
fees, duties, charges, assessments, or levies, provided, however, that any of
the same and any other tax, excise, fee, levy, charge or assessment, however
described, that may in the future be levied or assessed as a substitute for or
an addition to, in whole or in part, any tax, levy or assessment which would
otherwise constitute Taxes, whether or not now customary or in the contemplation
of the parties on the Execution Date of this Lease, shall constitute Taxes, but
only to the extent calculated as if the Buildings and the Land were the only
real estate owned by Landlord. “Taxes” shall also include reasonable expenses
(including without limitation legal and consultant fees) of tax abatement or
other proceedings contesting assessments or levies.

 

(b) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority (i.e., as
mandated by the governmental taxing authority), any portion of which period
occurs during the Term of this Lease,

 

PAGE 12

 

 

(c) Payment of Taxes. Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Building Share of Taxes relating to or allocable to the Building and Tenant’s
Share of Taxes relating to or allocable to the Land (collectively “Tax Share”).
Landlord may make a good faith estimate of the Taxes to be due by Tenant for any
Tax Period or part thereof during the Term, and Tenant shall pay to Landlord, on
the Rent Commencement Date and on the first (1st) day of each calendar month
thereafter, an amount equal to Tenant’s Share of Taxes for such Tax Period or
part thereof divided by the number of months therein. Landlord may estimate and
re-estimate Tenant’s Share of Taxes and deliver a copy of the estimate or
re-estimate to Tenant. Thereafter, the monthly installments of Tenant’s Share of
Taxes shall be appropriately adjusted in accordance with the estimations so
that, by the end of the Tax Period in question, Tenant shall have paid all of
Tenant’s Share of Taxes as estimated by Landlord. Any amounts paid based on such
an estimate shall be subject to adjustment as herein provided when actual Taxes
are available for each Tax Period, If the total of such monthly remittances is
greater than Tenant’s Share of Taxes actually due for such Tax Period, then,
provided no Event of Default has occurred nor any event which with the passage
of time and/or the giving of notice would constitute an Event of Default, Tenant
may credit the difference against the next installment of additional rent on
account of Taxes due hereunder, except that if such difference is determined
after the end of the Term, Landlord shall refund such difference to Tenant
within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord. If the total of
such remittances is less than Tenant’s Share of Taxes actually due for such Tax
Period, Tenant shall pay the difference to Landlord, as Additional Rent
hereunder, within thirty (30) days of Tenant’s receipt of an invoice therefor.
Landlord’s estimate for the next Tax Period shall be based upon actual Taxes for
the prior Tax Period plus a reasonable adjustment based upon estimated increases
or decreases in Taxes. The provisions of this Section 5.3(c) shall survive the
expiration or earlier termination of this Lease.

 

(d) Effect of Abatements. Appropriate credit against Taxes shall be given for
any refund obtained by reason of a reduction in any Taxes by the assessors or
the administrative, judicial or other governmental agency responsible therefor
after deduction of Landlord’s expenditures for reasonable legal fees and for
other reasonable expenses incurred in obtaining the Tax refund.

 

(e) Part Years. If the Rent Commencement Date or the Expiration Date occurs in
the middle of a Tax Period, Tenant shall be liable for only that portion of the
Taxes, as the case may be, with respect to such Tax Period within the Term.

 

5.4 Late Payments.

 

(a) Any payment of Rent due hereunder not paid when due shall bear interest for
each month or fraction thereof from the due date until paid in full at the
annual rate of twelve percent (12%), or at any applicable lesser maximum legally
permissible rate for debts of this nature (the “Default Rate”).

 

(b) Additionally, if Tenant fails to make any payment within five (5) days after
the due date therefor, Landlord may charge Tenant a fee, which shall constitute
liquidated damages, equal to One Thousand and NO/lOO Dollars ($1,000.00) for
each such late payment.

 

PAGE 13

 

 

(c) For each Tenant payment check to Landlord that is returned by a bank for any
reason, Tenant shall pay a returned check charge equal to the amount as shall be
customarily charged by Landlord’s bank at the time.

 

(d) Money paid by Tenant to Landlord shall be applied to Tenant’s account in the
following order: first, to any unpaid Additional Rent, including without
limitation late charges, returned check charges, legal fees and/or court costs
chargeable to Tenant hereunder; and then to unpaid Base Rent.

 

(e) The parties agree that the late charge referenced in Section 5.4(b)
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and the payment of late charges and
interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

 

(f) If Tenant during any six (6) month period shall be more than five (5) days
delinquent in the payment of any installment of Rent on three (3) or more
occasions, then, notwithstanding anything herein to the contrary, Landlord may,
by written notice to Tenant, elect to require Tenant to pay all Base Rent and
Additional Rent quarterly in advance. Such right shall be in addition to and not
in lieu of any other right or remedy available to Landlord hereunder or at law
on account of Tenant’s default hereunder.

 

5.5 No Offset; Independent Covenants; Waiver. Rent shall be paid without notice
or demand, and without setoff, counterclaim, defense, abatement, suspension,
deferment, reduction or deduction, except as expressly provided herein. TENANT
WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION, DEFERMENT, REDUCTION OR
DEDUCTION OF OR FROM RENT, AND (II) TO QUIT, TERMINATE OR SURRENDER THIS LEASE
OR THE PREMISES OR ANY PART THEREOF, EXCEPT AS EXPRESSLY PROVIDED HEREIN. TENANT
HEREBY ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL BE
SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT SHALL CONTINUE TO
BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL
CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL
HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE. LANDLORD
AND TENANT EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT NATURE OF THE
OBLIGATIONS OF TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND ACCEPTED
COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO THIS LEASE,
AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE AND INFORMED NEGOTIATION DURING
WHICH BOTH LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL SKILLED IN
NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT THE
ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL KNOWLEDGE OF
THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708 (2002). SUCH
ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL INDUCEMENT TO
LANDLORD ENTERING INTO THIS LEASE.

 

PAGE 14

 

 

5.6 Survival. Any payment obligations under this Section 5 which shall not have
been paid at the expiration or earlier termination of the Term shall survive
such expiration or earlier termination and shall be paid when and as the amount
of same shall be determined and be due.

 

6. INTENTIONALLY OMITTED.

 

7. SECURITY DEPOSIT; LETTER OF CREDIT

 

7.1 Amount. Contemporaneously with the execution of this Lease, Tenant shall
deliver to Landlord either as Tenant shall so elect (i) cash in the amount
specified in the Lease Summary Sheet (the “Cash Security Deposit”), which shall
be held by Landlord in accordance with Section 7.4 below, or (ii) an irrevocable
letter of credit (the “Letter of Credit”) that shall (a) be in the initial
amount of $560,234.61; (b) be issued on the form attached hereto as Exhibit 5;
(c) name Landlord as its beneficiary; and (d) be drawn on an FDIC insured
financial institution reasonably satisfactory to Landlord that satisfies both
the Minimum Rating Agency Threshold and the Minimum Capital Threshold (as those
terms are defined below). The “Minimum Rating Agency Threshold” shall mean that
the issuing bank has outstanding unsecured, uninsured and unguaranteed senior
long-term indebtedness that is then rated (without regard to qualification of
such rating by symbols such as “+” or “-” or numerical notation) “Baa” or better
by Moody’s Investors Service, Inc. and/or “BBB” or better by Standard & Poor’s
Rating Services, or a comparable rating by a comparable national rating agency
designated by Landlord in its discretion. The “Minimum Capital Threshold” shall
mean that the Issuing Bank has combined capital, surplus and undivided profits
of not less than $10,000,000,000. The Letter of Credit (and any renewals or
replacements thereof) shall be for a term of not less than one (1) year. If the
issuer of the Letter of Credit gives notice of its election not to renew such
Letter of Credit for any additional period, Tenant shall be required to deliver
a substitute Letter of Credit satisfying the conditions hereof at least thirty
(30) days prior to the expiration of the term of such Letter of Credit. If the
issuer of the Letter of Credit fails to satisfy either or both of the Minimum
Rating Agency Threshold or the Minimum Capital Threshold, Tenant shall be
required to deliver a substitute letter of credit from another issuer reasonably
satisfactory to the Landlord and that satisfies both the Minimum Rating Agency
Threshold and the Minimum Capital Threshold not later than ten (10) business
days after Landlord notifies Tenant of such failure. Tenant agrees that it shall
from time to time, as necessary, whether as a result of a draw on the Letter of
Credit by Landlord pursuant to the terms hereof or as a result of the expiration
of the Letter of Credit then in effect, renew or replace the original and any
subsequent Letter of Credit so that a Letter of Credit, in the amount required
hereunder, is in effect until a date which is at least sixty (60) days after the
Expiration Date. If Tenant fails to furnish such renewal or replacement at least
sixty (60) days prior to the stated expiration date of the Letter of Credit then
held by Landlord, Landlord may draw upon such Letter of Credit and hold the
proceeds thereof (and such proceeds need not be segregated) as a Security
Deposit pursuant to the terms of this Article 7. Any renewal or replacement of
the original or any subsequent Letter of Credit shall meet the requirements for
the original Letter of Credit as set forth above, except that such replacement
or renewal shall be issued by a national bank reasonably satisfactory to
Landlord at the time of the issuance thereof.

 

PAGE 15

 

 

7.2 Application of Proceeds of Letter of Credit. Upon an Event of Default, or if
any proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors (and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days) or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding, Landlord at
its sole option may draw down all or a part of the Letter of Credit. The balance
of any Letter of Credit cash proceeds shall be held in accordance with Section
7.4 below. Should the entire Letter of Credit, or any portion thereof, be drawn
down by Landlord, Tenant shall, upon the written demand of Landlord, deliver a
replacement Letter of Credit in the amount drawn, and Tenant’s failure to do so
within ten (10) days after receipt of such written demand shall constitute an
additional Event of Default hereunder. The application of all or any part of the
cash proceeds of the Letter of Credit to any obligation or default of Tenant
under this Lease shall not deprive Landlord of any other rights or remedies
Landlord may have nor shall such application by Landlord constitute a waiver by
Landlord.

 

7.3 Transfer of Letter of Credit. In the event that Landlord transfers its
interest in the Premises, Tenant shall upon notice from and at no cost to
Landlord, deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit naming Landlord’s successor as the beneficiary
thereof. If Tenant fails to deliver such amendment or replacement within ten
(10) business days after written notice from Landlord, Landlord shall have the
right to draw down the entire amount of the Letter of Credit and hold the
proceeds thereof in accordance with Section 7.4 below.

 

7.4 Cash Proceeds of Letter of Credit. Landlord shall hold the Cash Security
Deposit and/or the balance of proceeds remaining after a draw on the Letter of
Credit (each hereinafter referred to as the “Security Deposit”) as security for
Tenant’s performance of all its Lease obligations. After an Event of Default,
Landlord may apply the Security Deposit, or any part thereof, to Landlord’s
damages without prejudice to any other Landlord remedy. Landlord has no
obligation to pay interest on the Security Deposit and may co-mingle the
Security Deposit with Landlord’s funds. If Landlord conveys its interest under
this Lease, the Security Deposit, or any part not applied previously, may be
turned over to the grantee in which case Tenant shall look solely to the grantee
for the proper application and return of the Security Deposit.

 

7.5 Return of Security Deposit or Letter of Credit. Should Tenant comply with
all of such terms, covenants and conditions and promptly pay all sums payable by
Tenant to Landlord hereunder, the Security Deposit and/or Letter of Credit or
the remaining proceeds therefrom, as applicable, shall be returned to Tenant
within sixty (60) days after the end of the Term, less any portion thereof which
may have been utilized by Landlord to cure any default or applied to any actual
damage suffered by Landlord.

 

PAGE 16

 

 

7.6 Reduction in Security Deposit or Letter of Credit. Notwithstanding anything
herein to the contrary, provided that no Default by Tenant of any of its
obligations under the Lease occurs (i) at any time prior to the Effective
Reduction Date, as hereinafter defined, and (ii) on the Effective Reduction Date
(the “Reduction Conditions”), the Security Deposit shall be reduced to
$420,175.96 (the “Reduced Security Deposit Amount”) effective as of January 31,
2019 (the “Effective Reduction Date”). In no event shall the Security Deposit
ever be reduced below $420,175.96. Any reduction in the Security Deposit shall
be accomplished as follows:

 

(a) If the Security Deposit is in the form of a Letter of Credit, then so long
as the Reduction Conditions have been met Tenant shall, on or after the
Effective Reduction Date, either deliver to Landlord a replacement Letter of
Credit which satisfies the requirements of this Section in the Reduced Security
Deposit Amount, in substitution of the Letter of Credit which Landlord is then
holding, or deliver to Landlord an amendment to the Letter of Credit which
Landlord is then holding, which amendment shall reduce the amount of said Letter
of Credit to the Reduced Security Deposit Amount and shall be in form and
substance reasonably acceptable to Landlord.

 

(b) If the Security Deposit is in the form of a cash security deposit, then
Tenant shall, on or after the Effective Reduction Date, request such reduction
in a written notice to Landlord, and Landlord shall, within ten (10) business
days after its receipt of such request, provide to Tenant a partial refund of
the Security Deposit so that Landlord will be holding the Reduced Security
Deposit Amount (i.e., $420,175.96).

 

If the Reduction Conditions are not met on the Effective Reduction Date, then
there shall be no reduction in the Security Deposit. Notwithstanding anything to
the contrary contained herein, if Landlord declines to allow the reduction of
the Security Deposit as of the Effective Reduction Date by reason of Tenant’s
failure to be in compliance with the Reduction Conditions, Tenant shall be
entitled to such reduction of the Security Deposit if Tenant subsequently cures
all outstanding defaults and, at the time that it cures all such defaults,
Tenant then satisfies both of the Reduction Conditions.

 

8. INTENTIONALLY OMITTED

 

9. UTILITIES, LANDLORD’S SERVICES

 

9.1 Electricity. Commencing as of the Term Commencement Date, Tenant shall pay
all charges for electricity furnished to the Premises, Storage Premises, and PH
System Premises and any equipment exclusively serving the same, as Additional
Rent, based on applicable existing (or replacement) metering equipment, which
equipment records consumption at the Premises, Storage Premises, and PH System
Premises. Tenant shall, at Tenant’s sole cost and expense, maintain and keep in
good order, condition and repair the metering equipment used to measure
electricity furnished to the Premises, Storage Premises, and PH System Premises,
and any equipment exclusively serving the same. Tenant shall pay the full amount
of any charges attributable to such meter or sub-meter on or before the due date
therefor either to Landlord or directly to the supplier thereof, at the
Landlord’s direction.

 

PAGE 17

 

 

9.2 Water. Commencing on the Term Commencement Date, if not paid directly by
Tenant to its water service provider, Tenant shall pay all charges for water
furnished to the Premises and/or any equipment exclusively serving the Premises
as Additional Rent, based on Landlord’s reasonable estimates if there is not any
applicable metering or sub-metering equipment showing Tenant’s actual usage. At
Tenant’s request, Landlord shall provide Tenant with reasonable back-up
documentation regarding the total charges and the method of allocating the
charges to Tenant. If not separately metered, Landlord may elect to furnish and
install in a location approved by Landlord in or near the Premises any necessary
metering or sub-metering equipment reasonably acceptable to Landlord and the
supplier thereof to be used to measure water furnished to the Premises and any
equipment exclusively serving the same. If applicable, Tenant shall, at Tenant’s
sole cost and expense, maintain and keep in good order, condition and repair the
metering equipment used to measure water furnished to the Premises and any
equipment exclusively serving the same. Tenant shall pay the full amount of any
charges attributable to such meter or sub-meter on or before the due date
therefor either to Landlord or directly to the supplier thereof, at Landlord’s
election.

 

9.3 Gas. Tenant shall pay all charges for gas furnished to the Premises and/or
any equipment exclusively serving the Premises as Additional Rent, based on
applicable existing (or replacement) airflow metering equipment which equipment
records consumption at the Premises. Tenant shall, at Tenant’s sole cost and
expense, maintain and keep in good order, condition and repair the metering
equipment used to measure gas furnished to the Premises and any equipment
exclusively serving the same. Tenant shall pay the full amount of any charges
attributable to such meter on or before the due date therefor either to Landlord
or directly to the supplier thereof, as the Landlord’s discretion.

 

9.4 Other Utilities. Subject to Landlord’s reasonable rules and regulations
governing the same, Tenant shall obtain and pay, as and when due, for all other
utilities and services consumed in and/or furnished to the Premises, together
with all taxes, penalties, surcharges and maintenance charges pertaining
thereto.

 

9.5 Interruption or Curtailment of Utilities. When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, Landlord reserves the right, upon as much prior notice to Tenant as is
practicable under the circumstances and no less than twenty- four (24) hours’
notice except in the event of an emergency, to interrupt, curtail, or stop (i)
the furnishing of hot and/or cold water, and (ii) the operation of the plumbing
and electric systems. Landlord shall exercise reasonable diligence to eliminate
the cause of any such interruption, curtailment, stoppage or suspension, but
there shall be no diminution or abatement of Rent or other compensation due from
Landlord to Tenant hereunder, nor, except as set forth in Section 9.7, shall
this Lease be affected or any of Tenant’s obligations hereunder reduced, and
Landlord shall have no responsibility or liability for any such interruption,
curtailment, stoppage, or suspension of services or systems.

 

PAGE 18

 

 

9.6 Landlord’s Services. Landlord shall maintain the existing common Building
systems in good condition throughout the Term of the Lease. In addition to the
services provided by Landlord, Tenant shall have (x) the right to use the
loading dock, dumpster and/or compactor, and freight elevator services for the
Building on a non-discriminatory, first-come, first served basis, it being
understood that the use of the freight elevator, dumpster and/or compactor, and
loading dock must be scheduled in advance with Landlord but there shall be no
charge for any such usage, and (y) such other services as Landlord reasonably
determines are necessary or appropriate for the Property, including any services
Landlord provides generally to tenants or other occupants of the Science
Building. If Landlord, at Tenant’s request, provides any services which are not
Landlord’s express obligation under this Lease, including, without limitation,
any repairs which are Tenant’s responsibility pursuant to Section 10.1 below,
Tenant shall pay Landlord, or such other party designated by Landlord, the cost
of providing such service plus a reasonable administrative charge. Except in
emergencies, as reasonably determined by Landlord, Landlord shall use reasonable
efforts to notify Tenant of Landlord’s estimate of the cost of providing such
services and any associated administrative charges prior to providing such
service(s). If Tenant wishes to obtain such services which are not Landlord’s
express obligation under this Lease from third party vendors other than
Landlord, Tenant may do so, subject to Landlord’s reasonable approval of such
services and provided that (i) any such third party vendors are approved by
Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed), (ii) such third party vendors provide Landlord with evidence of
amounts and types of insurance as may be reasonably required by Landlord, (iii)
such third party vendors comply with the applicable rules and regulations for
the Building, and (iv) such third party vendors will not cause a labor
disruption vis a vis other vendors or contractors in the Building, as determined
by Landlord in Landlord’s reasonable discretion. Tenant shall provide its own
cleaning services to the Premises according to cleaning standards generally
prevailing in comparable research and development buildings in the City of
Cambridge and according to any cleaning specifications adopted by Landlord from
time to time during the Term of this Lease.

 

9.7 Tenant’s Remedies in the Event of Service Interruption.

 

(a) Abatement of Base Rent. In the event that: (i) there shall be an
interruption, curtailment or suspension of any utility service described above
in this Section 9 or failure to perform any obligation required to be provided
or performed by Landlord pursuant to Sections 9 or 10.2 (and no reasonably
equivalent alternative service or supply is provided by Landlord) that shall
materially interfere with Tenant’s use and enjoyment of the Premises, or any
portion thereof (any such event, a “Service Interruption”), and (ii) such
Service Interruption shall continue for five (5) consecutive business days
following receipt by Landlord of written notice (the “Service Interruption
Notice”) from Tenant describing such Service Interruption (“Abatement Service
Interruption Cure Period”), and (iii) such Service Interruption shall not have
been caused by Tenant Fault, as defined in Section 9.7(b) below (an event that
satisfies the foregoing conditions (i)-(iii) being referred to hereinafter as a
“Material Service Interruption”) then, Tenant, subject to the next following
sentence, shall be entitled to an equitable abatement of Base Rent, Management
Fee Rent, and Tax Share based on the nature and duration of the Material Service
Interruption and the area of the Premises, Storage Premises, and/or PH System
Premises affected, for any and all days following the Material Service
Interruption Cure Period that the Material Service Interruption is continuing.
The Abatement Service Interruption Cure Period shall be extended by reason of
any delays in Landlord’s ability to cure the Service Interruption in question
caused by causes beyond Landlord’s reasonable control, provided however, that in
no event shall the Abatement Service Interruption Cure Period with respect to
any Service Interruption be longer than ten (10) consecutive business days after
Landlord receives the applicable Service Interruption Notice.

 

PAGE 19

 

 

(b) Tenant’s Termination Right. In the event that: (i) a Service Interruption
occurs, and (ii) such Service Interruption continues for a period of ninety (90)
consecutive days after Landlord receives a Service Interruption Notice with
respect to such Service Interruption (“Termination Service Interruption Cure
Period”), and (iii) such Service Interruption shall not have been caused by the
default, negligence or willful misconduct of Tenant or any of the Tenant Parties
or Tenant’s invitees (any such cause being referred to as “Tenant Fault”), then
Tenant shall have the right to terminate this Lease by giving a written
termination notice to Landlord after the expiration of the Termination Service
Interruption Cure Period. If such Service Interruption is cured within ten (10)
days (“Post-Termination Notice Cure Period”) after Landlord receives such
termination notice, then Tenant shall have no right to terminate this Lease
based upon such Service Interruption and Tenant’s termination notice shall be of
no force or effect. If such condition is not cured within the Post-Termination
Notice Cure Period, then the term of the Lease shall terminate as of the
expiration of the Post-Termination Cure Period. The Termination Service
Interruption Cure Period and the Post-Termination Notice Cure Period shall each
be extended by reason of any delays in Landlord’s ability to cure the Service
Interruption in question caused by causes beyond Landlord’s reasonable control,
provided however, that in no event shall the aggregate extension of the
Termination Service Interruption Cure Period and the Post-Termination Notice
Cure Period by reason of causes beyond Landlord’s reasonable control exceed
thirty (30) days.

 

(c) In the event of any Service Interruption, Landlord will use all commercially
reasonable efforts to restore any Service Interruption as soon as is reasonably
practicable.

 

(d) The provisions of this Section 9,7 shall not apply in the event of a Service
Interruption caused by Casualty or Taking (see Section 15 hereof).

 

(e) The provisions of this Section 9.7 set forth Tenant’s sole rights and
remedies, both in law and in equity, in the event of any Service Interruption.

 

9.8 Tenant Right to Request Back-Up for Utility Costs.

 

Landlord shall, within fifteen (15) days of Landlord’s receipt ofwritten request
from Tenant, from time to time, provide to Tenant reasonable evidence (e.g.
invoices and metering readings) of the amounts payable by Tenant under this
Section 9.

 

10. MAINTENANCE AND REPAIRS

 

10.1 Maintenance and Repairs by Tenant. Tenant shall keep neat and clean and
free of insects, rodents, vermin and other pests and in good repair, order and
condition the Premises, including without limitation the entire interior of the
Premises, all electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of the Tenant (whether located in the
Premises or other portions of the Building), all fixtures, equipment and
lighting therein, electrical equipment wiring, doors, non-structural walls,
windows and floor coverings, reasonable wear and tear and damage by Casualty
excepted. Subject to Landlord’s obligations in Section 10.2 below, Tenant shall
be solely responsible, at Tenant’s sole cost and expense, for the proper
maintenance of: (i) all building systems (including, without limitation, life
safety, sanitary, electrical, heating, air conditioning, plumbing, security or
other systems) located within the Premises, and (ii) all equipment and
appliances located within and exclusively serving the Premises.

 

PAGE 20

 

 

10.2 Maintenance and Repairs by Landlord. Except as otherwise provided in
Section 15, and subject to Tenant’s obligations in Section 10.1 above, Landlord
shall maintain and keep in reasonable condition: (i) all common Building systems
providing services to the Premises, Storage Premises, and PH System Premises
(including, without limitation, life safety, sanitary, electrical, heating, air
conditioning, plumbing, security or other systems) to the point of connection in
the Premises, Storage Premises, and PH System Premises, (ii) the Building
foundation, (iii) the roof, and (iv) the Building structure, structural floor
slabs and columns, all in good repair, order and condition. In addition,
Landlord shall operate and maintain the Common Areas in substantially the same
manner as comparable combination office and laboratory facilities in the
vicinity of the Premises.

 

10.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises. Except as otherwise provided in Section 15, and subject to
Tenant’s obligations in Section 10.1 above, such damage or defective condition
shall be remedied by Landlord with reasonable diligence, but, subject to Section
14.5 below, if such damage or defective condition was caused by any Tenant
Parties, the cost to remedy the same shall be paid by Tenant.

 

10.4 Floor Load—Heavy Equipment. Tenant and/or any occupants of the Premises
shall not place a load upon any floor of the Premises exceeding the floor load
per square foot of area which such floor was designed to carry and which is
allowed by Legal Requirements. Landlord reserves the right to prescribe the
weight and position of all safes, heavy machinery, heavy equipment, freight,
bulky matter or fixtures (collectively, “Heavy Equipment”), which shall be
placed so as to distribute the weight. Heavy Equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
reasonable judgment to absorb and prevent vibration, noise and annoyance to
other Building tenants. Tenant shall not move any Heavy Equipment into or out of
the Building without giving Landlord prior written notice thereof and observing
all of Landlord’s Rules and Regulations with respect to the same. If such Heavy
Equipment requires special handling, Tenant agrees to employ only persons
holding a Master Rigger’s License to do said work, and that all work in
connection therewith shall comply with Legal Requirements. Any such moving shall
be at the sole risk and hazard of Tenant and Tenant will defend, indemnify and
save Landlord Parties harmless from and against any and all claims, damages,
losses, penalties, costs, expenses and fees (including without limitation
reasonable legal fees) (collectively, “Claims”) resulting directly or indirectly
from such moving, except to the extent such Claims are caused by the negligence
or willful misconduct of any of the Landlord Parties. Proper placement of all
Heavy Equipment in the Premises shall be Tenant’s responsibility.

 

PAGE 21

 

 

10.5 Premises Cleaning. Tenant shall be responsible, at its sole cost and
expense, for janitorial and trash removal services and other biohazard disposal
services for the Premises, including the laboratory areas thereof. Such services
shall be performed by licensed (where required by law or governmental
regulation), insured and qualified contractors approved in advance, in writing,
by Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned) and on a sufficient basis to ensure that the Premises are at all
times kept neat and clean.

 

10.6 Pest Control. Tenant, at Tenant’s sole cost and expense, shall cause the
Premises to be exterminated on a monthly basis to Landlord’s reasonable
satisfaction and shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord, and to be treated against
infestation by insects, rodents and other vermin and pests whenever there is
evidence of any infestation. Tenant shall not permit any person to enter the
Premises for the purpose of providing such extermination services, unless such
persons have been approved by Landlord. If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.

 

11. ALTERATIONS AND IMPROVEMENTS BY TENANT

 

11.1 Landlord’s Consent Required. Tenant shall not make any alterations,
decorations, installations, removals, additions or improvements (“Alterations”)
in or to the Premises without Landlord’s prior written approval of the
contractors), written plans and specifications and a time schedule therefor.
Landlord reserves the right to require that Tenant use Landlord’s preferred
vendor(s) for any Alterations that involve roof penetrations, alarm tie-ins,
sprinklers, fire alarm and other life safety equipment. Tenant shall not make
any amendments or additions to plans and specifications approved by Landlord
without Landlord’s prior written consent. Landlord’s approval of non-structural
Alterations shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Landlord may withhold its consent in its sole
discretion (a) to any Alteration to or affecting the fixed lab benches, fume
hoods, roof and/or building systems, (b) with respect to matters of aesthetics
relating to Alterations to or affecting the exterior of the Building, and (c) to
any Alteration affecting the Building structure. Tenant shall be responsible for
all elements of the design of Tenant’s plans (including, without limitation,
compliance with Legal Requirements, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. In seeking Landlord’s approval, Tenant shall provide Landlord, at least
fourteen (14) days in advance of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record, (including
connections to the Building’s structural system, modifications to the Building’s
envelope, non- structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for laydown areas and
such other information concerning the nature and cost of the alterations as
Landlord may reasonably request. Landlord shall have no liability or
responsibility for any claim, injury or damage alleged to have been caused by
the particular materials (whether building standard or non-building standard),
appliances or equipment selected by Tenant in connection with any work performed
by or on behalf of Tenant. Except as otherwise expressly set forth herein, all
Alterations shall be done at Tenant’s sole cost and expense and at such times
and in such manner as Landlord may from time to time reasonably designate. If
Tenant shall make any Alterations, then (unless otherwise stated by Landlord in
its consent to the performance of such Alteration) Landlord may elect to require
Tenant at the expiration or sooner termination of the Term to restore the
Premises to substantially the same condition as existed immediately prior to the
Alterations, ordinary wear and tear excepted. Tenant shall provide Landlord with
reproducible record drawings (in CAD format) of all Alterations within sixty
(60) days after completion thereof. Within thirty (30) days after substantial
completion of any Alteration, Tenant shall provide Landlord with an air balance
report, in form and substance reasonably acceptable to Landlord, from an
engineer reasonably acceptable to Landlord.

 

PAGE 22

 

 

11.2 After-Hours. Landlord and Tenant recognize that to the extent Tenant elects
to perform some or all of the Alterations during times other than normal
construction hours (i.e., Monday-Friday, 7:00 a.m. to 3:00 p.m., excluding
holidays), Landlord may need to make arrangements to have supervisory personnel
on site. Accordingly, Landlord and Tenant agree as follows: Tenant shall give
Landlord at least two (2) business days’ prior written notice of any time
outside of normal construction hours when Tenant intends to perform any
Alterations (the “After-Hours Work”). Tenant shall reimburse Landlord, within
ten (10) days after demand therefor, for the cost of Landlord’s supervisory
personnel overseeing the After-Hours Work. In addition, if construction during
normal construction hours unreasonably disturbs other tenants of the Building,
in Landlord’s sole discretion, Landlord may require Tenant to stop the
performance of Alterations during normal construction hours and to perform the
same after hours, subject to the foregoing requirement to pay for the cost of
Landlord’s supervisory personnel.

 

11.3 Harmonious Relations. Tenant agrees that it will not, either directly or
indirectly, use any contractors and/or materials if their use will create any
difficulty, whether in the nature of a labor dispute or otherwise, with other
contractors and/or labor engaged by Tenant or Landlord or others in the
construction, maintenance and/or operation of the Building, the Property or any
part thereof. In the event of any such difficulty, upon Landlord’s request,
Tenant shall cause all contractors, mechanics or laborers causing such
difficulty to leave the Property immediately.

 

11.4 Liens. No Alterations shall be undertaken by Tenant until (i) Tenant has
made provision for written waiver of liens from all contractors for such
Alteration and taken other appropriate protective measures approved and/or
required by Landlord, in the exercise of its reasonable discretion; and (ii)
Tenant has procured appropriate surety payment and performance bonds which shall
name Landlord as an additional obligee and has filed lien bond(s) (in
jurisdictions where available) on behalf of such contractors. Any mechanic’s
lien filed against the Premises or the Building for work claimed to have been
done for, or materials claimed to have been furnished to, Tenant shall be
discharged by Tenant within ten (10) business days thereafter, at Tenant’s
expense by filing the bond required by law or otherwise.

 

11.5 General Requirements. Unless Landlord and Tenant otherwise agree in
writing, Tenant shall (a) procure or cause others to procure on its behalf all
necessary permits before undertaking any Alterations in the Premises (and
provide copies thereof to Landlord); (b) perform all of such Alterations in a
good and workmanlike manner, employing materials of good quality’ and in
compliance with Landlord’s reasonable construction rules and regulations
promulgated pursuant to Section 18, all insurance requirements of this Lease,
and Legal Requirements; and (c) defend, indemnify and hold the Landlord Parties
harmless from and against any and all Claims occasioned by or growing out of
such Alterations, except to the extent such Claims are caused by negligence or
willful misconduct of any of the Landlord Parties.

 

PAGE 23

 

 

12. SIGNAGE

 

12.1 Restrictions. Tenant shall have the right to install Building standard
signage identifying Tenant’s business at the entrance to the Premises, which
signage shall be subject to Landlord’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed). Subject to the
foregoing, and subject to Section 12.2 below, Tenant shall not place or suffer
to be placed or maintained on the exterior of the Premises, or any part of the
interior visible from the exterior thereof, any sign, banner, advertising matter
or any other thing of any kind (including, without limitation, any hand-lettered
advertising), and shall not place or maintain any decoration, letter or
advertising matter on the glass of any window or door of the Premises without
first obtaining Landlord’s written approval. Landlord hereby confirms that
Landlord has consented to Tenant’s continued usage of signs, blinds and/or other
window coverings in place as of the Execution Date.

 

12.2 Monument Signage. Provided that: (i) no Default of Tenant has occurred
hereunder and (ii) Tenant is occupying not less than 22,581 rentable square feet
in the Building (collectively, the “Monument Sign Conditions”), Tenant shall
have the right, at Tenant’s sole cost and expense, to continue to maintain the
existing installation of one (1) identification sign (the “Monument Sign”),
consisting of the name and/or logo of Tenant, on the existing monument which
serves the Building, for the initial Term of the Lease, and any extensions
thereof, subject to maintenance and removal of such Monument Sign (including,
without limitation, the repair and cleaning of the existing monument facade upon
removal of such Monument Sign) shall be performed at Tenant’s sole cost and
expense in accordance with the terms and conditions governing alterations
pursuant to Section 11 hereof. Notwithstanding the foregoing provisions of this
Section 12.2 to the contrary, (i) within thirty (30) days after the date on
which there occurs, and remains uncured, a failure of any of the Monument Sign
Conditions, or (ii) immediately upon the expiration or earlier termination of
the Term of the Lease, Tenant shall, at Tenant’s cost and expense, remove the
Monument Sign and restore all damage to the monument caused by the installation
and/or removal of such Monument Sign, normal wear and tear excepted, which
removal and restoration shall be performed in accordance with the terms and
conditions governing alterations pursuant to Section 11 hereof. The right to the
Monument Sign granted pursuant to this Section 12,2 is personal to Tenant, and
may not be exercised by any occupant, subtenant, or other assignee of Tenant,
other than an Affiliated Entity.

 

12.3 Building Directory. Landlord shall list Tenant within the directory in the
Building lobby at Landlord’s sole cost and expense. Subject to reasonable limits
on the number of lines on the directory Landlord can provide and all such
additional signage in the lobby directory, Landlord shall add the names of any
approved subtenants or licensees occupying any portion of the Premises at
Tenant’s sole cost and expense. Tenant, at Tenant’s sole cost and expense, may
install building standard signage at the entrance to Tenant’s Premises on the
first floor in accordance with plans and specifications therefor that have been
approved in advance, in writing by Landlord. Landlord confirms that Tenant’s
shall continue to maintain Tenant’s existing listings in the tenant directory of
the Building.

 

PAGE 24

 

 

13. ASSIGNMENT, MORTGAGING AND SUBLETTING

 

13.1 Landlord’s Consent Required. Tenant shall not mortgage or encumber this
Lease or in whole or in part whether at one time or at intervals, operation of
law or otherwise, Except as expressly otherwise set forth herein, Tenant shall
not, without Landlord’s prior written consent, assign, sublet, license or
transfer this Lease or the Premises (which may include, in connection therewith,
the Storage Premises and/or the PH Systems Premises) in whole or in part by
operation of law or otherwise, or permit the occupancy of all or any portion of
the Premises by any person or entity other than Tenant’s employees (each of the
foregoing, a “Transfer”). Notwithstanding anything in this Section 13 that may
be to the contrary, a public offering of Tenant’s and any Tenant Affiliate’s
stock or the private placement of stock of Tenant or any Tenant Affiliate shall
not be deemed to be a Transfer and shall not require Landlord’s consent. Any
purported Transfer made without Landlord’s consent, if required hereunder, shall
be void and confer no rights upon any third person, provided that if there is a
Transfer, Landlord may collect rent from the transferee without waiving the
prohibition against Transfers, accepting the transferee, or releasing Tenant
from full performance under this Lease. In the event of any Transfer in
violation of this Section 13, Landlord shall have the right to terminate this
Lease upon thirty (30) days’ written notice to Tenant given within sixty (60)
days after receipt of written notice from Tenant to Landlord of any Transfer, or
within one (1) year after Landlord first learns of the Transfer if no notice is
given. No Transfer shall relieve Tenant of its primary obligation as party
Tenant hereunder, nor shall it reduce or increase Landlord’s obligations under
this Lease.

 

13.2 Landlord’s Recapture Right.

 

(a) Subject to Section 13.7 below, Tenant shall, prior to offering or
advertising the Premises or any portion thereof for a Transfer, give a written
notice (the “Recapture Notice”) to Landlord which: (i) states that Tenant
desires to make a Transfer, (ii) identifies the affected portion of the Premises
(the “Recapture Premises”), (iii) identifies the period of time (the “Recapture
Period”) during which Tenant proposes to sublet the Recapture Premises, or
indicates that Tenant proposes to assign its interest in this Lease, and (iv)
offers to Landlord to terminate this Lease with respect to the Recapture
Premises (in the case of a proposed assignment of Tenant’s interest in this
Lease or a subletting for the remainder of the term of this Lease) or to suspend
the Term for the Recapture Period (i.e., the Term with respect to the Recapture
Premises shall be terminated during the Recapture Period and Tenant’s rental
obligations shall be proportionately reduced). Landlord shall have fifteen (15)
days within which to respond to the Recapture Notice.

 

(b) If Tenant does not enter into a Transfer on the terms and conditions
contained in the Recapture Notice on or before the date which is one hundred
eighty (180) days after the earlier of: (x) the expiration of the 15 day period
specified in Section 13.2(a) above, or (y) the date that Landlord notifies
Tenant that Landlord will not accept Tenant’s offer contained in the Recapture
Notice, time being of the essence, then prior to entering into any Transfer
after such 180-day period, Tenant must deliver to Landlord a new Recapture
Notice in accordance with Section 13.2(a) above

 

PAGE 25

 

 

(c) Notwithstanding anything to the contrary contained herein, if Landlord
notifies Tenant that it accepts the offer contained in the Recapture Notice or
any subsequent Recapture Notice, Tenant shall have the right, for a period of
fifteen (15) days following receipt of such notice from Landlord, time being of
the essence, to notify Landlord in writing that it wishes to withdraw such offer
and this Lease shall continue in full force and effect.

 

(d) Landlord shall have no recapture right, and this Section 13.2 shall not
apply, with respect to any Transfer to an Affiliated Entity or Successor.

 

13.3 Standard of Consent to Transfer. Subject to the provisions of this Section
13, Landlord shall not unreasonably withhold, condition or delay its consent to
a Transfer to a person or entity which will use the Premises for the Permitted
Uses and, in Landlord’s reasonable opinion: (a) has a tangible net worth and
other financial indicators sufficient to meet the transferee’s obligations under
the Transfer instrument in question; (b) has a business reputation compatible
with the operation of a first-class combination laboratory, research,
development and office building; and (c) the intended use of such entity does
not violate any restrictive use provisions then in effect with respect to the
Building. When the consent of Landlord is required, consent shall be given
within twenty-five (25) days from the date of Landlord’s receipt from Tenant of:
(i) Tenant’s written request for consent and (ii) all information reasonably
required by Landlord to make a decision regarding such Transfer Request
(collectively, the “Transfer Request”). Tenant shall reimburse Landlord for all
reasonable out-of-pocket expenses, as set forth in Section 25.7, incurred by
Landlord in reviewing the Transfer Request. If Landlord fails to grant its
consent or if consent is not affirmatively withheld for a good reason within
such twenty-five (25) day period, then Tenant shall have the right to give
Landlord a reminder notice specifically identifying the provisions of Section
13.3 and advising Landlord, IN PROMINENT BOLD TYPE, of the effect of Landlord’s
failure timely to respond to such reminder notice. If Landlord does not respond
in writing to such reminder notice within five (5) business days after
Landlord’s receipt of such reminder notice, then Landlord shall be conclusively
deemed to have consented to such Transfer Request.

 

13.4 INTENTIONALLY OMITTED.

 

13.5 Profits In Connection with Transfers. Tenant shall, within thirty (30) days
of receipt thereof, pay to Landlord fifty percent (50%) of any profits received
by Tenant in connection with any Transfer. Such profits shall be defined as rent
or other consideration to be paid or given to any Tenant Parties in connection
with any Transfer, either initially or over time, after deducting: (a) the
reasonable amount of the following costs incurred by Tenant in connection with
such Transfer: construction costs and construction allowances, out-of-pocket
legal, architectural and engineering, and brokerage fees and expenses, and (b)
the amount of Rent payable to Landlord by Tenant with respect to the portion of
the Premises subject to such Transfer.

 

13.6 Conditions to Transfers. Notwithstanding any contrary provision of this
Lease, Tenant shall have no right to make a Transfer unless on both (i) the date
on which Tenant notifies Landlord of its intention to enter into a Transfer and
(ii) the date on which such Transfer is to take effect, Tenant is not in
monetary or material non-monetary default of Tenant’s obligations under this
Lease. Notwithstanding anything to the contrary contained herein, Tenant agrees
that in no event shall Tenant make a Transfer to (a) any government agency; or
(b) any tenant, subtenant or occupant of other space in the Building, unless the
Landlord cannot satisfy the needs of such tenant, subtenant, or occupant as to
the term, or size of premises required by such tenant, subtenant or occupant; or
(c) any entity with whom Landlord shall have negotiated for space in the
Property in the six (6) months immediately preceding such proposed Transfer, as
evidenced by showing space to a representative of such entity.

 

PAGE 26

 

 

13.7 Exceptions to Requirement for Consent. Notwithstanding anything to the
contrary herein contained, Tenant shall have the right, without obtaining
Landlord’s consent and without giving Landlord a Recapture Notice, to make a
Transfer to (a) an Affiliated Entity (hereinafter defined) so long as such
entity remains in such relationship to Tenant, and/or (b) a Successor, provided
that prior to or simultaneously with any such Transfer, such Affiliated Entity
or Successor, as the case may be, and Tenant execute and deliver to Landlord an
assignment and assumption agreement in form and substance reasonably acceptable
to Landlord whereby such Affiliated Entity or Successor, as the case may be,
shall agree to be independently bound by and upon all the covenants, agreements,
terms, provisions and conditions set forth in the Lease on the part of Tenant to
be performed, and whereby such Affiliated Entity or Successor, as the case may
be, shall expressly agree that the provisions of this Section 13 shall,
notwithstanding such Transfer, continue to be binding upon it with respect to
all future Transfers. For the purposes hereof, an “Affiliated Entity” shall be
defined as any person or entity (a) that has a net worth and other financial
indicators demonstrating such person or entity’s ability to perform all of
Tenant’s obligations hereunder, as evidenced by its financial statements in a
form reasonably acceptable to Landlord and certified as accurate by such person
or the chief financial officer of such tenant entity, as the case may be, or,
alternatively, by a certified public accountant reasonably acceptable to
Landlord; and (b) which is controlled by, is under common control with, or which
controls Tenant. For the purposes hereof, a “Successor” shall be defined as any
entity into or with which Tenant is merged or with which Tenant is consolidated
or which acquires all or substantially all of Tenant’s stock or assets, provided
that the surviving entity shall have a net worth and other financial indicators
sufficient to meet Tenant’s obligations hereunder.

 

14. INSURANCE; INDEMNIFICATION; EXCULPATION

 

14.1 Tenant’s Insurance.

 

(a) Tenant shall procure, pay for and keep in force throughout the Term (and for
so long thereafter as Tenant remains in occupancy of the Premises) commercial
general liability insurance insuring Tenant on an occurrence basis against all
claims and demands for personal injury liability (including, without limitation,
bodily injury, sickness, disease, and death) or damage to property which may be
claimed to have occurred from and after the time any of the Tenant Parties shall
first enter the Premises, of not less than Two Million Dollars ($2,000,000), and
from time to time thereafter shall be not less than such higher amounts, if
procurable, as may be reasonably required by Landlord, Tenant shall also carry
umbrella liability coverage in an amount of no less than Three Million Dollars
($3,000,000), Such policy shall also include contractual liability coverage
covering Tenant’s liability assumed under this Lease, including without
limitation, Tenant’s indemnification obligations. Such insurance policy(ies)
shall name Landlord, Landlord’s managing agent and persons claiming by, through
or under them, if any, as additional insureds. Notwithstanding the foregoing, so
long as the holder of Tenant’s interest under this Lease is Horizon Discovery
Inc., Tenant shall have the right, in lieu of maintaining a base commercial
general liability policy with a limit of not less than Two Million Dollars
($2,000,000) and an umbrella liability coverage policy in an amount not less
than Three Million Dollars ($3,000,000), to maintain (i) a base commercial
general liability policy of not less than One Million Dollars ($1,000,000) that
names Landlord and any Landlord Parties as additional insureds and (ii) an
umbrella policy of not less than Four Million Dollars ($4,000,000) that does not
name Landlord or any Landlord Parties as additional insureds but indemnifies
Landlord and the Landlord Parties for any claims covered under such umbrella
policy.

 

PAGE 27

 

 

(b) Tenant shall take out and maintain throughout the Term a policy of fire,
vandalism, malicious mischief, extended coverage and so-called “all risk”
coverage insurance in an amount equal to one hundred percent (100%) of the
replacement cost insuring (i) all items or components of Alterations
(collectively, the “Tenant-Insured Improvements”), and (ii) all of Tenant’s
furniture, equipment, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or the Building, including, without limitation,
Tenant’s Rooftop Equipment (collectively, “Tenant’s Property”). Such insurance
shall insure the interests of both Landlord and Tenant as their respective
interests may appear from time to time.

 

(c) Tenant shall take out and maintain a policy of business interruption
insurance throughout the Term sufficient to cover at least twelve (12) months of
Rent due hereunder and Tenant’s business losses during such 12-month period.

 

(d) During periods when Tenant’s Work and/or any Alterations are being
performed, Tenant shall maintain, or cause to be maintained, so-called all risk
or special cause of loss property insurance or its equivalent and/or builders
risk insurance on 100% replacement cost coverage basis, including hard and soft
costs coverages. Such insurance shall protect and insure Landlord, Landlord’s
agents, Tenant and Tenant’s contractors, as their interests may appear, against
loss or damage by fire, water damage, vandalism and malicious mischief, and such
other risks as are customarily covered by so-called all risk or special cause of
loss property / builders risk coverage or its equivalent.

 

(e) Tenant shall procure and maintain at its sole expense such additional
insurance as may be necessary to comply with any Legal Requirements.

 

(f) Tenant shall cause all contractors and subcontractors to maintain during the
performance of any Alterations the insurance described in Exhibit 9 attached
hereto.

 

(g) The insurance required pursuant to Sections 14.1(a), (b), (c), (d) and (e)
(collectively, “Tenant’s Insurance Policies”) shall be effected with insurers
approved by Landlord, with a rating of not less than “A-XI” in the current
Best’s Insurance Reports, and authorized to do business in the Commonwealth of
Massachusetts under valid and enforceable policies. Tenant’s Insurance Policies
shall each provide that it shall not be canceled or modified without at least
thirty (30) days’ prior written notice to each insured named therein. Tenant’s
Insurance Policies may include deductibles in an amount no more than the greater
of $25,000 or commercially reasonable amounts. On or before the date on which
the Tenant shall first enter the Premises and thereafter not less than fifteen
(15) days prior to the expiration date of each expiring policy, Tenant shall
deliver to Landlord binders of Tenant’s Insurance Policies issued by the
respective insurers setting forth in full the provisions thereof of Tenant’s
Insurance Policies together with evidence satisfactory to Landlord, in the
exercise of its reasonable discretion, of the payment of all premiums for such
policies. In the event of any claim, and upon Landlord’s request, Tenant shall
deliver to Landlord complete copies of Tenant’s Insurance Policies. Upon request
of Landlord, Tenant shall deliver to any Mortgagee copies of the foregoing
documents.

 

PAGE 28

 

 

14.2 Indemnification.

 

(a) Except to the extent caused by the negligence or willful misconduct of any
of the Landlord Parties or breach of this Lease by Landlord, Tenant shall
defend, indemnify and save the Landlord Parties harmless from and against any
and all Claims asserted by or on behalf of any person, firm, corporation or
public authority arising from:

 

(i) Tenant’s breach of any covenant or obligation under this Lease;

 

(ii) Any injury to or death of any person, or loss of or damage to property,
sustained or occurring in, upon, at or about the Premises;

 

(iii) Any injury to or death of any person, or loss of or damage to property
arising out of the use or occupancy of the Premises by or the negligence or
willful misconduct of the Tenant; and

 

(iv) On account of or based upon any work or thing whatsoever done (other than
by Landlord or any of the other Landlord Parties) at the Premises during the
Term and during the period of time, if any, prior to the Term Commencement Date
that any of the Tenant Parties may have been given access to the Premises.

 

(b) Landlord, subject to the limitations on Landlord’s liability contained
elsewhere in this Lease, agrees to hold Tenant harmless and to defend, exonerate
and indemnify Tenant and Tenant’s agents and employees from and against any and
all claims, damages, losses, costs, expenses, fees (including without limitation
reasonable legal fees), liabilities, or penalties (including without limitation
reasonable legal fees) asserted by or on behalf of any third party for damage to
the property or injuries to persons sustained or occurring in the Building to
the extent arising from the negligence or willful misconduct of Landlord or the
other Landlord Parties.

 

14.3 Property of Tenant. Tenant covenants and agrees that, to the maximum extent
permitted by Legal Requirements, all of Tenant’s Property at the Premises shall
be at the sole risk and hazard of Tenant, and that if the whole or any part
thereof shall be damaged, destroyed, stolen or removed from any cause or reason
whatsoever, no part of said damage or loss shall be charged to, or borne by,
Landlord, except, subject to Section 14.5 hereof, to the extent such damage or
loss is due to the negligence or willful misconduct of any of the Landlord
Parties.

 

PAGE 29

 

 

14.4 Limitation of Landlord’s Liability for Damage or Injury. Landlord shall not
be liable for any injury or damage to persons, or property resulting from fire,
explosion, falling plaster, steam, gas, air contaminants or emissions,
electricity, electrical or electronic emanations or disturbance, water, rain or
snow or leaks from any part of the Building or from the pipes, appliances,
equipment or plumbing works or from the roof, street or sub-surface or from any
other place or caused by dampness, vandalism, malicious mischief or by any other
cause of whatever nature, except to the extent caused by or due to the
negligence or willful misconduct of any of the Landlord Parties, and then, where
notice and an opportunity to cure are appropriate (i.e., where Tenant has an
opportunity to know or should have known of such condition sufficiently in
advance of the occurrence of any such injury or damage resulting therefrom as
would have enabled Landlord to prevent such damage or loss had Tenant notified
Landlord of such condition) only after (i) notice to Landlord of the condition
claimed to constitute negligence or willful misconduct, and (ii) the expiration
of a reasonable time after such notice has been received by Landlord without
Landlord having commenced to take all reasonable and practicable means to cure
or correct such condition; and pending such cure or correction by Landlord,
Tenant shall take all reasonably prudent temporary measures and safeguards to
prevent any injury, loss or damage to persons or property, Landlord hereby
agreeing to reimburse Tenant for the reasonable costs incurred by Tenant in
taking such temporary measures and safeguards. Notwithstanding the foregoing, in
no event shall any of the Landlord Parties be liable for any loss which is
covered by insurance policies actually carried or required to be so carried by
this Lease; nor shall any of the Landlord Parties be liable for any such damage
caused by other- tenants or persons in the Building or caused by operations in
construction of any private, public, or quasi-public work; nor shall any of the
Landlord Parties be liable for any latent defect in the Premises or in the
Building.

 

14.5 Waiver of Subrogation; Mutual Release. Landlord and Tenant each hereby
waives on behalf of itself and its property insurers (none of which shall ever
be assigned any such claim or be entitled thereto due to subrogation or
otherwise) any and all rights of recovery, claim, action, or cause of action
against the other and its agents, officers, servants, partners, shareholders, or
employees (collectively, the “Related Parties”) for any loss or damage that may
occur to or within the Premises or the Building or any improvements thereto, or
any personal property of such party therein which is insured against under any
property insurance policy actually being maintained by the waiving party from
time to time, even if not required hereunder, or which would be insured against
under the terms of any insurance policy required to be carried or maintained by
the waiving party hereunder, whether or not such insurance coverage is actually
being maintained, including, in every instance, such loss or damage that may be
caused by the negligence of the other party hereto and/or its Related Parties.
Landlord and Tenant each agrees to use commercially reasonable efforts to cause
appropriate clauses to be included in its property insurance policies necessary
to implement the foregoing provisions; provided however that the provisions of
this Section 14.5 shall not apply in those instances in which a waiver of
subrogation would cause either party’s insurance coverage to be voided or
otherwise made uncollectible.

 

14.6 Tenant’s Acts—Effect on Insurance. Tenant shall not knowingly do or permit
any Tenant Party to do any act or thing upon the Premises or elsewhere in the
Building which will invalidate or be in conflict with any of Tenant’s insurance
policies covering the Building and the fixtures and property therein; and shall
not do, or permit to be done, any act or thing upon the Premises which shall
subject Landlord to any liability or responsibility for injury to any person or
persons or to property by reason of any business or operation being carried on
upon said Premises or for any other reason. If by reason of the failure of
Tenant to comply with the provisions hereof the insurance rate applicable to any
policy of insurance of Landlord shall at any time thereafter be higher than it
otherwise would be, Tenant shall reimburse Landlord upon demand for that part of
any insurance premiums which shall have been charged because of such failure by
Tenant, within ten (10) business days after receipt of an invoice therefor. In
addition, Tenant shall reimburse Landlord for any increase in insurance premium
arising as a result of Tenant’s use and/or storage of any Hazardous Materials in
the Premises.

 

PAGE 30

 

 

14.7 Landlord’s Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Building. Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Property.

 

15. CASUALTY; TAKING

 

15.1 Damage. If the Premises are damaged in whole or part because of fire or
other casualty or otherwise become not habitable (“Casualty”), or if the
Premises are subject to a taking in connection with the exercise of any power of
eminent domain, condemnation, or purchase under threat or in lieu thereof (any
of the foregoing, a “Taking”), then unless this Lease is terminated in
accordance with Section 15.2 below, Landlord shall restore the Building and/or
the Premises to substantially the same condition as existed immediately
following completion of Tenant’s Work, or in the event of a partial Taking which
affects the Building and the Premises, restore the remainder of the Building and
the Premises not so Taken to substantially the same condition as is reasonably
feasible. If, in Landlord’s reasonable judgment, any element of the
Tenant-Insured Improvements can more effectively be restored as an integral part
of Landlord’s restoration of the Building or the Premises, such restoration
shall also be made by Landlord, but at Tenant’s sole cost and expense. Subject
to rights of Mortgagees, Tenant Delays, Legal Requirements then in existence and
to delays for adjustment of insurance proceeds or Taking awards, as the case may
be, and instances of Landlord’s Force Majeure, Landlord shall substantially
complete such restoration within one (1) year after Landlord’s receipt of all
required permits therefor with respect to substantial reconstruction of at least
50% of the Building, or, within one hundred eighty (180) days after Landlord’s
receipt of all required permits therefor in the case of restoration of less than
50% of the Building. Upon substantial completion of such restoration by
Landlord, Tenant shall use diligent efforts to complete restoration of the
Premises to substantially the same condition as existed immediately prior to
such Casualty or Taking, as the case may be, as soon as reasonably possible.
Tenant agrees to cooperate with Landlord in such manner as Landlord may
reasonably request to assist Landlord in collecting insurance proceeds due in
connection with any Casualty which affects the Premises or the Building. In no
event shall Landlord be required to expend more than the Net (hereinafter
defined) insurance proceeds Landlord receives for damage to the Premises and/or
the Building or the Net Taking award attributable to the Premises and/or the
Building. “Net” means the insurance proceeds or Taking award actually paid to
Landlord (and not paid over to a Mortgagee) less all costs and expenses,
including reasonable adjusters and attorney’s fees, of obtaining the same.
Except as Landlord may elect pursuant to this Section 15.1, under no
circumstances shall Landlord be required to repair any damage to, or make any
repairs to or replacements of, any Tenant-Insured Improvements. If part of the
Premises shall be subject to a Taking, and this Lease is not terminated as
provided in this Section 15, the Rent payable hereunder during the unexpired
Term shall be reduced to such extent as may be fair and reasonable under the
circumstances and to reflect Tenant’s diminished ability to use the Premises.

 

PAGE 31

 

 

15.2 Termination Rights.

 

(a) Landlord’s Termination Rights. Landlord may terminate this Lease upon thirty
(30) days’ prior written notice to Tenant if:

 

(i) any material portion of the Building or any material means of access thereto
is subject to a Taking;

 

(ii) more than thirty-five percent (35%) of the Building is damaged by Casualty;
or

 

(iii) if the estimated time to complete restoration exceeds one (1) year from
the date on which Landlord receives all required permits for such restoration.

 

(b) Tenant’s Termination Right. If Landlord is so required but fails to complete
restoration of the Premises within the time frames and subject to the conditions
set forth in Section 15.1 above but in no event more than seventeen (17) months
from the date of the Casualty or the Taking affecting at least 50% of the
Building or eight (8) months where less than 50% of the Building is affected,
then Tenant may terminate this Lease, without penalty or prejudice, upon thirty
(30) days’ written notice to Landlord. Notwithstanding the foregoing, if a
Taking would materially interfere with or impair Tenant’s use of the Premises
and such interference cannot be remedied by restoration as set forth above, then
Tenant may terminate this Lease, without penalty or prejudice, upon sixty (60)
days’ written notice to Landlord, The remedies set forth in this Section 15.2(b)
and in Section 15.2(c) below are Tenant’s sole and exclusive rights and remedies
based upon Landlord’s failure to complete the restoration of the Premises as set
forth herein. Notwithstanding anything to the contrary contained herein, Tenant
shall not have the right to terminate this Lease pursuant to this Section 15.2
if the Casualty was caused by the gross negligence or intentional misconduct of
any Tenant Party.

 

(c) Either Party May Terminate. In the case of any Casualty or Taking affecting
the Premises and occurring during the last twelve (12) months of the Term, then
(i) if such Casualty or Taking results in more than twenty-five percent (25%) of
the floor area of the Premises being unsuitable for the Permitted Uses, or (ii)
the damage to the Premises costs more than $250,000 to restore, then either
Landlord or Tenant shall have the option to terminate this Lease upon sixty (60)
days’ written notice to the other. In addition, if Landlord’s Mortgagee does not
release sufficient insurance proceeds to cover the cost of Landlord’s
restoration obligations, then Landlord shall (i) notify Tenant thereof, and (ii)
have the right to terminate this Lease. If Landlord does not terminate this
Lease pursuant to the previous sentence and such notice by Landlord does not
include an agreement by Landlord to pay for the difference between the cost of
such restoration and such released insurance proceeds, then Tenant may terminate
this Lease by written notice to Landlord on or before the date that is thirty
(30) days after such notice. Notwithstanding anything to the contrary contained
in this Section 15, in no event may Tenant elect to terminate this Lease
hereunder if the Casualty that would otherwise give rise to such right results
from the gross negligence or willful misconduct of any Tenant Party.

 

PAGE 32

 

 

(d) Automatic Termination. In the case of a Taking of the entire Premises, then
this Lease shall automatically terminate as of the date of possession by the
Taking authority.

 

(e) Rent Abatement. In the event of a Casualty affecting the Premises, there
shall be an equitable adjustment of Base Rent, Property Management Fee Rent and
Tenant’s Share of Taxes based upon the degree to which Tenant’s ability to
conduct its business in the Premises is impaired by reason of such Casualty from
and after the date of a Casualty, and continuing until the following portions of
the repair and restoration work to be performed by Landlord, as set forth above,
are substantially completed: (i) any repair and restoration work to be performed
by Landlord within the Premises, and (ii) repair and restoration work with
respect to the Common Areas to the extent that damage to the Common Areas caused
by such Casualty materially adversely affects Tenant’s use of, or access to, the
Premises.

 

15.3 Taking for Temporary Use. If the Premises are Taken for temporary use, this
Lease and Tenant’s obligations, including without limitation the payment of
Rent, shall continue. For purposes hereof, a “Taking for temporary use” shall
mean a Taking of ninety (90) days or less.

 

15.4 Disposition of Awards. Except for any separate award for Tenant’s movable
trade fixtures, relocation expenses, and unamortized leasehold improvements paid
for by Tenant (provided that the same may not reduce Landlord’s award), all
Taking awards to Landlord or Tenant shall be Landlord’s property without
Tenant’s participation, and Tenant hereby assigns to Landlord Tenant’s interest,
if any, in such award. Tenant may pursue its own claim against the Taking
authority.

 

16. ESTOPPEL CERTIFICATE.

 

Tenant shall at any time and from time to time upon not less than ten (10)
business days’ prior notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), and the dates
to which Rent has been paid in advance, if any, stating whether or not Landlord
is in default in performance of any covenant, agreement, term, provision or
condition contained in this Lease and, if so, specifying each such default, and
such other facts as Landlord may reasonably request, it being intended that any
such statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of any interest of Landlord therein, any Mortgagee
or prospective Mortgagee thereof, any lessor or prospective lessor thereof, any
lessee or prospective lessee thereof, or any prospective assignee of any
mortgage thereof. Time is of the essence with respect to any such requested
certificate, Tenant hereby acknowledging the importance of such certificates in
mortgage financing arrangements, prospective sales and the like.

 

PAGE 33

 

 

17. HAZARDOUS MATERIALS

 

17.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord, bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building or the Property (i) any inflammable, combustible or
explosive fluid, material, chemical or substance (except for standard office
supplies stored in proper containers); and (ii) any Hazardous Material
(hereinafter defined), other than the types and quantities of Hazardous
Materials which are listed on Exhibit 7 attached hereto (“Tenant’s Hazardous
Materials”), provided that the same shall at all times be brought upon, kept or
used in so-called ‘control areas’ (the number and size of which shall be
reasonably determined by Landlord) and in accordance with all applicable
Environmental Laws (hereinafter defined) and prudent environmental practice and
(with respect to medical waste and so-called “biohazard” materials) good
scientific and medical practice. Tenant shall be responsible for assuring that
all laboratory uses are adequately and properly vented. On or before each
anniversary of the Rent Commencement Date, and on any earlier date during the
12-month period on which Tenant intends to add a new Hazardous Material or
materially increase the quantity of any Hazardous Material to the list of
Tenant’s Hazardous Materials, Tenant shall submit to Landlord an updated list of
Tenant’s Hazardous Materials for Landlord’s review and approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord shall have
the right, from time to time, to inspect the Premises for compliance with the
terms of this Section 17.1. Notwithstanding the foregoing, with respect to any
of Tenant’s Hazardous Materials which Tenant does not properly handle, store or
dispose of in compliance with all applicable Environmental Laws (hereinafter
defined), prudent environmental practice and (with respect to medical waste and
so-called “biohazard materials) good scientific and medical practice, Tenant
shall, upon written notice from Landlord, no longer have the right to bring such
material into the Building or the Property until Tenant has demonstrated, to
Landlord’s reasonable satisfaction, that Tenant has implemented programs to
thereafter properly handle, store or dispose of such material.

 

17.2 Environmental Laws. For purposes hereof, “Environmental Laws” shall mean
all laws, statutes, ordinances, rules and regulations of any local, state or
federal governmental authority having jurisdiction concerning environmental,
health and safety matters, including but not limited to any discharge by any of
the Tenant Parties into the air, surface water, sewers, soil or groundwater of
any Hazardous Material (hereinafter defined) whether within or outside the
Premises, including, without limitation (a) the Federal Water Pollution Control
Act, 33 U.S.C. Section 1251 et seq., (b) the Federal Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., (c) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq,, (d) the Toxic Substances Control Act of 1976, 15 U.S.C. Section 2601 et
seq., and (e) Chapter 21E of the General Laws of Massachusetts. Tenant, at its
sole cost and expense, shall comply with (i) Environmental Laws, and (ii) any
rules, requirements and safety procedures of the Massachusetts Department of
Environmental Protection, the City of Cambridge and any insurer of the Building
or the Premises with respect to Tenant’s use, storage and disposal of any
Hazardous Materials.

 

17.3 Hazardous Material Defined. As used herein, the term “Hazardous Material”
means asbestos, oil or any hazardous, radioactive or toxic substance, material
or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law.

 

PAGE 34

 

 

17.4 Testing. If any Mortgagee or governmental authority requires testing to
determine whether there has been any release of Hazardous Materials and such
testing is required as a result of the acts or omissions of any of the Tenant
Parties, then Tenant shall reimburse Landlord upon demand, as Additional Rent,
for the reasonable costs thereof, together with interest at the Default Rate
until paid in full, Tenant shall execute affidavits, certifications and the
like, as may be reasonably requested by Landlord from time to time concerning
Tenant’s best knowledge and belief concerning the presence of Hazardous
Materials in or on the Premises, the Building or the Property.

 

17.5 Indemnity; Remediation.

 

(a) Tenant hereby covenants and agrees to indemnify, defend and hold the
Landlord Parties harmless from and against any and all Claims against any of the
Landlord Parties arising out of contamination of any part of the Property or
other adjacent property, which contamination arises as a result of: (i) the
presence of Hazardous Material in the Premises, the presence of which is caused
by any act or omission of any of the Tenant Parties, or (ii) from a breach by
Tenant of its obligations under this Section 17. This indemnification of the
Landlord Parties by Tenant includes, without limitation, reasonable costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state or local
governmental agency or political subdivision because of Hazardous Material
present in the soil or ground water on or under the Building based upon the
circumstances identified in the first sentence of this Section 17.5, Without
limiting the foregoing, if the presence of any Hazardous Material in the
Building or otherwise in the Property is caused or permitted by any of the
Tenant Parties and results in any contamination of any part of the Property or
any adjacent property, Tenant shall promptly take all actions at Tenant’s sole
cost and expense as are necessary to return the Property and/or the Building or
any adjacent property to their condition as of the date of this Lease, provided
that Tenant shall first obtain Landlord’s written approval of such actions,
which approval shall not be unreasonably withheld, conditioned or delayed so
long as such actions, in Landlord’s reasonable discretion, would not potentially
have any adverse effect on the Property, and, in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws.

 

(b) Without limiting the obligations set forth in Section 17.5(a) above, if any
Hazardous Material is in, on, under, at or about the Building or the Property as
a result of the acts or omissions of any of the Tenant Parties and results in
any contamination of any part of the Property or any adjacent property that is
in violation of any applicable Environmental Law or that requires the
performance of any response action pursuant to any Environmental Law, Tenant
shall promptly take all actions at Tenant’s sole cost and expense as are
necessary to reduce such Hazardous Material to amounts below any applicable
“Reportable Quantity”, any applicable “Reportable Concentration” and any other
applicable standard set forth in any Environmental Law; provided that Tenant
shall first obtain Landlord’s written approval of such actions, which approval
shall not be unreasonably withheld, conditioned or delayed so long as such
actions would not be reasonably expected to have an adverse effect on the market
value or utility of the Property for the Permitted Uses, and in any event,
Landlord shall not withhold its approval of any proposed actions which are
required by applicable Environmental Laws (such approved actions, “Tenant’s
Remediation”).

 

PAGE 35

 

 

(c) In the event that Tenant fails to complete Tenant’s Remediation prior to the
end of the Term, then:

 

(i) until the completion of Tenant’s Remediation (as evidenced by the
certification of Tenant’s “Licensed Site Professional” (as such term is defined
by applicable Environmental Laws), who shall be reasonably acceptable to
Landlord) (the “Remediation Completion Date”), Tenant shall pay to Landlord,
with respect to the portion of the Premises which reasonably cannot be occupied
by a new tenant until completion of Tenant’s Remediation, (A) Additional Rent
and (B) Base Rent in an amount equal to the greater of (1) the fair market
rental value of such portion of the Premises (determined in substantial
accordance with the process described in Section 1.2 above), and (2) Base Rent
attributable to such portion of the Premises in effect immediately prior to the
end of the Term; and

 

(ii) Tenant shall maintain responsibility for Tenant’s Remediation and Tenant
shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with Environmental Laws. If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord shall have the right to either (A)
assume control for overseeing Tenant’s Remediation, in which event Tenant shall
pay all reasonable costs and expenses of Tenant’s Remediation (it being
understood and agreed that all costs and expenses of Tenant’s Remediation
incurred pursuant to contracts entered into by Tenant shall be deemed
reasonable) within thirty (30) days of demand therefor (which demand shall be
made no more often than monthly), and Landlord shall be substituted as the party
identified on any governmental filings as the party responsible for the
performance of such Tenant’s Remediation or (B) require Tenant to maintain
responsibility for Tenant’s Remediation, in which event Tenant shall complete
Tenant’s Remediation as soon as reasonably practicable in accordance with
Environmental Laws, it being understood that Tenant’s Remediation shall not
contain any requirement that Tenant remediate any contamination to levels or
standards more stringent than those associated with the Property’s current
office, research and development, laboratory, and vivarium uses.

 

(d) The provisions of this Section 17.5 shall survive the expiration or earlier
termination of this Lease.

 

17.6 Disclosures. Prior to bringing any Hazardous Material into any part of the
Property, Tenant shall deliver to Landlord the following information with
respect thereto: (a) a description of handling, storage, use and disposal
procedures; (b) all plans or disclosures and/or emergency response plans which
Tenant has prepared, including without limitation Tenant’s “Spill Response Plan”
(as such term is defined by applicable Environmental Laws), and all plans which
Tenant is required to supply to any governmental agency or authority pursuant to
any Environmental Laws; (c) copies of all Required Permits relating thereto; and
(d) other information reasonably requested by Landlord.

 

17.7 Removal. Tenant shall be responsible, at its sole cost and expense, for
Hazardous Material and other biohazard disposal services for the Premises, Such
services shall be performed by contractors reasonably acceptable to Landlord and
on a sufficient basis to ensure that the Premises are at all times kept neat,
clean and free of Hazardous Materials and biohazards except in appropriate,
specially marked containers reasonably approved by Landlord.

 

PAGE 36

 

 

18. RULES AND REGULATIONS.

 

18.1 Rules and Regulations. Tenant will faithfully observe and comply with all
rules and regulations promulgated from time to time with respect to the
Building, the Property and construction within the Property that are applicable
to similarly situated tenants in the Property generally (collectively, the
“Rules and Regulations”). The current version of the Rules and Regulations is
attached hereto as Exhibit 8. In the case of any conflict between the provisions
of this Lease and any future rules and regulations, the provisions of this Lease
shall control. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, contractors, visitors, invitees
or licensees,

 

18.2 Energy Conservation. Landlord may institute upon written notice to Tenant
such policies, programs and measures for the conservation and/or preservation of
energy or energy services (collectively, the “Conservation Program”) as may be;
(i) required by Legal Requirements, or (ii) as, in Landlord’s reasonable
judgment, may be necessary or required because of market conditions, provided
however, that any Conservation Program promulgated by Landlord pursuant to this
clause (ii) does not, by reason of such policies, programs and measures, reduce
the level of energy or energy services being provided to the Premises below the
level of energy or energy services then being provided in comparable combination
laboratory, research and development and office buildings in the vicinity of the
Premises. Upon receipt of such notice, Tenant shall comply with the Conservation
Program.

 

18.3 Recycling. Upon written notice, Landlord may establish reasonable policies,
programs and measures for the recycling of paper, products, plastic, tin and
other materials (a “Recycling Program”), Upon receipt of such notice, Tenant
will comply with the Recycling Program at Tenant’s sole cost and expense.

 

PAGE 37

 

 

19. LAWS AND PERMITS.

 

19.1 Legal Requirements. Tenant shall not cause or permit the Premises, or cause
the Property or the Building to be used in any way that violates any Legal
Requirement, order, permit, approval, variance, covenant or restrictions of
record or any provisions of this Lease, interferes with the rights of tenants of
the Building, or constitutes a nuisance or waste. Tenant shall obtain, maintain
and pay for all permits and approvals needed for the operation of Tenant’s
business and/or Tenant’s Rooftop Equipment, as soon as reasonably possible, and
in any event shall not undertake any operations or use of Tenant’s Rooftop
Equipment unless all applicable permits and approvals are in place and shall,
promptly take all actions necessary to comply with all Legal Requirements,
including, without limitation, the Occupational Safety and Health Act,
applicable to Tenant’s use of the Premises, the Property or the Building. Tenant
shall maintain in full force and effect all certifications or permissions
required by any authority having jurisdiction to authorize, franchise or
regulate Tenant’s use of the Premises. Tenant shall be solely responsible for
procuring and complying at all times with any and all necessary permits and
approvals directly or indirectly relating or incident to: the conduct of its
activities on the Premises; its scientific experimentation, transportation,
storage, handling, use and disposal of any chemical or radioactive or
bacteriological or pathological substances or organisms or other hazardous
wastes or environmentally dangerous substances or materials or medical waste or
animals or laboratory specimens. Within ten (10) days of a request by Landlord,
which request shall be made not more than once during each period of twelve (12)
consecutive months during the Term hereof, unless otherwise requested by any
Mortgagee of Landlord or unless Landlord reasonably suspects that Tenant has
violated the provisions of this Section 19.1, Tenant shall furnish Landlord with
copies of all such permits and approvals that Tenant possesses or has obtained
together with a certificate certifying that such permits are all of the permits
that Tenant possesses or has obtained with respect to the Premises. Tenant shall
promptly give written notice to Landlord of any warnings or violations relative
to the above received from any federal, state or municipal agency or by any
court of law and shall promptly cure the conditions causing any such violations.
Tenant shall not be deemed to be in default of its obligations under the
preceding sentence to promptly cure any condition causing any such violation in
the event that, in lieu of such cure, Tenant shall contest the validity of such
violation by appellate or other proceedings permitted under Legal Requirements,
provided that: (i) any such contest is made reasonably and in good faith, (ii)
Tenant makes provisions, including, without limitation, posting bond(s) or
giving other security, reasonably acceptable to Landlord to protect Landlord,
the Building and the Property from any liability, costs, damages or expenses
arising in connection with such alleged violation and failure to cure, (iii)
Tenant shall agree to indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord harmless from and against any and all liability,
costs, damages, or expenses arising in connection with such condition and/or
violation, (iv) Tenant shall promptly cure any violation in the event that its
appeal of such violation is overruled or rejected, and (v) Tenant’s decision to
delay such cure shall not, in Landlord’s good faith determination, be likely to
result in any actual or threatened bodily injury, property damage, or any civil
or criminal liability to Landlord, any tenant or occupant of the Building or the
Property, or any other person or entity. Nothing contained in this Section 19.1
shall be construed to expand the uses permitted hereunder beyond the Permitted
Uses. Landlord shall comply with any Legal Requirements and with any direction
of any public office or officer-relating to the maintenance or operation of the
structural elements of the Property, including the Buildings and the Common
Areas.

 

20. DEFAULT

 

20.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder by Tenant:

 

(a) If Tenant fails to make any payment of Rent or any other payment required
hereunder, as and when due, and such failure shall continue for a period of five
(5) days after notice thereof from Landlord to Tenant; provided, however, an
Event of Default shall occur hereunder without any obligation of Landlord to
give any notice if (i) Tenant fails to make any payment within five (5) days
after the due date therefor, and (ii) Landlord has given Tenant written notice
under this Section 20.1(a) on more than two (2) occasions during the twelve (12)
month interval preceding such failure by Tenant;

 

PAGE 38

 

 

(b) If Tenant shall abandon the Premises (whether or not the keys shall have
been surrendered or the Rent shall have been paid);

 

(c) If Tenant shall fail to execute and deliver to Landlord an estoppel
certificate pursuant to Section 16 above or a subordination, non-disturbance and
attornment agreement pursuant to Section 22 below, within the timeframes set
forth therein;

 

(d) If Tenant shall fail to maintain any insurance required hereunder and such
failure is not cured within ten (10) days of Landlord’s written notice to Tenant
thereof;

 

(e) If Tenant shall fail to restore the Security Deposit to its original amount
or deliver a replacement Letter of Credit as required under Section 7 above,
within the timeframes set forth therein;

 

(f) If Tenant causes or suffers any release of Hazardous Materials in or near
the Property;

 

(g) If Tenant shall make a Transfer in violation of the provisions of Section 13
above; or if any event shall occur or any contingency shall arise whereby this
Lease, or the term and estate thereby created, would (by operation of law or
otherwise) devolve upon or pass to any person, firm or corporation other than
Tenant, except as expressly permitted under Section 13 hereof;

 

(h) Intentionally omitted;

 

(i) The failure by Tenant to observe or perform any of the material covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified above, and such failure continues for more than thirty (30) days after
notice thereof from Landlord; provided, further, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently prosecute
such cure to completion, which completion shall occur not later than ninety (90)
days from the date of such notice from Landlord;

 

(j) Tenant becomes insolvent as evidenced by an admission in writing by Tenant
of Tenant’s inability to pay its debts generally as they become due;

 

(k) Tenant shall make a general assignment or trust mortgage, or other general
conveyance or transfer of like nature, of all or a substantial part of its
property for the benefit of its creditors,

 

(l) an attachment on mesne process, on execution or otherwise, or other legal
process shall issue against Tenant or its property generally and a sale of its
assets shall be held thereunder;

 

(m) any judgment, attachment or the like in excess of $1,000,000 shall be
entered, recorded or filed against Tenant in any court, registry, etc. and
Tenant shall fail to pay such judgment within thirty (30) days after the
judgment shall have become final beyond appeal or to discharge or secure by
surety bond such lien, attachment, etc, within thirty (30) days of such entry,
recording or filing, as the case may be;

 

PAGE 39

 

 

(n) the leasehold hereby created shall be taken on execution or by other process
of law and shall not be revested in Tenant within thirty (30) days thereafter;

 

(o) a receiver, sequesterer, trustee or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or substantially all of
Tenant’s property and such appointment shall not be vacated within thirty (30)
days; or

 

(p) any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within ninety (90) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding.

 

20.2 Remedies. Upon an Event of Default, Landlord may, by notice to Tenant,
elect to terminate this Lease; and thereupon (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant or agreement and without prejudice to Tenant’s liability for
damages as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Expiration
Date. Upon such termination, Landlord shall have the right to utilize the
Security Deposit or draw down the entire Letter of Credit, as applicable, and
apply the proceeds thereof to its damages hereunder. Without being taken or
deemed to be guilty of any manner of trespass or conversion, and without being
liable to indictment, prosecution or damages therefor, Landlord may, by lawful
process in compliance with all Legal Requirements, enter into and upon the
Premises (or any part thereof in the name of the whole); repossess the same, as
of its former estate; and expel Tenant and those claiming under Tenant. The
words “re-entry” and “re-enter” as used in this Lease are not restricted to
their technical legal meanings.

 

20.3 Damages - Termination.

 

(a) Upon the termination of this Lease under the provisions of this Section 20,
Tenant shall pay to Landlord Rent up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord, either:

 

(i) the amount (discounted to present value at the discount rate applicable to
United States Treasury obligations having a maturity date that is the same as
the date this Lease would have expired but for Tenant’s Event of Default) by
which, at the time of the termination of this Lease (or at any time thereafter
if Landlord shall have initially elected damages under Section 20.3(a)(ii)
below), (x) the aggregate of Rent projected over the period commencing with such
termination and ending on the Expiration Date, exceeds (y) the aggregate
projected rental value of the Premises for such period, taking into account a
reasonable time period during which the Premises shall be unoccupied, plus all
Reletting Costs (hereinafter defined); or

 

PAGE 40

 

 

(ii) amounts equal to Rent which would have been payable by Tenant had this
Lease not been so terminated, payable upon the due dates therefor specified
herein following such termination and until the Expiration Date, provided,
however, if Landlord shall re-let the Premises during such period, that Landlord
shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord from such re-letting the expenses
incurred or paid by Landlord, in good faith, in terminating this Lease, as well
as the expenses incurred by Landlord, in good faith, of re-letting, including
altering and preparing the Premises for new tenants, brokers’ commissions, and
all other similar and dissimilar expenses properly chargeable against the
Premises and the rental therefrom (collectively, “Reletting Costs”), it being
understood that any such re-letting may be for a period equal to or shorter or
longer than the remaining Term; and provided, further, that (x) in no event
shall Tenant be entitled to receive any excess of such net rents over the sums
payable by Tenant to Landlord hereunder and (y) in no event shall Tenant be
entitled in any suit for the collection of damages pursuant to this Section
20.3(a)(ii) to a credit in respect of any net rents from a re-letting except to
the extent that such net rents are actually received by Landlord prior to the
commencement of such suit. If the Premises or any part thereof should be re-let
in combination with other space, then proper apportionment on a square foot area
basis shall be made of the rent received from such re-letting and of the
expenses of re-letting.

 

(b) In calculating the amount due under Section 20.3(a)(i), above, there shall
be included, in addition to the Base Rent, all other considerations agreed to be
paid or performed by Tenant, including without limitation Tenant’s payment of
the Property Management Fee Rent, on the assumption that all such amounts and
considerations (but not including the Property Management Fee Rent) would have
increased at the rate of three percent (3%) per annum for the balance of the
remaining Term (i.e., had the Term expired but for Tenant’s Event of Default).

 

(c) Suit or suits for the recovery of such damages, or any installments thereof,
may be brought by Landlord from time to time at its election, and nothing
contained herein shall be deemed to require Landlord to postpone suit until the
date when the Term would have expired if it had not been terminated hereunder.

 

(d) Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any Event of Default hereunder.

 

(e) Intentionally Omitted.

 

(f) Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the Premises in the event that the Lease is terminated based upon a
default by Tenant hereunder. Nothing herein shall obligate Landlord to market
Tenant’s Premises in a manner different from the manner in which Landlord
markets other premises similar to the Premises that are within Landlord’s
control in the Buildings. In no event shall Landlord be required to (i) solicit
or entertain negotiations with any other prospective tenants for the Premises
until Landlord obtains full and complete possession of the Premises including,
without limitation, the final and unappealable legal right to re-let the
Premises free of any claim of Tenant (Landlord hereby agreeing that Tenant shall
be deemed to have satisfied the conditions of this clause (i) if Tenant, and
anyone claiming by, through, or under Tenant, have vacated and delivered the
Premises to Landlord and Tenant has delivered to Landlord a letter irrevocably
waiving any right which Tenant might have to recover possession of the
Premises), (ii) relet the Premises before leasing other vacant space in the
Building, (iii) lease the Premises for a rental less than the current fair
market rental then prevailing for similar space in the Buildings, or (iv) enter
into a lease with any proposed tenant that does not have, in Landlord’s
reasonable opinion, sufficient financial resources or operating experience to
operate the Premises in a first-class manner.

 

PAGE 41

 

 

If Landlord terminates this Lease during the Initial Term, no damages or other
amounts shall be payable hereunder to Landlord related in any way to the
Extension Term if Tenant at the time of termination had not yet provided the
Extension Notice to Landlord.

 

20.4 Landlord’s Self-Help; Fees and Expenses. If Tenant shall default in the
performance of any covenant on Tenant’s part to be performed in this Lease
contained, including without limitation the obligation to maintain the Premises
in the required condition pursuant to Section 10.1 above, Landlord may, upon
reasonable advance notice, except that no notice shall be required in an
emergency, immediately, or at any time thereafter, perform the same for the
account of Tenant. Tenant shall, subject to the last sentence of this Section
20.4, pay to Landlord upon demand therefor, any costs incurred by Landlord in
connection therewith, together with interest at the Default Rate until paid in
full. In addition, Tenant shall pay all of Landlord’s costs and expenses,
including without limitation reasonable attorneys’ fees, incurred (i) in
enforcing any obligation of Tenant under this Lease or (ii) as a result of
Landlord or any of the Landlord Parties, without its fault, being made party to
any litigation pending by or against any of the Tenant Parties. In the event of
any litigation between Landlord and Tenant, the losing party shall reimburse the
prevailing party for its reasonable attorneys fees and court costs.

 

20.5 Waiver of Redemption, Statutory Notice and Grace Periods. Tenant does
hereby waive and surrender all rights and privileges which it might have under
or by reason of any present or future Legal Requirements to redeem the Premises
or to have a continuance of this Lease for the Term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided. Except to the
extent prohibited by Legal Requirements, any statutory notice and grace periods
provided to Tenant by law are hereby expressly waived by Tenant.

 

20.6 Remedies Not Exclusive. Except where explicitly set forth otherwise herein,
the specified remedies to which Landlord or Tenant may resort hereunder are
cumulative and are not intended to be exclusive of any remedies or means of
redress to which Landlord or Tenant may at any time be lawfully entitled, and
Landlord or Tenant may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

 

20.7 No Waiver. Landlord’s or Tenant’s failure to seek redress for violation, or
to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The receipt by
Landlord of Rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any of such Rules and Regulations against Tenant and/or any other tenant in the
Building shall not be deemed a waiver of any such Rules and Regulations. No
provisions of this Lease shall be deemed to have been waived by either party
unless such waiver be in writing signed by such party. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent herein stipulated shall be
deemed to be other than on account of the stipulated Rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy ill this Lease provided.

 

PAGE 42

 

 

20.8 Restrictions on Tenant’s Rights. During the continuation of any Event of
Default, (a) Landlord shall not be obligated to provide Tenant with any notice
pursuant to Sections 2,3 and 2.4 above; and (b) Tenant shall not have the right
to make, nor to request Landlord’s consent or approval with respect to, any
Alterations or Transfers.

 

20.9 Landlord Default. Notwithstanding anything to the contrary contained in the
Lease, Landlord shall in no event be in default in the performance of any of
Landlord’s obligations under this Lease unless Landlord shall have failed to
perform such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default, provided that, and so long as,
Landlord commences to cure within 30 days) after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation
and Landlord thereafter diligently prosecutes such cure to completion. Except as
expressly set forth in this Lease, Tenant shall not have the right to terminate
or cancel this Lease or to withhold rent or to set-off or deduct any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the Premises (constructive or actual)
by Landlord, unless same continues after notice to Landlord thereof and an
opportunity for Landlord to cure the same as set forth above, hr addition,
Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against Landlord from rent thereafter due and payable under this Lease.
The foregoing shall not delay or affect Tenant’s rights under Sections 9.7 or
15.2.

 

21. SURRENDER; ABANDONED PROPERTY; HOLD-OVER

 

21.1 Surrender.

 

(a) Upon the expiration or earlier termination of the Term, Tenant shall (i)
peaceably quit and surrender to Landlord the Premises (including without
limitation all fixed lab benches, fume hoods, electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment therein) broom clean, in good
order, repair and condition excepting only ordinary wear and tear and damage by
fire or other insured Casualty; (ii) remove all of Tenant’s Property, including
all autoclaves and cage washers and, to the extent specified by Landlord,
Alterations made by Tenant; and (iii) repair any damages to the Premises or the
Building caused by the installation or removal of Tenant’s Property and/or such
Alterations, ordinary wear and tear excepted. Tenant’s obligations under this
Section 21,1 (a) shall survive the expiration or earlier termination of this
Lease.

 

PAGE 43

 

 

(b) Prior to the expiration of this Lease (or within thirty (30) days after any
earlier termination), Tenant shall clean and otherwise decommission all interior
surfaces (including floors, walls, ceilings, and counters), piping, supply
lines, waste lines, acid neutralization systems and plumbing in and/or
exclusively serving the Premises, and all exhaust or other ductwork in and/or
exclusively serving the Premises, in each case which has carried or released or
been contacted by any Hazardous Materials or other chemical or biological
materials used in the operation of the Premises, and shall otherwise clean the
Premises so as to permit the Surrender Plan (defined below) to be issued, At
least thirty (30) days prior to the expiration of the Term (or, if applicable,
within five (5) business days after any earlier termination of this Lease based
upon Tenant’s default or ten (10) business days after any earlier termination of
this Lease for any reason other than Tenant’s default), Tenant shall deliver to
Landlord a reasonably detailed narrative description of the actions proposed (or
required by any Legal Requirements) to be taken by Tenant in order to render the
Premises (including any Alterations permitted or required by Landlord to remain
therein) free of Hazardous Materials and otherwise released for unrestricted use
and occupancy including without limitation, causing the Premises to be
decommissioned in accordance with the regulations of the U.S. Nuclear Regulatory
Commission and/or the Massachusetts Department of Public health (the “MDPH”) for
the control of radiation, and cause the Premises to be released for unrestricted
use by the Radiation Control Program of the MDPH (the “Surrender Plan”). The
Surrender Plan (i) shall be accompanied by a current list of (A) all Required
Permits held by or on behalf of any Tenant Party with respect to Hazardous
Materials in, on, under, at or about the Premises, and (B) Tenant’s Hazardous
Materials, and (ii) shall be subject to the review and approval of Landlord’s
environmental consultant. In connection with review and approval of the
Surrender Plan, upon request of Landlord, Tenant shall deliver to Landlord or
its consultant such additional non-proprietary information concerning the use of
and operations within the Premises as Landlord shall request. On or before the
expiration of the Term (or within thirty (30) days after any earlier termination
of this Lease, during which period Tenant’s use and occupancy of the Premises
shall be governed by Section 21.3 below), Tenant shall deliver to Landlord a
certification from a third party certified industrial hygienist reasonably
acceptable to Landlord certifying that the Premises do not contain any Hazardous
Materials and evidence that the approved Surrender Plan shall have been
satisfactorily completed by a contractor acceptable to Landlord, and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the expiration of the Term (or, if
applicable, the date which is thirty (30) days after any earlier termination of
this Lease), free of Hazardous Materials and otherwise available for
unrestricted use and occupancy as aforesaid. Landlord shall have the
unrestricted right to deliver the Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties. Such third parties and the Landlord Parties shall be entitled to rely
on the Surrender Report. If Tenant shall fail to prepare or submit a Surrender
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Surrender Plan, or if such Surrender Plan, whether or not approved by Landlord,
shall fail to adequately address the use of Hazardous Materials by any of the
Tenant Parties in, on, at, under or about the Premises, Landlord shall have the
right to take any such actions as Landlord may deem reasonable or appropriate to
assure that the Premises and the Property are surrendered in the condition
required hereunder, the cost of which actions shall be reimbursed by Tenant as
Additional Rent upon demand. Tenant’s obligations under this Section 21.1(b)
shall survive the expiration or earlier termination of the Term.

 

PAGE 44

 

 

(c) No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. Unless otherwise
agreed by the patties in writing, no employee of Landlord or of Landlord’s
agents shall have any power to accept the keys of the Premises prior to the
expiration or earlier termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of this Lease or a surrender of the Premises.

 

(d) Notwithstanding anything to the contrary contained herein, Tenant shall, at
its so le cost and expense, remove from the Premises, prior to the end of the
Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

 

21.2 Abandoned Property. After the expiration or earlier termination of this
Lease, if Tenant fails to remove any property from the Building or the Premises,
which Tenant is obligated by the terms of this Lease to remove within five (5)
business days after written notice from Landlord in the event of any earlier
termination of this Lease based upon Tenant’s default (or ten (10) business days
after any earlier termination of this Lease for any reason other than Tenant’s
default), such property (the “Abandoned Property”) shall be conclusively deemed
to have been abandoned, and may either be retained by Landlord as its property
or sold or otherwise disposed of in such manner as Landlord may see fit. If any
item of Abandoned Property shall be sold, Tenant hereby agrees that Landlord may
receive and retain the proceeds of such sale and apply the same, at its option,
to the expenses of the sale, the cost of moving and storage, any damages to
which Landlord may be entitled under Section 20 hereof or pursuant to law, and
to any arrears of Rent.

 

21.3 Holdover. If any of the Tenant Parties holds over (which term shall
include, without limitation, the failure of Tenant or any Tenant Party to
perform all of its obligations under Section 21.1 above) after the end of the
Term, Tenant shall be deemed a tenant-at- sufferance subject to the provisions
of this Lease; provided that whether or not Landlord has previously accepted
payments of Rent from Tenant, (i) Tenant shall pay at the Hold Over Percentage,
as hereinafter defined, of the Base Rent, at the highest rate of Base Rent
payable during the Term, (ii) Tenant shall continue to pay to Landlord all
Additional Rent, and (iii) Tenant shall be liable for all damages, including
without limitation lost business and consequential damages, incurred by Landlord
as a result of such holding over, Tenant hereby acknowledging that Landlord may
need the Premises after the end of the Term for other tenants and that the
damages which Landlord may suffer as the result of Tenant’s holding over cannot
be determined as of the Execution Date. The “Hold Over Percentage” shall be 150%
for the first (1st) sixty (60) days of hold over and 200% for any period of hold
over thereafter. Nothing contained herein shall grant Tenant the right to
holdover after the expiration or earlier termination of the Term.

 

PAGE 45

 

 

21.4 Warranties. Tenant hereby assigns to Landlord any warranties in effect on
the last day of the Term with respect to any fixtures and Alterations installed
in the Premises and retained by the Landlord following expiration or earlier
termination of the Lease. Tenant shall provide Landlord with copies of any such
warranties prior to the expiration of the Term (or, if the Lease is earlier
terminated, within ten (10) business days thereafter).

 

22. MORTGAGEE RIGHTS

 

22.1 Subordination. Tenant’s rights and interests under this Lease shall be (i)
subject and subordinate to any ground lease, overleases, mortgage, deed of
trust, or similar instrument covering the Premises, the Building and/or the Land
and to all advances, modifications, renewals, replacements, and extensions
thereof (each of the foregoing, a “Mortgage”), or (ii) if any Mortgagee elects,
prior to the lien of any present or future Mortgage. Tenant further shall attorn
to and recognize any successor landlord, whether through foreclosure or
otherwise, as if the successor landlord were the originally named landlord. The
provisions of this Section 22.1 shall be self-operative and no further
instrument shall be required to effect such subordination or attornment;
however, Tenant agrees to execute, acknowledge and deliver such instruments,
confirming such subordination and attornment in such form as shall be requested
by any such holder within fifteen (15) days of request therefor. Landlord, at
Tenant’s cost, shall use Landlord’s best efforts to obtain a commercially
reasonable non-disturbance agreement (“NDA”), in the form attached hereto as
Exhibit 11, acceptable to Tenant in favor of Tenant (and if so requested, any
sublease or transferee following a Transfer) from any current and future
Mortgagee(s), lease holders and other parties encumbering, and/or with superior
interests to Tenant in, the Property, or any portion thereof, where such NDA
shall provide, at minimum, that such third parties will not disturb Tenant’s
peaceful occupancy and holding of the Premises under this Lease. The NDA may be
included in the document that sets forth the subordination and attornment
referenced above in this Section 22.1.

 

22.2 Notices. Tenant shall give each Mortgagee the same notices given to
Landlord concurrently with the notice to Landlord, and each Mortgagee shall have
a reasonable opportunity thereafter to cure a Landlord default, and Mortgagee’s
curing of any of Landlord’s default shall be treated as performance by Landlord.

 

22.3 Mortgagee Consent. Tenant acknowledges that, where applicable, any consent
or approval hereafter given by Landlord may be subject to the further consent or
approval of a Mortgagee; and the failure or refusal of such Mortgagee to give
such consent or approval shall, notwithstanding anything to the contrary in this
Lease contained, constitute reasonable justification for Landlord’s withholding
its consent or approval.

 

22.4 Mortgagee Liability. Tenant acknowledges and agrees that if any Mortgage
shall be foreclosed, (a) the liability of the Mortgagee and its successors and
assigns shall exist only so long as such Mortgagee or purchaser is the owner of
the Premises, and such liability shall not continue or survive after further
transfer of ownership; and (b) such Mortgagee and its successors or assigns
shall not be (i) liable for any act or omission of any prior lessor under this
Lease; (ii) liable for the performance of Landlord’s covenants pursuant to the
provisions of this Lease which arise and accrue prior to such entity succeeding
to the interest of Landlord under this Lease or acquiring such right to
possession; (iii) subject to any offsets or defense which Tenant may have at any
time against Landlord; (iv) bound by any base rent or other sum which Tenant may
have paid previously for more than one (1) month; or (v) liable for the
performance of any covenant of Landlord under this Lease which is capable of
performance only by the original Landlord.

 

PAGE 46

 

 

23. QUIET ENJOYMENT.

 

Landlord covenants that so long as Tenant keeps and performs each and every
monetary and material non-monetary covenant, agreement, term, provision and
condition herein contained on the part and on behalf of Tenant to be kept and
performed, Tenant shall peaceably and quietly hold, occupy and enjoy the
Premises, the Storage Premises and the PH System Premises during the Term from
and against the claims of all persons lawfully claiming by, through or under
Landlord subject, nevertheless, to the covenants, agreements, terms, provisions
and conditions of this Lease, any matters of record or of which Tenant has
knowledge and to any Mortgage to which this Lease is subject and subordinate, as
hereinabove set forth.

 

24. NOTICES.

 

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by hand, first class U.S.
mail, certified or return receipt requested, or by nationally recognized
overnight courier (in either case with evidence of delivery or refusal thereof)
addressed as follows:

 

If to Land lord:c/o Jamestown
675 Ponce de Leon Avenue, 7th Floor
Atlanta, GA 30308
Attn: Managing Director of Asset Management

 

- and -

 

c/o Jamestown
Chelsea Market
75 Ninth Avenue, 5th Floor
New York, NY 10011

Attn: 245 First Street

  Asset Manager

 

With a copy to:Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110-3333
Attn: Amy Moody McGrath, Esq.

 

if to Tenant;245 First Street
Cambridge, MA 02142
Attention: Jeb Ledell, COO

 

PAGE 47

 

 

With a copy to:Outside GC LLC
176 Federal Street, 5th Floor
Boston, MA 02110
Attn: Jordan P. Karp, Esq.

 

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered by facsimile to any person at the Premises whom Landlord
reasonably believes is authorized to receive such notice on behalf of Tenant
without copies as specified above. Either party may at any time change the
address or specify an additional address for such Notices by delivering or
mailing, as aforesaid, to the other party a notice stating the change and
setting forth the changed or additional address, provided such changed or
additional address is within the United States. Notices shall be effective upon
the date of receipt or refusal thereof.

 

25. MISCELLANEOUS

 

25.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable.

 

25.2 Captions. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

 

25.3 Broker. Tenant and Landlord each warrants and represents that it has dealt
with no broker in connection with the consummation of this Lease other than
Cushman & Wakefield and Transwestern (collectively, “Broker”). Tenant and
Landlord each agrees to defend, indemnify and save the other harmless from and
against any Claims arising in breach of the representation and warranty set
forth in the immediately preceding sentence. Landlord shall be solely
responsible for the payment of any and all brokerage commissions to Broker.

 

25.4 Entire Agreement. This Lease, Lease Summary Sheet and Exhibits 1-8 attached
hereto and incorporated herein contain the entire and only agreement between the
parties and any and all statements and representations, written and oral,
including previous correspondence and agreements between the parties hereto, are
merged herein and superseded hereby. Landlord and Tenant acknowledges that all
representations and statements upon which it relied in executing this Lease are
contained herein and that it in no way relied upon any other statements or
representations, written or oral. This Lease may not be modified orally or in
any manner other than by written agreement signed by the parties hereto.

 

25.5 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts
and any applicable local municipal rules, regulations, by-laws, ordinances and
the like, without application of any conflicts of law provisions that would
otherwise apply the substantive law of any other jurisdiction.

 

PAGE 48

 

 

25.6 Representation of Authority. By his or her execution hereof, each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he or she is duly authorized to execute this Lease on behalf
of such party. Upon a party’s request, the other party shall provide evidence
that any requisite resolution, corporate authority and any other necessary
consents have been duly adopted and obtained.

 

25.7 Expenses Incurred by Landlord upon Tenant Requests. Tenant shall, upon
demand, reimburse Landlord for all reasonable out-of-pocket expenses, including,
without limitation, legal fees, incurred by Landlord in connection with all
requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed Alterations to be made by Tenant to
the Premises or in connection with requests by Tenant for Landlord’s consent to
make a Transfer. Such costs shall be deemed to be Additional Rent under this
Lease.

 

25.8 Survival. Without limiting any other obligation of Tenant or Landlord which
may survive the expiration or prior termination of the Term, all obligations on
the part of Tenant to indemnify, defend, or hold Landlord harmless, as set forth
in this Lease shall survive the expiration or prior termination of the Term.

 

25.9 Limitation of Liability. Tenant shall neither assert nor seek to enforce
any claim against Landlord or any of the other Landlord Parties, or the assets
of any of the Landlord Parties, for breach of this Lease or otherwise, other
than against Landlord’s interest in the Property and in the uncollected rents,
issues and profits thereof, and Tenant agrees to look solely to such interest
for the satisfaction of any liability of Landlord under this Lease. This Section
25.9 shall not limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or any other Landlord Parties. Landlord and
Tenant specifically agree that in no event shall any individual that is an
officer, director, trustee, employee or representative of Landlord or Tenant or
any of the other Landlord Parties or Tenant Parties, ever be personally liable
for any obligation under this Lease. Notwithstanding anything to the contrary
herein contained, neither Landlord nor any of the other Landlord Parties shall
be liable for consequential or incidental damages or for lost profits whatsoever
in connection with this Lease. Notwithstanding anything to the contrary herein
contained, neither Tenant nor any of the other Tenant Parties shall be liable
for consequential or incidental damages or for lost profits in connection with
this Lease, except that the provisions of this sentence will not affect or limit
Tenant’s liability in the event of any breach by Tenant of its obligations under
Sections 17, 21.1, or 21.3 of this Lease.

 

25.10 Binding Effect. The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, except that no violation of the provisions
of Section 13 hereof shall operate to vest any rights in any successor or
assignee of Tenant.

 

PAGE 49

 

 

25.11 Landlord Obligations upon Transfer. Upon any sale, transfer or other-
disposition of the Building, Landlord shall be entirely freed and relieved from
the performance and observance thereafter of all covenants and obligations
hereunder on the part of Landlord to be performed and observed, it being
understood and agreed in such event (and it shall be deemed and construed as a
covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord, except as otherwise agreed in writing.

 

25.12 No Grant of Interest. Tenant shall not grant any interest whatsoever in
any fixtures within the Premises or any item paid in whole by the Allowance (as
defined in Exhibit 3) or otherwise by Landlord.

 

25.13 Financial Information. Tenant shall deliver to Landlord, within thirty
(30) days after Landlord’s reasonable request, Tenant’s most recently completed
balance sheet and related statements of income, shareholder’s equity and cash
flows statements (audited if available) reviewed by an independent certified
public accountant and certified by an officer of Tenant as being true and
correct in all material respects. Any such financial information may be relied
upon by any actual or potential lessor, purchaser, or mortgagee of the Property
or any portion thereof.

 

25.14 OFAC Certificate and Indemnity. Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot Act”)
prohibit certain property transfers. Tenant hereby represents and warrants to
Landlord (which representations and warranties shall be deemed to be continuing
and re-made at all times during the Term) that neither Tenant nor to Tenant’s
knowledge any stockholder, manager, beneficiary, partner, or principal of Tenant
is subject to the Executive Order, that none of them is listed on the United
States Department of the Treasury Office of Foreign Assets Control (“OFAC”) list
of “Specially Designated Nationals and Blocked Persons” as modified from time to
time, and that none of them is otherwise subject to the provisions of the
Executive Order or the Patriot Act. The most current list of “Specially
Designated Nationals and Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten (10) days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions. No
assignment or subletting, other than a Related Party Transfer, shall be
effective unless and until the assignee or subtenant thereunder delivers to
Landlord written confirmation of such party’s compliance with the provisions of
this subsection, in form and content satisfactory to Landlord, in the exercise
of its reasonable discretion. If for any reason the representations and
warranties set forth in this subsection, or any certificate or other evidence of
compliance delivered to Landlord hereunder, is untrue in any material respect
when made or delivered, or thereafter becomes untrue in any material respect,
then an Event of Default hereunder shall be deemed to occur immediately, and
there shall be no opportunity to cure. Tenant shall indemnify, defend with
counsel reasonably acceptable to Landlord, and hold Landlord harmless from and
against, any and all Claims arising from or related to the breach of any of the
foregoing representations, warranties, and duties of Tenant. The provisions of
this subsection shall survive the expiration or earlier termination of this
Lease for the longest period permitted by law.

 

PAGE 50

 

 

25.15 Confidentiality.

 

(a) Tenant’s Obligations. Tenant acknowledges and agrees that the terms of this
Lease are confidential. Disclosure of the terms hereof could adversely affect
the ability of Landlord to negotiate other leases with respect to the Building
and may impair Landlord’s relationship with other tenants of the Building.
Tenant agrees that it and its partners, officers, directors, employees, brokers,
and attorneys, if any, shall not disclose the terms and conditions of this Lease
to any other person or entity without the prior written consent of Landlord
which may be given or withheld by Landlord, in Landlord’s sole discretion,
except as required for financial disclosures or securities law filings, as
required by the order of any court or public body with authority over Tenant or
otherwise required by law, in connection with any litigation between Landlord
and Tenant with respect this Lease, or if such information becomes publicly
available through no breach of this Lease by Tenant. In addition, Tenant shall
have the right to disclose the terms of this Lease to any of Tenant’s lenders,
provided that Tenant advises such lenders that Tenant is subject to the
confidentiality terms set forth in this Section 25.15(a).

 

(b) Landlord’s Obligations.

 

(i) Landlord acknowledges and agrees to hold any and all information of any kind
provided by, or on behalf of, Tenant relating to Tenant’s business in the
Premises and identified by Tenant to Landlord (i) in writing as confidential or
(ii) verbally at the time that Landlord or its representative observes the same
(all the foregoing, “Tenant Information”), confidential and not to disclose such
to any third parties except for the specific Tenant Information that is
permitted under this Lease elsewhere to be disclosed by Landlord to a third
party. Landlord shall not use Tenant Information for any purpose other than
performing its obligations and exercising its rights under this Lease or
otherwise during the ordinary course of Landlord’s business. Tenant Information
shall not include information which:

 

(1) is generally known to the public at the time of disclosure or observation by
Landlord;

 

(2) becomes generally known to the public after disclosure hereunder other than
by breach of this Lease by Landlord (or any third party to which Landlord
disclosed Tenant Information pursuant to the terms of the Lease);

 

(3) is provided to Landlord by a third party who is lawfully entitled to
possession of such Tenant Information and who does not violate any obligation to
Tenant by providing such Tenant Information to the Landlord free of restriction,
or

 

(4) is independently developed by employees or agents of the Landlord without
the use of Tenant Information.

 

PAGE 51

 

 

(ii) Notwithstanding anything to the contrary herein contained:

 

(1) Nothing herein shall preclude Landlord from disclosing information required
by applicable Legal Requirements, court order, or in connection with litigations
between the parties. In the event that Landlord is required by court order or
governmental authority or other legal compulsion to disclose Tenant Information,
Landlord shall use reasonable efforts to promptly inform Tenant in writing so
that Tenant may seek a protective order or other appropriate remedy. Landlord
shall, if so requested, cooperate, at no cost to Landlord, with Tenant in such
manner as Tenant may reasonably request in connection with Tenant’s efforts to
obtain any such order or other remedy. In the event that no such protective
order or other remedy is obtained, then Tenant may furnish only that portion of
the Tenant Information which Landlord is advised by counsel that it is legally
required to disclose and shall exercise reasonable efforts to obtain assurance
that confidential treatment will be accorded to the Tenant Information.

 

(2) Landlord shall have the right to disclose Tenant Information to Landlord’s
mortgagees, investors, purchasers (as well as prospective mortgagees, investors
and purchasers), directors, officers, accounts, attorneys, consultants,
contractors and others who have the need to know such Tenant Information in the
ordinary course of Landlord’s business.

 

(3) Where Landlord is permitted under this Lease to disclose specific Tenant
Information to a third party, it shall only do so after Landlord advises such
third party that Landlord is subject to the confidentiality obligations set
forth in this Section 25.15(b).

 

(c) It is understood and agreed that damages alone might not be an adequate
remedy for the breach of this Section 25.15 by Tenant or Landlord, and Landlord
or Tenant, as the case may be, shall also have the right to seek specific
performance of this provision and to seek injunctive relief to prevent its
breach or continued breach.

 

PAGE 52

 

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as a sealed
instrument as of the Execution Date.

 

LANDLORD:       JAMESTOWN PREMIER 245 FIRST, LLC,   a Delaware limited liability
company         By: /s/ Shegun Holder     Name:  Shegun Holder     Title:
Authorized Signatory         TENANT:       HORIZON DISCOVERY INC.,   a Delaware
corporation         By: /s/ Jeb Ledell     Name: Jeb Ledell     Title:   COO  

 

PAGE 53

 

 

EXHIBIT 1

 

LEASE PLAN

 

[ex10-14_001.jpg]

 

EXHIBIT 1, PAGE 1

 

EXHIBIT 1-1

 

PH SYSTEM PREMISES PLAN

 

[ex10-14_002.jpg]

 

EXHIBIT 1-1, PAGE 1

 

 

EXHIBIT 1-2

 

MATTERS OF RECORD

 

1.Agreement by and between Austin Ford and Son Company and The Carter’s Ink
Company dated June 27, 1908, recorded in Book 3378, Page 383.

 

2.Decision by the Cambridge Board of Appeals granting a Variance, Notice of
which is dated November 15,1961 and recorded in Book 9935, Page 484.

 

3.Notice of Decision by the City of Cambridge Planning Board dated July 13,1983,
recorded in Book 15468, Page 10, as affected by Notice of Decision by the City
of Cambridge Planning Board dated May 9,2003, recorded in Book 39612, Page 323.

 

4.Decision by the City of Cambridge Board of Zoning Appeal dated April 11,2005,
recorded In Book 45154, Page 349.

 

5.Easement from M.L. Properties, Inc., and Riverview Building Limited
Partnership to Cambridge Electric Light Company dated July 25,1983, recorded in
Book 15145, Page 535.

 

EXHIBIT 1-2, PAGE 1

 

 

EXHIBIT 2

 

LEGAL DESCRIPTION

 

The land in Cambridge, Middlesex County, Massachusetts, situated on First
Street, and being shown as Lot B on a plan entitled, “Plan of Land in
Cambridgeport Belonging to Henry M. Whitney” dated March 21,1903, prepared by
W.A. Mason & Son, Surveyors, and recorded with the Middlesex South District
Registry of Deeds in Plan Book 142, Plan 37, to which plan reference is hereby
made for a more particular description.

 

Lot B contains 70,489+ square feet, according to said plan.

 

EXHIBIT 2, PAGE 1

 

 

EXHIBIT 3

 

TENANT’S WORK

 

This Exhibit is attached to and made a part of the Indenture of Lease (the
“Lease”) by and between JAMESTOWN PREMIER 245 FIRST, LLC, a Delaware limited
liability company (“Landlord”), and HORIZON DISCOVERY INC., a Delaware
corporation (“Tenant”), for space in the Building located at 245 First Street,
Cambridge, Massachusetts 02142. Capitalized terms used but not defined herein
shall have the meanings given in the Lease.

 

1. Performance of Initial Alterations. Tenant, following the delivery of the
Premises by Landlord and the full and final execution and delivery of the Lease
to which this Exhibit is attached and all prepaid rental, if any, and security
deposits required under such agreement, shall have the right to perform
alterations and improvements in the Premises (the “Initial Alterations”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform Initial Alterations in the Premises unless and until Tenant has
complied with all of the terms and conditions of Section 9.03 of the Lease,
including, without limitation, approval by Landlord of the final plans for the
Initial Alterations and the contractors to be retained by Tenant to perform such
Initial Alterations. Tenant shall be responsible for all elements of the design
of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord’s approval
of Tenant’s plans for the Initial Alterations shall not be unreasonably
withheld, conditioned or delayed. Unless otherwise expressly agreed to by
Landlord in writing, Tenant’s plans shall be consistent with the Building’s
standards for leasehold improvements. Landlord’s approval of the contractors to
perform the Initial Alterations shall not be unreasonably withheld, conditioned
or delayed. The parties agree that Landlord’s approval of the general contractor
to perform the Initial Alterations shall not be considered to be unreasonably
withheld if any such general contractor (i) does not have trade references
reasonably acceptable to Landlord, (ii) does not maintain insurance as required
pursuant to the terms of this Lease, (iii) does not have the ability to be
bonded for the work in an amount of no less than 150% of the total estimated
cost of the Initial Alterations, or (iv) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor. Tenant shall ensure
that all contractors performing the Initial Alterations include Landlord and
such other parties as Landlord shall require as additional insureds on the
insurance policies maintained by such contractors.

 

2. Budget and Landlord’s Share. Promptly after Landlord approves Tenant’s plans
for the Initial Alterations, Tenant shall deliver to Landlord an itemized
statement (the “Budget”) of the estimated hard and soft costs of the Initial
Alterations (the “Estimated Cost”). Tenant shall, on a monthly basis, deliver to
Landlord an updated Budget of the Estimated Cost, based upon the information
then available to Tenant. “Landlord’s Share” shall be defined as follows; (i) if
the Estimated Cost, as set forth in the then current Budget is less than, or
equal to, the Maximum Amount of the Allowance, as hereinafter defined, then
Landlord’s Share shall be 100%, and (ii) if the Estimated Cost, as set forth in
the then current Budget, is greater than the Maximum Amount, then Landlord’s
Share shall be equal to a fraction, the numerator of which is the Maximum
Amount, and the denominator of which is the Estimated Cost, as set forth in the
then current Budget.

 

EXHIBIT 3, PAGE 1

 

 

3. Definition of Allowance. Subject to the terms and conditions of this Exhibit,
Landlord agrees to contribute an amount (the “Allowance”) not to exceed of
$338,715.00 (the “Maximum Amount”) toward the cost of performing the Initial
Alterations in preparation of Tenant’s occupancy of the Premises. The Allowance
may only be used for the costs (the “Permitted Costs”) incurred by Tenant: (i)
in preparing design and construction documents and mechanical and electrical
plans for the Initial Alterations, installing data/telecom cabling, and the
purchasing of furniture (collectively, the “Soft Costs”), and (ii) the hard
costs in connection with the Initial Alterations (collectively, the “Hard
Costs”). No more than fifteen percent (15%) of the Maximum Amount may be used to
pay for Soft Costs. In no event shall Permitted Costs include the cost of
equipment, furniture or other items of personal property of Tenant.

 

4. Payment Procedures. Landlord shall, subject to the provisions of this
Exhibit, pay Landlord’s Share of the amount requested by Tenant pursuant to each
Requisition, as hereinafter defined, to Tenant or, at Landlord’s option, to the
order of the general contractor that performs the Initial Alterations, within 30
days after Landlord’s receipt of such Requisition, In no event shall Landlord be
required to: (i) pay more than the Maximum Amount of the Allowance towards
Permitted Costs, (ii) disburse the Allowance more than one time per month, or
(iii) pay more than the Maximum Amount of the Allowance. Notwithstanding
anything herein to the contrary, Landlord shall not be obligated to disburse any
portion of the Allowance during the continuance of an uncured default under the
Lease, and Landlord’s obligation to disburse shall only resume when and if such
default is cured, Landlord shall have the right, upon reasonable advance notice
to Tenant, to inspect Tenant’s books and records relating to each Requisition in
order to verify the amount thereof.

 

5. Requisition. A “Requisition” shall be defined as the following documentation:
(i) an application for payment and sworn statement of contractor substantially
in the form of AIA Document G-702 covering all work for which disbursement is to
be made to a date specified therein; (ii) a certification from an AIA architect
substantially in the form of the Architect’s Certificate for Payment which is
located on AIA Document G702, Application and Certificate of Payment; (iii)
Contractor’s, subcontractor’s and material supplier’s waivers of liens which
shall cover all Initial Alterations for which disbursement is being requested
and all other statements and forms required for compliance with the mechanics’
lien laws of the state in which the Premises is located, together with all such
invoices, contracts, or other supporting data as Landlord or Landlord’s
Mortgagee may reasonably require; (iv) a cost breakdown for each trade or
subcontractor performing the Initial Alterations; (v) plans and specifications
for the Initial Alterations, together with a certificate from an AIA architect
that such plans and specifications comply in all material respects with all laws
affecting the Building, Property and Premises; (vi) copies of all construction
contracts for the Initial Alterations, together with copies of all change
orders, if any; and (vii) a request to disburse from Tenant containing an
approval by Tenant of the work done and a good faith estimate of the cost to
complete the Initial Alterations. In addition, the final Requisition (i.e,,
after the completion of the Initial Alterations, and prior to final disbursement
of the Allowance) shall include the following documentation: (1) general
contractor and architect’s completion affidavits, (2) full and final waivers of
lien from all contractors, subcontractors and material suppliers, (3) receipted
bills covering all labor and materials expended and used, (4) as-built plans of
the Initial Alterations, and (5) the certification of Tenant and its architect
that the Initial Alterations have been installed in a good and workmanlike
manner in accordance with the approved plans, and in accordance with Legal
Requirements, codes and ordinances.

 

EXHIBIT 3, PAGE 2

 

 

6. Outside Draw Date. If Tenant does not submit a request for payment of the
entire Allowance to Landlord in accordance with the provisions contained in this
Exhibit by January 31, 2018, any unused amount shall accrue to the sole benefit
of Landlord, it being understood that Tenant shall not be entitled to any
credit, abatement or other concession in connection therewith. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Allowance.

 

7. No Administration and Supervision Fee. Tenant shall not be required to pay an
administration and supervision fee to Landlord or to Landlord’s Building manager
as compensation for the review of Tenant’s plans and other services rendered by
the Building manager in connection with the Initial Alterations.

 

8. “As Is” Condition of Premises. Except as otherwise provided for in the Lease,
Tenant agrees to accept the Premises in its “as-is” condition and configuration,
it being agreed that Landlord shall not be required to perform any work or,
except as provided above with respect to the Allowance, incur any costs in
connection with the construction or demolition of any improvements in the
Premises. This Exhibit shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

9. Miscellaneous. Tenant shall have right to use the freight elevator and
loading dock on a twenty-four-(24)-hour basis at no additional charge.

 

EXHIBIT 3, PAGE 3

 

 

EXHIBIT 4

 

INTENTIONALLY OMITTED

 

EXHIBIT 4, PAGE 1

 

 

EXHIBIT 5

 

FORM OF LETTER OF CREDIT

 

[See Attached]

 

EXHIBIT 5, PAGE 1

 

 

[ex10-14_003.jpg]

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF010522

 

DATE: OCTOBER 28, 2015

 

ISSUING BANK:
SILICON VALLEY BANK
3003 TASMAN DRIVE
2ND FLOOR, MAIL SORT HF210
SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:
JAMESTOWN PREMIER 245 FIRST, LLC
675 PONCE DE LEON AVENUE, 7TH FLOOR
ATLANTA, GA 30308

 

APPLICANT:
HORIZON DISCOVERY INC.
245 FIRST ST., THIRD FLOOR
CAMBRIDGE MA 02142

 

AMOUNT: USD 560,234.61 (FIVE HUNDRED SIXTY THOUSAND TWO HUNDRED THIRTY FOUR AND
61/100 U.S. DOLLARS)

 

EXPIRATION DATE: OCTOBER 28, 2016

 

LOCATION: SANTA CLARA, CALIFORNIA

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF010522 IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
“A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 

2.BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:

 

“WE HEREBY CERTIFY THAT THE DRAFT ACCOMPANYING THIS STATEMENT REPRESENTS THE
AMOUNT DUE TO US UNDER THE TERMS AND CONDITIONS UNDER THAT CERTAIN LEASE
AGREEMENT BETWEEN HORIZON DISCOVERY INC., AS TENANT, AND JAMESTOWN PREMIER 24
FIRST, LLC, AS LANDLORD.”

 

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

 

THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.

 

PAGE – 1

 

3003 Tasman Drive Santa Clara, CA 95054 T 408 654 7400        svb.com

 

 

[ex10-14_003.jpg]

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF010522

 

DATE: OCTOBER 28, 2015

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS (OR
ANY OTHER ADDRESS INDICATED BY YOU, IN A WRITTEN NOTICE TO US THE RECEIPT OF
WHICH WE HAVE ACKNOWLEDGED, AS THE ADDRESS TO WHICH WE SHOULD SEND SUCH NOTICE)
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
MARCH 31, 2024. IN THE EVENT OF SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW
HEREUNDER WITH A DRAFT STATED ABOVE AND ACCOMPANIED BY THIS ORIGINAL LETTER OF
CREDIT AND AMENDMENT(S), IF ANY, ALONG WITH YOUR SIGNED STATEMENT AS SET FORTH
ABOVE.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED,
THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. APPLICANT SHALL PAY OUR TRANSFER
FEE OF W OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS LETTER OF
CREDIT, PROVIDED HOWEVER, THAT PAYMENT OF OUR TRANSFER FEE SHALL NOT BE A
CONDITION TO THE TRANSFER OF THE LETTER OF CREDIT.

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT,

 

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA 95054, ATTENTION:
STANDBY LETTER OF CREDIT NEGOTIATION SECTION OR BY FACSIMILE TRANSMISSION AT:
(408) 496-2418 OR (408) 969-6510 ; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(408) 654-6274 OR (408) 654-7716, ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE;
PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF
PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS.

 

PAGE – 2

 

3003 Tasman Drive Santa Clara, CA 95054 T 408 654 7400        svb.com

 

 

[ex10-14_003.jpg]

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF010522

 

DATE: OCTOBER 28, 2015

 

WE HEREBY AGREE WITH THE BENEFICIARY THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON
PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT OR
ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.

 

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

SILICON VALLEY BANK,

 

/s/ Mane Badalyan   /s/ Evelio Barairo AUTHORIZED SIGNATURE   AUTHORIZED
SIGNATURE Mane Badalyan   Evelio Barairo

 

PAGE – 3

 

3003 Tasman Drive Santa Clara, CA 95054 T 408 654 7400        svb.com

 

 

EXHIBIT “A”

 

    DATE:                                   REF.
NO.                                            AT SIGHT OF THIS DRAFT          
PAY TO THE ORDER OF
                                                                                                                           
     US$                                         US DOLLARS
                                                                                                                                                                                       
  DRAWN UNDER SILICON VALLEY BANK., SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO. _________________________DATED___________   TO: SILICON VALLEY
BANK     3003 TASMAN DRIVE
                                                                                
  SANTA CLARA, CA 95054 (BENEFICIARY’S NAME)      
                                                                                
       Authorized Signature  
                                                                                                     
   

 

GUIDELINES TO PREPARE THE DRAFT

 

1.DATE: ISSUANCE DATE OF DRAFT.

2.REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

3.PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED TN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4.USS: AMOUNT OF DRAWING IN FIGURES.

5.USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6.LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

7.DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

 

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT _______________.

 

 

 

 

EXHIBIT
TRANSFER FORM

 

DATE:                                              

 

TO: SILICON VALLEY BANK
3003 TASMAN DRIVE
SANTA CLARA, CA 95054
ATTN: INTERNATIONAL DIVISION. STANDBY LETTERS OF CREDIT   RE: IRREVOCABLE
STANDBY LETTER OF CREDIT NO. ____________ ISSUED BY SILICON VALLEY BANK, SANTA
CLARA L/C AMOUNT: _________________

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 



 

(NAME OF TRANSFEREE)

 

 



 

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,     (BENEFICIARY’S NAME)     (SIGNATURE OF BENEFICIARY)     (NAME AND
TITLE)

 

 

SIGNATURE AUTHENTICATED   The name(s), title(s), and signature(s) conform to
that/those on file with us for the company and the signature(s) is/are
authorized to execute this instrument.   We further confirm that the company has
been identified applying the appropriate due diligence and enhanced due
diligence as required by BSA and all its subsequent amendments.   (Name of Bank)
  (Address of Bank)   (City, State, ZIP Code)   (Authorized Name and Title)  
(Authorized Signature)   (Telephone number)

 



 

 

  

EXHIBIT 6

 

INTENTIONALLY OMITTED

 

EXHIBIT 6, PAGE 1

 

 

EXHIBIT 7

 

TENANT’S HAZARDOUS MATERIALS

 

Sulfuric acid-IL

Ethanol, absolute- 3G

Ethanol,denatured- 24G

Acetonitrile- 1G

Acetone- 500ml

Xylene, 0

Oxalic acid, 0

Acetic acid, <500ml

Formaldehyde, 0

Propanol, 2L

Tiiethylamine, 0

6N HCL acid, 0

2N Sodium Hydroxide, 0

Methyl Alcohol, 6G

Chloroform, 4G

Dimethyl sulfoxide, 14L

2 Mercaptoethanol, 500ml

30% Hydrogen Peroxide,0

70% denatured alcohol, 40L

20% denatured alcohol, 0

 

EXHIBIT 7, PAGE 1

 

 

EXHIBIT 8

 

RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Buildings, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Buildings or Property,

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances,

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Buildings, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Buildings. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Buildings except by the Building maintenance personnel
without Landlord’s prior approval, which approval shall not be unreasonably
withheld.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Buildings an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Buildings
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any’ duplicate keys. All keys shall be returned to Landlord at
the expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Buildings shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time. Landlord has no obligation to allow any
particular telecommunication service provider to have access to the Buildings or
to the Premises, If Landlord permits access, Landlord may condition the access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in Landlord’s sole discretion.

 

EXHIBIT 8, PAGE 1

 

 

7. Movement in or out of the Buildings of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be performed in a
manner and restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, including the names of any contractors, vendors or delivery companies,
which approval shall not be unreasonably withheld. Tenant shall assume all risk
for damage, injury or loss in connection with the activity.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld; provided that approval by Landlord shall not relieve
Tenant from liability for any damage in connection with such heavy equipment or
articles.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (a) make or permit any improper, objectionable or
unpleasant noises or odors in the Buildings, or otherwise interfere in any way
with other tenants or persons having business with them; (b) solicit business or
distribute or cause to be distributed, in any portion of the Buildings,
handbills, promotional materials or other advertising; or (c) conduct or permit
other activities in the Buildings or Property that might, in Landlord’s sole
opinion, constitute a nuisance.

 

11. Except as permitted pursuant to the provisions of the Lease, no animals,
except those assisting handicapped persons, shall be brought into the Buildings
or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Buildings or about the Property, except for
those substances as are typically found in similar premises used for general
office purposes and are being used by Tenant in a safe manner and in accordance
with all Legal Requirements. Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq., M.G.L. c, 21C, M.G.L. c. 21E or any other applicable environmental law
which may now or later be in effect. Tenant shall comply with all laws
pertaining to and governing the use of these materials by Tenant and shall
remain solely liable for the costs of abatement and removal.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Buildings. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Buildings (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Parties nor shall the Commencement Date be extended as a result of the
above actions.

 

EXHIBIT 8, PAGE 2

 

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Buildings, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Buildings.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Buildings or on the
walkways outside the Buildings, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Buildings and Property, their occupants, entry, use and
contents. Tenant, its agents, employees, contractors, guests and invitees shall
comply with Landlord’s systems and ‘ procedures.

 

19. Landlord shall have the right to prohibit the use of the name of the
Buildings or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Buildings or their desirability. Upon written
notice from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Buildings. Landlord shall have the right to designate
the Buildings (including the Premises) as a non-smoking building.

 

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Buildings
present a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

EXHIBIT 8, PAGE 3

 

 

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

24. Areas used in common by tenants, including the PH System Room shall be
subject to such reasonable regulations as are posted therein.

 

25. Tenant’s PH Neutralization System shall be located in the PH System Room on
the first (1st) floor of the Building in an area designated for Tenant’s use by
the Landlord. In no event shall Tenant obstruct passage to or interfere with
access to systems operated by other tenants in the Building. Tenant’s use of
area shall be strictly related to the Tenant’s use and operation of its PH
Neutralization System. Tenant shall provide secondary containment for storage of
chemicals and materials to the extent required by Legal Requirements.

 

EXHIBIT 8, PAGE 4

 

 

EXHIBIT 9

 

TENANT WORK INSURANCE SCHEDULE

 

Tenant shall, at its own expense, maintain and keep in force, or cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third party entities where required by contract, throughout any period of
alterations to the Premises or the Building by Tenant, the following insurance
coverages;

 

(1) Property Insurance. “All-Risk” or “Special” Form property insurance, and/or
Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises. Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing and shall provide coverage comparable to the coverage in the standard
ISO “All-Risk” or “Special” form, when such coverage is supplemented with the
coverages required above. Property policy shall also include coverage for Plate
Glass, where required by written contract.

 

Builders Risk insurance coverage may be provided by the general contractor on a
blanket builders risk policy with limits adequate for the project, and
evidencing the additional insureds as required in the Lease.

 

(2) Liability Insurance. General Liability, Umbrella/Excess Liability, Workers
Compensation and Auto Liability coverage as follows:

 

  (a) General Liability $1,000,000 per occurrence               $1,000,000
personal & advertising injury               $2,000,000 products/completed
operations aggregate               $2,000,000 general aggregate

 

The General Contractor is required to maintain, during the construction period
and up to 3 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, completed
operations, with limits to include a $1,000,000 limit for blanket contractual
liability coverage and adding Landlord as additional insured as respects the
project during construction and for completed operations up to 3 years after the
end of the project. Landlord requires a copy of the ISO 20 10 11 85 Additional
Insured endorsement, showing Landlord as an additional insured to the GC’s
policy.

 

  (b) Auto Liability $1,000,000 combined single limit (Any Auto) for bodily
injury and property damage, hired and non-owned cover.

 

EXHIBIT 9, PAGE 1

 

 

  (c) Workers Compensation Statutory Limits             Employers Liability
$1,000,000 each accident               $1,000,000 each employee              
$1,000,000 policy limit

 

General Contractor shall ensure that any and all sub-contractors shall maintain
equal limits of coverage for Workers Compensation/EL and collect insurance
certificates verifying same.

 

  (d) Umbrella/Excess Liability $3,000,000 per occurrence              
$3,000,000 aggregate

 

(e) Environmental Insurance - To the extent required by Landlord Contractors’
commercial general liability/umbrella insurance policy(ies) shall include
Landlord and Landlord’s designees as additional insureds’, and shall include a
primary non-contributory provision. Liability policy shall contain a clause that
the insurer may not cancel or materially change coverage without first giving
Landlord thirty (30) days prior written notice, except cancellation for
non-payment of premium, in which ten (10) days prior written notice shall be
required.

 

(3) Deductibles. If any of the above insurances have deductibles or self insured
retentions, the Tenant and/or contractor (policy Named Insured) shall be
responsible for the deductible amount.

 

All of the insurance policies required in this Exhibit 9 shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A- and a financial size category of not less than
VII. Tenant shall provide Landlord with certificates of insurance upon request,
prior to commencement of the Tenant/contractor work, or within thirty (30) days
of coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

EXHIBIT 9, PAGE 2

 

 

EXHIBIT 10

 

GENERATOR AREA

 

See attached.

 

EXHIBIT 10, PAGE 1

 

 

[ex10-14_005.jpg]

 

EXHIBIT 10, PAGE 2

 

 

EXHIBIT 11

 

FORM OF SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
made as of this __ day of ___, ______, by and among JAMESTOWN PREMIER 245 FIRST,
LLC, a Delaware limited liability company (“Landlord”), CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
lenders (as hereinafter defined) (in such capacity, “Administrative Agent”), and
HORIZON DISCOVERY INC. (“Tenant”).

 

RECITALS:

 

A. Tenant has executed that certain lease dated as of [___________________] (the
foregoing, as amended and/or assigned, and as the same may be further amended
and/or assigned, the “Lease”), with Landlord, as lessor, covering the premises
described in the Lease consisting of (i) approximately 22,581 rentable square
feet of space on the third (3rd) floor of the Science Building (the “Principal
Premises”); (ii) approximately 4,339 rentable square feet of storage space on
the third (3rd) floor of the Science Building (the “Storage Premises”); and
(iii) approximately 160 rentable square feet of space on the first floor of the
Science Building (the “PH System Premises”, collectively with the Principal
Premises and the Storage Premises, the “Premises”) in that certain building 245
First Street and One Athenaeum Way, Cambridge, Massachusetts 02142 (the
“Property”) and more particularly described in Exhibit A attached hereto and
made a part hereof by this reference; and

 

B. Certain lenders (the “Lenders”) have made (or agreed to make) a loan to
Landlord secured by a mortgage or deed of trust encumbering the Property and an
assignment of Landlord’s interest in the Lease (said mortgage or deed of trust
and assignment of leases, together with any amendments, renewals, increases,
modifications, substitutions or consolidations of either of them, collectively,
the “Security Instrument”) in favor of Administrative Agent on behalf of the
Lenders; and

 

C. Tenant and Administrative Agent desire to confirm their understanding with
respect to the Lease and the Security Instrument, and to have Landlord confirm
its agreement therewith.

 

NOW, THEREFORE, in consideration of the covenants, terms, conditions, and
agreements contained herein, the parties hereto agree as follows:

 

1. The Lease and any extensions, modifications or renewals thereof, including
but not limited to any option to purchase, right of first refusal to purchase or
right of first offer to purchase the Property or any portion thereof, if any, is
and shall continue to be subject and subordinate in all respects to the lien of
the Security Instrument.

 

EXHIBIT 11 PAGE 1

 

 

2. Tenant agrees to deliver to Administrative Agent, in the manner set forth in
Paragraph 13 of this Agreement, a copy of any notice of default sent to Landlord
by Tenant. If Landlord fails to cure such default within the time provided in
the Lease, Administrative Agent shall have the right, but not the obligation, to
cure such default on behalf of Landlord within thirty (30) calendar days after
the time provided for Landlord to cure such default in the Lease has expired or,
if such default cannot be cured within that time, within a reasonable period
provided Administrative Agent is proceeding with due diligence to cure such
default. In such event, then (i) Tenant shall not terminate the Lease while such
remedies are being diligently pursued by Administrative Agent and (ii) Tenant
shall not terminate the Lease on the basis of any default by Landlord which is
incurable by Administrative Agent (such as, for example, the bankruptcy of
Landlord or breach of any representation by Landlord), provided Administrative
Agent is proceeding with due diligence to commence an action to appoint a
receiver or to obtain title to the Property by foreclosure, deed in lieu of
foreclosure, or otherwise (collectively, “Foreclosure”). Tenant hereby agrees
that no action taken by Administrative Agent to enforce any rights of
Administrative Agent under the Security Instrument or related security
documents, by reason of any default thereunder (including, without limitation,
the appointment of a receiver, any Foreclosure or any demand for rent under any
assignment of rents or leases) shall give rise to any right of Tenant to
terminate the Lease nor shall such action invalidate or constitute a breach of
any of the terms of the Lease.

 

3. Subject to the provisions of this Agreement, so long as Tenant is not in
default after its receipt of written notice and the expiration of all applicable
grace and cure period under the Lease, Administrative Agent shall not disturb
Tenant’s possession, quiet enjoyment and occupancy of the Premises during the
term, and on the other the terms and conditions, of the Lease.

 

4. If Administrative Agent or its nominee or designee, or another purchaser of
the Property upon a Foreclosure (any such person or entity, a “Successor Owner”)
succeeds to the interest of Landlord under the Lease, subject to Tenant’s
performance of its obligations under the Lease, the Lease will continue in full
force and effect. Thereupon, Successor Owner shall recognize the Lease and
Tenant’s rights thereunder and Tenant shall make full and complete attornment to
Successor Owner as substitute landlord upon the same terms, covenants and
conditions as provided in the Lease, including, but not limited to, any option
to purchase, right of first refusal to purchase or right of first offer to
purchase the Property as may be provided in the Lease. Notwithstanding the
foregoing, Tenant agrees that any such option, right of first refusal or right
of first offer to purchase the Property or any portion thereof, as may be
provided in the. Lease shall not apply to any Foreclosure and shall not apply to
the initial transfer of the Property by Successor Owner following such
Foreclosure. In consideration of the foregoing, Administrative Agent agrees that
any such option, right of first refusal or right of first offer shall not be
terminated by any Foreclosure or conveyance of the Property by Successor Owner
following such Foreclosure; rather, any such option, right of first refusal or
right of first offer shall remain as an obligation of any party acquiring the
Property following the initial conveyance of the Property by Successor Owner
following such Foreclosure. Furthermore, Tenant expressly confirms to
Administrative Agent that any acquisition of title to all or any portion of the
Property pursuant to Tenant’s exercise of any option, right of first refusal or
right of first offer contained in the Lease shall result in Tenant taking title
subject to the lien of the Security Instrument.

 

EXHIBIT 11 PAGE 2

 

 

5. Tenant agrees that, if Successor Owner shall succeed to the interest of
Landlord under the Lease, Successor Owner shall not be:

 

(a) liable for any prior act or omission of Landlord or any prior landlord or
consequential damages arising therefrom except to the extent that liability or
damages accrue during a period in which Successor Owner has succeeded to
Landlord; or

 

(b) subject to any offsets or defenses which Tenant might have as to Landlord or
any prior landlord; or

 

(c) required or obligated to credit Tenant with any rent or additional rent for
any rental period beyond the then current month which tenant has paid Landlord;
or

 

(d) bound by any amendments or modifications of the Lease made without
Administrative Agent’s prior written consent unless Administrative Agent’s
consent to such amendment or modification was not required pursuant to the Loan
Agreement (as defined in the Security Instrument);

 

(e) liable for refund of all or any part of any security deposit unless such
security deposit shall have been actually received by Administrative Agent or
Successor Owner;

 

(f) required to make any repairs to the Property or the Premises required as a
result of fire, or other casualty or by reason of condemnation unless the
Successor Owner shall be obligated under the Lease to make such repairs and
shall have received sufficient casualty insurance proceeds or condemnation
awards to finance the completion of such repairs;

 

(g) obligated to complete any construction work required to be done by Landlord
pursuant to the provisions of the Lease or to reimburse Tenant for any
construction work done by Tenant, except for repairs, restoration and
maintenance to the Property required by the Lease to be performed by Landlord,
the need for which continues after the date the Successor Owner succeeds to
Landlord’s interest in the Property; or

 

(h) bound to make any payment to Tenant which was required under the Lease, or
otherwise, to be made prior to the time the Successor Owner succeeded to
Landlord’s interest.

 

6. Tenant agrees that, without the prior written consent of Administrative Agent
in each case (unless Administrative Agent’s consent thereto was not required
pursuant to the Loan Agreement), Tenant shall not (a) amend, modify, terminate
or cancel the Lease or any extensions or renewals thereof, or tender a surrender
of the Lease (except in each case that, upon a default by Landlord under the
Lease, Tenant may exercise its rights under the Lease after giving to
Administrative Agent the notice and cure period required by this Agreement), (b)
make a prepayment of any rent or additional rent more than one (1) month in
advance of the due date thereof (other than first month’s rent paid in advance),
or (c) subordinate or permit the subordination of Lease to any lien subordinate
to the Security Instrument. Any such purported action without such consent shall
be void as against the holder of the Security Instrument.

 

EXHIBIT 11 PAGE 3

 

 

7. To the extent that the Lease shall entitle Tenant to notice of the existence
of any Security Instrument and the identity of any mortgagee or any ground
lessor, this Agreement shall constitute such notice to Tenant with respect to
the Security Instrument and Administrative Agent.

 

8. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods,
Administrative Agent shall be entitled, but not obligated, to require that
Tenant pay all rent under the Lease as directed, by Administrative Agent, which
payment shall, to the extent made, satisfy the obligations of Tenant under the
Lease. Landlord agrees to hold Tenant harmless with respect to any such payments
made by Tenant to Administrative Agent.

 

9. Without limiting any of the forgoing provisions of this Agreement, nothing in
this Agreement shall impose upon Administrative Agent or any Lender any
liability for flie obligations of Landlord under the Lease unless and until
Administrative Agent takes title to the Property. Anything herein or in the
Lease to the contrary notwithstanding, in the event that a Successor Owner shall
acquire title to the Property or the portion thereof containing the Premises,
Successor Owner shall have no obligation, nor incur any liability, beyond
Successor Owner’s then interest, if any, in the Property, and Tenant shall look
exclusively to such interest, if any, of Successor Owner in the Property for the
payment and discharge of any obligations imposed upon Successor Owner hereunder
or under the Lease, and Successor Owner is hereby released or relieved of any
other liability hereunder and under the Lease, Tenant agrees that, with respect
to any money judgment which may be obtained or secured by Tenant against
Successor Owner, Tenant shall look solely to the estate or interest owned by
Successor Owner in the Property, and Tenant will not collect or attempt to
collect any such judgment out of any other assets of Successor Owner,

 

10. Except as specifically provided in this Agreement, Administrative Agent
shall not, by virtue of this Agreement, become subject to any liability or
obligation to Tenant under the Lease,

 

11. EACH OF TENANT, ADMINISTRATIVE AGENT AND LANDLORD HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

12. The provisions of the Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
words, “Administrative Agent”, “Landlord” and “Tenant” shall include their
respective heirs, legatees, executors, administrators, beneficiaries, successors
and assigns.

 

EXHIBIT 11 PAGE 4

 

 

13. Any notice, communication, request, reply or advise in this Agreement
provided or permitted to be given, made or accepted by either party to the other
must be in writing, and unless it is otherwise in this Agreement expressly
provided, may be given or be served by depositing the same in the United States
mail, postpaid and registered or certified and addressed to the party to be
notified, with return receipt requested, or in person to the party to be
notified. Notice shall be effective only if and when received by the party to be
notified for purposes of notice, the addresses of the parties shall be as
follows (unless otherwise indicated in writing):

 

If to Administrative Agent: Capital One, National Association
90 Park Avenue, 4th Floor
New York, New York 10016
Attn: Commercial Real Estate Banking     With a copy of
Administrative Agent’s notices to: Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attn: Jeffrey Temple, Esq.     If to Tenant: 245 First Street
Cambridge, MA 02142
Attn: Jeb Ledell, COO     With a copy of
Tenant’s notices to: Outside GC LLC
176 Federal Street, 5th Floor
Boston, MA 02110
Attn: Jordan P. Karp, Esq.     If to Landlord: c/o Jamestown Properties
One Overton Park, Suite 1200
3625 Cumberland Boulevard
Atlanta, Georgia 30339
Attn: Matt Bronfman     With a copy of
Landlord’s notices to: Goulston & Storrs PC
400 Atlantic Avenue
Boston, Massachusetts 02110
Attn: Barry D. Green, Esq.

 

14. This Agreement contains the entire agreement among the parties hereto and no
modifications shall be binding upon any party hereto unless set forth in a
document duly executed by or on behalf of such party.

 

15. This Agreement may be executed in multiple counterparts, all of which shall
be deemed originals and with the same effect as if all parties had signed the
same document. All of such counterparts shall be construed together and shall
constitute one instrument.

 

16. This Agreement shall be construed in accordance with the laws of the
Commonwealth of Massachusetts.

 



EXHIBIT 11 PAGE 5

 

 

[No further text this page.]

 

EXHIBIT 11 PAGE 6

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  HORIZON DISCOVERY INC,   a Delaware corporation         By:       Name: 
                Title:  

 

[Signatures continue on following page.]

 

EXHIBIT 11 PAGE 7

 

 

  ADMINISTRATIVE AGENT:       CAPITAL ONE, NATIONAL   ASSOCIATION, as
administrative agent           By:       Name:                      Title:  

 

[Signatures continue on following page.]

 

EXHIBIT 11 PAGE 8

 

 

Acknowledged and accepted by:

 

JAMESTOWN PREMIER 245 FIRST, LLC, a   Delaware limited liability company      
By:       Name:                     Title:    

 

EXHIBIT 11 PAGE 9

 

 

EXHIBIT A

 

Legal Description of Property

 

Real property in the City of Cambridge, County of Middlesex, State of
Massachusetts, described as follows:

 

245 FIRST STREET
CAMBRIDGE, MASSACHUSETTS

 

The land in Cambridge, Middlesex County, Massachusetts, situated on First
Street, and being shown as Lot B on a plan entitled, “Plan of Land in
Cambridgeport Belonging to Henry M, Whitney” dated March 21,1903, prepared by
W.A. Mason & Son, Surveyors, and recorded with the Middlesex South District
Registry of Deeds in Plan Book 142, Plan 37, to which plan reference is hereby
made for a more particular description.

 

Lot B contains 70,489+ square feet, according to said plan.

 

Together with the benefit of the following easements: Agreement by and between
Austin Ford and Son Company and The Carter’s Ink Company dated June 27,1908,
recorded in Book 3378, Page 383.

 

EXHIBIT 11 PAGE 10

 

 

EXHIBIT 12

 

FORM OF GUARANTY

 

GUARANTY

 

GUARANTY (THE “GUARANTY”) OF LEASE DATED_____________,
BETWEEN JAMESTOWN PREMIER 245 FIRST, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, (“LANDLORD”),
AND
HORIZON DISCOVERY INC.,
A DELAWARE CORPORATION (“TENANT”)

 

FOR VALUE RECEIVED and in consideration for and as an inducement to Landlord to
lease certain real property to Tenant pursuant to a lease of even date (the
“Lease”). Horizon Discovery Group, PLC, a United Kingdom corporation,
(“Guarantor”) does hereby unconditionally and irrevocably guarantee to Landlord
the punctual payment of all rent, including without limitation, all Base Rent
and Additional Rent (as such terms are defined in the Lease) and all other sums
payable by the Tenant under the Lease and the due performance of all the other
terms, covenants and conditions contained in the Lease to be paid or performed
by Tenant thereunder throughout the Term (as defined in the Lease) and any and
all renewals and extensions thereof in accordance with and subject to the
provisions of the Lease, and if any event of default on the part of Tenant shall
occur under the Lease, Guarantor does hereby covenant and agree to pay to
Landlord in each and every instance such sum or sums of money as Tenant is and
shall become liable for or obligated to pay under the Lease and fully to satisfy
and perform all other terms, covenants and conditions of the Lease to be
performed by Tenant thereunder, together with the costs reasonably incurred in
connection with collection under this Guaranty, including, without limitation,
reasonable attorneys’ fees, such payments of rent and other suras to be made
monthly or at such other intervals as the same shall or may become payable under
the Lease, including any accelerations thereof, and such performance of said
other terms, covenants and conditions to be made when due under the Lease, all
without requiring any notice from Landlord (other than any notice required by
the Lease) of such non-payment, non-performance or non-observance or proof of
notice or demand, all of which Guarantor hereby expressly waives.

 

The maintenance of any action or proceeding by Landlord to recover any sum or
sums that may be or become due under the Lease or to secure the performance of
any of the other terms, covenants and conditions of the Lease shall not preclude
Landlord from thereafter instituting and maintaining subsequent actions or
proceedings for any subsequent default or defaults of Tenant under the Lease.
Guarantor does hereby consent that without affecting the liability of the
undersigned under this Guaranty and without notice to the undersigned, time may
be given by Landlord to Tenant for payment of rent and such other sums and
performance of said other terms, covenants and conditions, or any of them, and
such time extended and indulgency granted, from time to time, or Tenant may be
dispossessed or Landlord may avail itself of or exercise any or all of the
rights and remedies against Tenant provided by law or in equity or by the Lease,
and may proceed either against Tenant alone or jointly against Tenant or any
other guarantors of the Lease or of any obligations thereunder (“Additional
Guarantor(s)”) and Guarantor or against the undersigned alone without first
prosecuting or exhausting any remedy or claim against Tenant or any Additional
Guarantor(s).

 

EXHIBIT 12, PAGE 1

 

 

Except as expressly set forth below, Guarantor does hereby further consent to
any subsequent change, modification or amendment of the Lease in any of its
terms, covenants or conditions, or in the rent payable thereunder, or in the
premises demised thereby, or in the term thereof, and to any assignment or
assignments of the Lease, and to any renewals or extensions of the term of the
Lease, and to any subletting or sublettings of the premises demised by the
Lease, and to the release of Tenant or any Additional Guarantors) or any
substitutions of any such parties, all of which may be made without notice to or
consent of Guarantor and without in any manner releasing or relieving the
undersigned from liability under this Guaranty. Notwithstanding anything to the
contrary contained herein, if Guarantor’s written consent is not obtained to an
amendment to the Lease which materially increases the obligations guaranteed
hereby, this Guaranty shall not apply to the increase in such obligations,
provided that this Guaranty shall continue to apply to such obligations as the
same existed (including any prior increases in such obligations consented to by
Guarantor in writing) prior to such increase. For avoidance of doubt, however,
no consent of Guarantor shall be required with respect to an amendment to the
Lease which ratifies the exercise by Tenant of any right which Tenant has under
the Lease (e.g., without limitation, any right of Tenant to extend or renew the
Term of the Lease and any right of Tenant to lease additional premises pursuant
to an expansion right, right of first offer, or right of first refusal), and
Guarantor shall be fully liable for Tenant’s obligations under the Lease, as so
amended, whether or not Guarantor consents to the exercise by Tenant of such
right under the Lease or to the amendment ratifying the exercise of such right.
In addition, Guarantor confirms and agrees that it shall be deemed to have
consented to any alterations or improvements made by Tenant, its assignees or
sublessees in the Premises (“Tenant Alterations”) and that Guarantor shall not
be relieved of any of its obligations under the Lease by reason of any Tenant
Alterations, whether or not the same have been approved by either Landlord or
Guarantor.

 

Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right or defense based on the absence of any or all presentments, demands
(including demands for performance), notices (including notices of adverse
change in the financial status of Tenant or other facts which increase the risk
to Guarantor, notices of non-performance and notices of acceptance of this
Guaranty) and protests of each and every kind, or (b) any right or defense that
may arise by reason of the incapacity, lack of authority, death or disability of
Tenant, Guarantor, any Additional Guarantor(s) or any other person or party.

 

Guarantor does hereby agree that the bankruptcy of Tenant shall have no effect
on the obligations of the undersigned hereunder. Guarantor does hereby further
agree that in respect of any payments made by Guarantor hereunder, Guarantor
shall not have any rights based on suretyship, subrogation or otherwise to stand
in the place of Landlord so as to compete with Landlord as a creditor of Tenant.
Guarantor hereby waives, releases and forever discharges any and all rights of
subrogation (whether contractual, statutory or arising under common law), to
claims of Landlord against Tenant, as well as any and all rights of
contribution, reimbursement, indemnification, and similar rights and “claims”
(as that term is defined in the United States Bankruptcy Code) against Tenant
which arise under or in connection with the Guaranty.

 

EXHIBIT 12, PAGE 2

 

 

Neither this Guaranty nor any of the provisions hereof can be modified, waived
or terminated, except by a written instrument signed by Landlord. The provisions
of this Guaranty shall apply to, bind and inure to the benefit of Guarantor and
Landlord and their respective heirs, legal representatives, successors and
assigns. Guarantor, if there be more than one, shall be jointly and severally
liable hereunder, and for purposes of such several liability the word
“Guarantor” wherever used herein shall be construed to refer to the undersigned
parties separately, all in the same manner and with the same effect as if each
of them had signed separate instruments, and this Guaranty shall not be revoked
or impaired as to any of such parties by the death of any other party or by
revocation or release of any obligations hereunder of any other party. If at any
time (or from time to time) there shall be Additional Guarantors^), Guarantor
and such Additional Guarantors) shall be jointly and severally liable for
Tenant’s obligations under the Lease. This Guaranty shall be governed by and
construed in accordance with the internal laws of the state or commonwealth
where the premises demised by the Lease (the “Premises”) are located. For the
purpose solely of litigating any dispute under this Guaranty, the undersigned
submits to the jurisdiction of the courts of said state or commonwealth.

 

Each of the persons executing this Guaranty on behalf of the corporation
represents and warrants that the corporation is a duly authorized and validly
existing corporation, which is qualified to transact business in the state or
commonwealth where the Premises are located, that the corporation has full
right, authority and power to enter into this Guaranty and to perform its
obligations hereunder, that each person signing this Guaranty on behalf of the
corporation is authorized to do so and that this Guaranty is binding upon the
corporation in accordance with its terms. In no event shall any individual that
is an officer, director, trustee, employee or representative of Guarantor ever
be personally liable for any obligation of Guarantor under this Guaranty.

 

Any notice or other communication to be given to Landlord or the undersigned
hereunder shall be in writing and sent in accordance with the notice provisions
of the Lease. Notices to Landlord shall be delivered to Landlord’s address set
forth in the Lease. Notices to the undersigned shall be addressed as follows:
___________________________________. If Guarantor’s notice address as set forth
above changes, Guarantor agrees to provide written notice to Landlord of such
change in address. If Guarantor’s notice address is not filled in at the above
blank, or if the Guarantor’s notice address is a post office box address, then,
for all purposes under this Guaranty, Landlord may send all notices under this
Guaranty to Guarantor, c/o Tenant, at the same notice address Landlord uses for
the Tenant under the Lease, and any notice delivered in accordance with the
foregoing shall be deemed to have been properly delivered to Guarantor,

 

The undersigned Guarantor hereby agrees that in any action seeking to enforce
this Guaranty or otherwise arising hereunder, service of process may be made
upon the undersigned Guarantor in the Commonwealth of Massachusetts by delivery
of process to the Guarantor’s address listed above, and the undersigned
Guarantor hereby consents to such manner of service of process and to the
jurisdiction of any State or Federal court located in the Commonwealth of
Massachusetts.

 

EXHIBIT 12, PAGE 3

 

 

[Form of UK Notary Block to be Provided]

 

 

EXHIBIT 12, PAGE 4

 

 

EXHIBIT C

 

SUBTENANT’S HAZARDOUS MATERIALS

 

Chemical   Manufacturer   Quantities 2-Mercaptoethanol   Fisher   100g
2-Mercaptoethanol   Sigma   25mL 2-Propanol   Sigma   500mL 2-Propanol   Fisher
  4Lx4 5-bromo-2’-deoxyuridine   RPI   5g           Acetic acid   Sigma   500mL
x 2 Acetone   Fisher   1L Acetonitrile   Alfa Aesar   1Lx4 Acetonitrile   Fisher
  4L Acetonitrile   Fisher   4L ACK lysing buffer   Life Technologies   100mL x2
AccuGENE 1M Tris-HCI, pH 8.0   Lonza   1Lx3 Agarose   Fisher   100g x 2 Ammonium
chloride   Sigma   I K Ammonium sulfate   Sigma   500 g           Bacto Peptone
  BD   500g Bacto Tryptose phosphate broth   BD   500g Bleach   Chlorox  
3.57Lx3 Bleach   Chlorox   3.57L x2 Bleach   Chlorox   3.57L BOLT   Life
Technologies   500mL Bond Breaker TCEP solution   Thermo Fisher   5mL Bovine
Serum Albumin (BSA) Low Endotoxin Powder   Fisher   100g Butyric acid   Sigma  
5m L           Calcium chloride   Sigma   500 g x2 CAPS   Sigma   250g Cell
Disocciation Buffer   Life Tech   100mL x 4 Citric acid monohydrate   Sigma  
500g CloneMatrix   Molecular Devices   40mLx 10 Coomassie Protein Assay Reagent
  Thermo Fisher   500mL           D-(+)-glucose   Sigma   1kg Difco Select
Phytone, UF   BD   500g Difco TC Yeastolate, UF   BD   500g Dimethyl sulfoxide  
Corning   250mL Dimethyl sulfoxide   Acros Organics   500mL

 

 

 

 

Dimethyl sulfoxide   Sigma   5x5mL x2 Dimethyl sulfoxide   Sigma   1Lx12
Dimethyl sulfoxide   Sigma   250mL Dimethyl sulfoxide   Sigma   100mL x2
Dimethyl sulfoxide, Chromasolv Plus   Sigma   2L Dimethyl sulfoxide, Hybri-max  
Sigma   5x10mLx2 DL-Dithiothreitol   Sigma   10g           EDTA, 0.5M UltraPure
  Life Technologies   100mLx6 Ethanol 70%, Reagent   Fisher   1 gal x 4 Ethanol,
absolute proof   Fisher   500mL x 6 Ethanol   Sigma   1Lx5 Ethylenediamine
tetraacetic acid   Fisher   100mL Ethylenediamine tetraacetic acid   Invitrogen
  100mL Ethylenediaminetetraacetic acid   Sigma   1Kg Ethylenediaminetetraacetic
acid   Sigma   500g x2           0.1% FA in Acetonitrile   Fisher   2.5Lx4 0.1%
FA in Water   Fisher   2.5Lx4 Formic acid   Thermo Fisher   1mLx 10          
Glucose CRS   European Pharmacopoeia Reference Standard   100mg Glycerol 99.5%  
Acros Organics   500mL Glycerol   Sigma   100mL Glycine   Sigma   1 kg Glycine
hydrochloride   Sigma   500g Guanidine hydrochloride   Sigma   1kg x 2          
HBSS   Life Technologies   500mL HEPES   Sigma   500g Hydrochloric acid  
Mallinckrodt   500 mL Hydrochloric acid   Sigma   500ml Hydrochloric acid
standard solution   Aldrich   500mL Hydrogen peroxide solution   CVS   32 oz
Hydrogen peroxide solution   Sigma   1L           Imidazole   Sigma   500g
Imperial Protein Stain   Thermo Scientific   1L           Kanamycin sulfate  
Corning   5g x 2

 

 

 

 

L-Arginine   Sigma   500 g LB Broth (Miller)   Sigma   250g L-Glutamic acid  
Sigma   1kg L-Histidine   Sigma   1kg + 100g Lithium acetate dihydrate   Sigma  
100g           MabSelect SURE LX   GE Healthcare   200mL Magnesium chloride  
Sigma   1kg MES   Sigma   250g Methanol   Fisher   4Lx2 Methanol   Sigma   1L
Mineral oil, pure   Acros Organics   1 L MOPS   Sigma   250g          
Nickel(ll) chloride hexahydrate   Sigma   1kg Non-fat dry milk   LabScientific  
500g           PBS 1x   Life Technologies   500mLx 10 Pierce Trypsin Protease  
Thermo Scientific   5x1Oug x2 Poly(ethylamine glycol)   Sigma   250g
Polyethylenimine, Linear   Polysciences   2g Polyethylenimine “Max”  
Polysciences   2g Potassium chloride   Sigma   500g Potassium hydroxide   Sigma
  250g Potassium phosphate dibasic anhydrous   Fisher   500g Potassium phosphate
monobasic   Sigma   500g Protein A-Agarose   BioVision   25mL           SDS
micropellets   Fisher   500g SOC medium   Invitrogen   10mLx4 SOC outgrowth
medium   New England BioLabs   25mL Simply Blue SafeStain   Invitrogen   1L
Sodium acetate   Sigma   250g Sodium azide, 0.5%   Ricca   500mL Sodium
bicarbonate   Sigma   500 g Sodium butyrate   Sigma   1g Sodium chloride   Sigma
  2.5kg Sodium chloride   Sigma   1 kg Sodium citrate tribasic dihydrate   Sigma
  500g Sodium dodecyl sulfate   Sigma   250 g Sodium hydroxide   Sigma   1kg
Sodium phosphate dibasic heptahydrate   Sigma   500 g

 

 

 

 

Sodium phosphate monobasic monohydrate   Sigma   250g Sodium propionate   Sigma
  100g x4 Sucrose   Sigma   1kg Sulfuric Acid   Aldrich   500mL Sulfuric Acid  
Ricca   1L Sulfuric Acid   Sigma   500g           TAE buffer, 50x   Life
Technologies   1L TMB Stop Solution   KPL   1L Triethylammonium bicarbonate
buffer   Sigma   500mL Tris 2-Amino-2-(hydroxymethyl)-1,3-propanediol   Roche  
1kg Tris Acetate SDS Running Buffer   Life Technologies   500mL Triton X-100  
Sigma   100mL Trizma hydrochloride   Sigma   500g Trypan Blue Solution   Corning
  100mL Tryptose phosphate broth   Sigma   100mL x2 TBS Tween-20 buffer, 20x  
Thermo Fisher   500mL x 2 Tween-20   Fisher   500mL Tween-20   Sigma   100mLx2  
        UREA   Sigma   1kg           Valproic acid sodium salt   Sigma   25g
Valproic acid sodium salt   Sigma   100g

 

 

 

 

